Exhibit 10.1

Freddie Mac Loan Number: 504193775

Property Name: Alexis Gardens

MULTIFAMILY LOAN AND SECURITY AGREEMENT – SENIORS HOUSING

(Revised 5-20-2015)

 

Borrower:    SNR 27 ALEXIS GARDENS OWNER LLC, a Delaware limited liability
company Lender:    WALKER & DUNLOP, LLC, a Delaware limited liability company
Date:    August 12, 2015 Loan Amount:    $17,384,000.00

 

 

Reserve Fund Information

(See Article IV)

 

 

Imposition Reserves (fill in “Collect” or “Deferred” as appropriate for each
item)

 

    Collect      Insurance     Collect      Taxes     Deferred      water/sewer
    N/A      Ground Rents     Deferred          assessments/other charges

 

 

 

Repairs & Repair Reserve    Repairs required?    x  Yes    ¨  No    If No, is
radon testing required?    ¨  Yes    ¨  No    If Yes, is a Reserve required?   
¨  Yes    x  No If Yes to Repairs, but No Reserve, is a Letter of Credit
required?    ¨  Yes    x  No

 

 

 

Replacement Reserve    x  Yes                If Yes:  x  Funded  ¨  Deferred   
¨  No      

 

 

 

Rental Achievement Reserve    ¨  Yes                If
Yes:  ¨  Cash    ¨  Letter of Credit    x  No      

 

 

 

Cap Agreement Reserve (Cap Collateral)    ¨  Yes            x  No

 

 

 

Other Reserve(s)    ¨  Yes            x  No

 

If Yes, specify:   

 

 

 



--------------------------------------------------------------------------------

Attached Riders

(See Article XIII)

 

 

 

Name of Rider

  

Date Revised

Rider to Multifamily Loan and Security Agreement – Repairs – No Repair Reserve
Established

   5-1-2015

Rider to Multifamily Loan and Security Agreement – Replacement Reserve Fund –
Immediate Deposits

   7-1-2014

Rider to Multifamily Loan and Security Agreement – Cooperation with Rating
Agencies and Investors

   1-27-2015

Rider to Multifamily Loan and Security Agreement – Entity Guarantor

   3-1-2014

Rider to Multifamily Loan and Security Agreement – Additional Provisions – Sale
or Securitization of Loan

   2-28-2015

Rider to Multifamily Loan and Security Agreement – Month to Month Leases

   5-1-2015

Rider to Multifamily Loan and Security Agreement – Cross-Collateralized
Transaction

   5-1-2015

Rider to Multifamily Loan and Security Agreement – Trade Names

   3-1-2014

Rider to Multifamily Loan and Security Agreement – Recycled Borrower (Converted
Entity)

   5-1-2015

 

 

Exhibit B Modifications

(See Article XIV)

 

 

 

Are any Exhibit B modifications attached?    x  Yes    ¨  No

 

 

 

Multifamily Loan and Security Agreement – Seniors Housing    Page ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I                    DEFINED TERMS; CONSTRUCTION    1.01  

Defined Terms

   1.02  

Construction

   ARTICLE II                   LOAN    2.01  

Loan Terms

   2.02  

Prepayment Premium

   2.03  

Exculpation

   2.04  

Application of Payments

   2.05  

Usury Savings

   2.06  

Floating Rate Mortgage – Third Party Cap Agreement

   ARTICLE III                  LOAN SECURITY AND GUARANTY    3.01  

Security Instrument

   3.02  

Reserve Funds

   3.03  

Uniform Commercial Code Security Agreement

   3.04  

Cap Agreement and Cap Collateral Assignment

   3.05  

Guaranty

   3.06  

Assignment of Licenses, Certificates and Permits

   3.07  

Reserved

   3.08  

Reserved

   ARTICLE IV                  RESERVE FUNDS AND REQUIREMENTS    4.01  

Reserves Generally

   4.02  

Reserves for Taxes, Insurance and Other Charges

   4.03  

Repairs; Repair Reserve Fund

   4.04  

Replacement Reserve Fund

   4.05  

Rental Achievement Provisions

   4.06  

Debt Service Reserve

   4.07  

Rate Cap Agreement Reserve Fund

   4.08  

Reserved

   4.09  

Reserved

   ARTICLE V                   REPRESENTATIONS AND WARRANTIES    5.01  

Review of Documents

   5.02  

Condition of Mortgaged Property

   5.03  

No Condemnation

   5.04  

Actions; Suits; Proceedings

   5.05  

Environmental

   5.06  

Commencement of Work; No Labor or Materialmen’s Claims

   5.07  

Compliance with Applicable Laws and Regulations

   5.08  

Access; Utilities; Tax Parcels

   5.09  

Licenses and Permits

   5.10  

No Other Interests

  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page iii



--------------------------------------------------------------------------------

5.11  

Term of Leases

   5.12  

No Prior Assignment; Prepayment of Rents

   5.13  

Illegal Activity

   5.14  

Taxes Paid

   5.15  

Title Exceptions

   5.16  

No Change in Facts or Circumstances

   5.17  

Financial Statements

   5.18  

ERISA – Borrower Status

   5.19  

No Fraudulent Transfer or Preference

   5.20  

No Insolvency or Judgment

   5.21  

Working Capital

   5.22  

Cap Collateral

   5.23  

Ground Lease

   5.24  

Purpose of Loan

   5.25  

Intended Use

   5.26  

Furniture, Fixtures, Equipment, and Motor Vehicles

   5.27  

Participant in Federal Programs

   5.28  

Certificate of Need

   5.29  

Contracts

   5.30  

Material Contracts

   5.31  

No Financing Statements

   5.32  

Medicare and Medicaid

   5.33  

Third-Party Payor Programs and Private Commercial Insurance Managed Care and
Employee Assistance Programs

   5.34  

No Transfer or Pledge of Licenses

   5.35  

No Pledge of Receivables

   5.36  

Patient and Resident Care Agreements

   5.37  

Patient and Resident Records

   5.38  

No Facility Deficiencies, Enforcement Actions or Violations

   5.39  

Seniors Housing Operator

   5.40  

Recycled SPE Borrower

   5.41  

Recycled SPE Equity Owner

   5.42  

Through 5.50 Are Reserved

   5.51  

Survival

   5.52  

Through 5.53 are Reserved

  

ARTICLE VI                  BORROWER COVENANTS

   6.01  

Compliance with Laws

   6.02  

Compliance with Organizational Documents

   6.03  

Use of Mortgaged Property

   6.04  

Non-Residential Leases

   6.05  

Prepayment of Rents

   6.06  

Inspection

   6.07  

Books and Records; Financial Reporting

   6.08  

Taxes; Operating Expenses; Ground Rents

   6.09  

Preservation, Management and Maintenance of Mortgaged Property

  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page iv



--------------------------------------------------------------------------------

6.10  

Insurance

   6.11  

Condemnation

   6.12  

Environmental Hazards

   6.13  

Single Purpose Entity Requirements

   6.14  

Repairs and Capital Replacements

   6.15  

Residential Leases Affecting the Mortgaged Property

   6.16  

Litigation; Government Proceedings

   6.17  

Further Assurances and Estoppel Certificates; Lender’s Expenses

   6.18  

Cap Collateral

   6.19  

Ground Lease

   6.20  

ERISA Requirements

   6.21  

Operation of the Facility

   6.22  

Facility Reporting

   6.23  

Covenants Regarding Material Contracts

   6.24  

Pledge of Receivables

   6.25  

Property Manager and Operator of the Facility

   6.26  

Residential Leases and Agreements

   6.27  

Performance Under Leases

   6.28  

Governmental Payor Programs

   6.29  

Additional Covenants Regarding Operator

   6.30  

Through 6.46 Are Reserved

  

ARTICLE VII               TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN
BORROWER

   7.01  

Permitted Transfers

   7.02  

Prohibited Transfers

   7.03  

Conditionally Permitted Transfers

   7.04  

Preapproved Intrafamily Transfers

   7.05  

Lender’s Consent to Prohibited Transfers

   7.06  

SPE Equity Owner Requirement Following Transfer

   7.07  

Additional Transfer Requirements - External Cap Agreement

   7.08  

Reserved

   7.09  

Reserved

  

ARTICLE VIII              SUBROGATION.

  

ARTICLE IX                 EVENTS OF DEFAULT AND REMEDIES

   9.01  

Events of Default

   9.02  

Protection of Lender’s Security; Security Instrument Secures Future Advances

   9.03  

Remedies

   9.04  

Forbearance

   9.05  

Waiver of Marshalling

  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page v



--------------------------------------------------------------------------------

ARTICLE X                  RELEASE; INDEMNITY    10.01  

Release

   10.02  

Indemnity

   10.03  

Reserved

  

ARTICLE XI                 MISCELLANEOUS PROVISIONS

   11.01  

Waiver of Statute of Limitations, Offsets and Counterclaims

   11.02  

Governing Law; Consent to Jurisdiction and Venue

   11.03  

Notice

   11.04  

Successors and Assigns Bound

   11.05  

Joint and Several (and Solidary) Liability

   11.06  

Relationship of Parties; No Third Party Beneficiary

   11.07  

Severability; Amendments

   11.08  

Disclosure of Information

   11.09  

Determinations by Lender

   11.10  

Sale of Note; Change in Servicer; Loan Servicing

   11.11  

Supplemental Financing

   11.12  

Defeasance

   11.13  

Lender’s Rights to Sell or Securitize

   11.14  

Cooperation with Rating Agencies and Investors

   11.15  

Letter of Credit Requirements

   11.16  

Through 11.18 are Reserved

   11.19  

State Specific Provisions

   11.20  

Time is of the Essence

  

ARTICLE XII               DEFINITIONS

  

ARTICLE XIII             INCORPORATION OF ATTACHED RIDERS

  

ARTICLE XIV             INCORPORATION OF ATTACHED EXHIBITS

  

 

Multifamily Loan and Security Agreement – Seniors Housing    Page vi



--------------------------------------------------------------------------------

MULTIFAMILY LOAN AND SECURITY AGREEMENT – SENIORS HOUSING

THIS MULTIFAMILY LOAN AND SECURITY AGREEMENT (“Loan Agreement”) is dated as of
the 12th day of August, 2015 and is made by and between SNR 27 ALEXIS GARDENS
OWNER LLC, a Delaware limited liability company (“Borrower”), and WALKER &
DUNLOP, LLC, a Delaware limited liability company (together with its successors
and assigns, “Lender”).

RECITAL

Lender has agreed to make and Borrower has agreed to accept a loan in the
original principal amount of $17,384,000.00 (“Loan”). Lender is willing to make
the Loan to Borrower upon the terms and subject to the conditions set forth in
this Loan Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of these promises, the mutual covenants
contained in this Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged, the parties agree as follows:

 

ARTICLE I DEFINED TERMS; CONSTRUCTION.

 

1.01 Defined Terms. Each defined term in this Loan Agreement will have the
meaning ascribed to that term in Article XII unless otherwise defined in this
Loan Agreement.

 

1.02 Construction.

 

  (a) The captions and headings of the Articles and Sections of this Loan
Agreement are for convenience only and will be disregarded in construing this
Loan Agreement.

 

  (b) Any reference in this Loan Agreement to an “Exhibit,” an “Article” or a
“Section” will, unless otherwise explicitly provided, be construed as referring,
respectively, to an Exhibit attached to this Loan Agreement or to an Article or
Section of this Loan Agreement.

 

  (c) All Exhibits and Riders attached to or referred to in this Loan Agreement
are incorporated by reference in this Loan Agreement.

 

  (d) Any reference in this Loan Agreement to a statute or regulation will be
construed as referring to that statute or regulation as amended from time to
time.

 

  (e) Use of the singular in this Loan Agreement includes the plural and use of
the plural includes the singular.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 1



--------------------------------------------------------------------------------

  (f) As used in this Loan Agreement, the term “including” means “including, but
not limited to” and the term “includes” means “includes without limitation.”

 

  (g) The use of one gender includes the other gender, as the context may
require.

 

  (h) Unless the context requires otherwise, (i) any definition of or reference
to any agreement, instrument or other document in this Loan Agreement will be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in this
Loan Agreement), and (ii) any reference in this Loan Agreement to any Person
will be construed to include such Person’s successors and assigns.

 

  (i) Any reference in this Loan Agreement to “Lender’s requirements,” “as
required by Lender,” or similar references will be construed, after
Securitization, to mean Lender’s requirements or standards as determined in
accordance with Lender’s and Loan Servicer’s obligations under the terms of the
Securitization documents.

 

ARTICLE II LOAN.

 

2.01 Loan Terms. The Loan will be evidenced by the Note and will bear interest
and be paid in accordance with the payment terms set forth in the Note.

 

2.02 Prepayment Premium. Borrower will be required to pay a prepayment premium
in connection with certain prepayments of the Indebtedness, including a payment
made after Lender’s exercise of any right of acceleration of the Indebtedness,
as provided in the Note.

 

2.03 Exculpation. Borrower’s personal liability for payment of the Indebtedness
and for performance of the other obligations to be performed by it under this
Loan Agreement is limited in the manner, and to the extent, provided in the
Note.

 

2.04 Application of Payments. If at any time Lender receives, from Borrower or
otherwise, any amount applicable to the Indebtedness which is less than all
amounts due and payable at such time, then Lender may apply that payment to
amounts then due and payable in any manner and in any order determined by Lender
(unless otherwise required by applicable law), in Lender’s sole and absolute
discretion. Neither Lender’s acceptance of an amount that is less than all
amounts then due and payable, nor Lender’s application of such payment in the
manner authorized, will constitute or be deemed to constitute either a waiver of
the unpaid amounts or an accord and satisfaction. Notwithstanding the
application of any such amount to the Indebtedness, Borrower’s obligations under
this Loan Agreement, the Note and all other Loan Documents will remain
unchanged.

 

2.05

Usury Savings. If any applicable law limiting the amount of interest or other
charges permitted to be collected from Borrower is interpreted so that any
charge provided for in any Loan Document, whether considered separately or
together with other charges levied

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 2



--------------------------------------------------------------------------------

  in connection with any other Loan Document, violates that law, and Borrower is
entitled to the benefit of that law, that charge is reduced to the extent
necessary to eliminate that violation. The amounts, if any, previously paid to
Lender in excess of the permitted amounts will be applied by Lender to reduce
the principal amount of the Indebtedness. For the purpose of determining whether
any applicable law limiting the amount of interest or other charges permitted to
be collected from Borrower has been violated, all Indebtedness which constitutes
interest, as well as all other charges levied in connection with the
Indebtedness which constitute interest, will be deemed to be allocated and
spread ratably over the stated term of the Note. Unless otherwise required by
applicable law, such allocation and spreading will be effected in such a manner
that the rate of interest so computed is uniform throughout the stated term of
the Note.

 

2.06 Floating Rate Mortgage – Third Party Cap Agreement. If (a) the Note does
not provide for interest to accrue at a floating or variable interest rate
(other than during any Extension Period, if applicable), and (b) a third party
Cap Agreement is not required, then this Section 2.06 and Section 3.04 will be
of no force or effect.

 

  (a) So long as there is no Event of Default, Lender or Loan Servicer will
remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default,
Lender may apply a Cap Payment received by Lender or Loan Servicer with respect
to any month to the applicable monthly payment of accrued interest due under the
Note if Borrower has paid in full the remaining portion of such monthly payment
of principal and interest or interest only, as applicable.

 

  (b) Neither the existence of a Cap Agreement nor anything in this Loan
Agreement will relieve Borrower of its primary obligation to timely pay in full
all amounts due under the Note and otherwise due on account of the Indebtedness.

 

ARTICLE III LOAN SECURITY AND GUARANTY.

 

3.01 Security Instrument. Borrower will execute the Security Instrument dated of
even date with this Loan Agreement. The Security Instrument will be recorded in
the applicable land records in the Property Jurisdiction.

 

3.02 Reserve Funds.

 

  (a) Security Interest. To secure Borrower’s obligations under this Loan
Agreement and to further secure Borrower’s obligations under the Note and the
other Loan Documents, Borrower conveys, pledges, transfers and grants to Lender
a security interest pursuant to the Uniform Commercial Code of the Property
Jurisdiction or any other applicable law in and to all money in the Reserve
Funds, as the same may increase or decrease from time to time, all interest and
dividends thereon and all proceeds thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 3



--------------------------------------------------------------------------------

  (b) Supplemental Loan. If this Loan Agreement is entered into in connection
with a Supplemental Loan and if the same Person is or becomes both Senior Lender
and Supplemental Lender, then:

 

  (i) Borrower assigns and grants to Supplemental Lender a security interest in
the Reserve Funds established in connection with the Senior Indebtedness as
additional security for all of Borrower’s obligations under the Supplemental
Note.

 

  (ii) In addition, Borrower assigns and grants to Senior Lender a security
interest in the Reserve Funds established in connection with the Supplemental
Indebtedness as additional security for all of Borrower’s obligations under the
Senior Note.

 

  (iii) It is the intention of Borrower that all amounts deposited by Borrower
in connection with either the Senior Loan Documents, the Supplemental Loan
Documents, or both, constitute collateral for the Supplemental Indebtedness
secured by the Supplemental Instrument and the Senior Indebtedness secured by
the Senior Instrument, with the application of such amounts to such Senior
Indebtedness or Supplemental Indebtedness to be at the discretion of Senior
Lender and Supplemental Lender.

 

3.03 Uniform Commercial Code Security Agreement. This Loan Agreement is also a
security agreement under the Uniform Commercial Code for any of the Mortgaged
Property which, under applicable law, may be subjected to a security interest
under the Uniform Commercial Code, for the purpose of securing Borrower’s
obligations under this Loan Agreement and to further secure Borrower’s
obligations under the Note, Security Instrument and other Loan Documents,
whether such Mortgaged Property is owned now or acquired in the future, and all
products and cash and non-cash proceeds thereof (collectively, “UCC
Collateral”), and by this Loan Agreement, Borrower grants to Lender a security
interest in the UCC Collateral.

 

3.04 Cap Agreement and Cap Collateral Assignment. Reserved.

 

3.05 Guaranty. Borrower will cause each Guarantor (if any) to execute a Guaranty
of all or a portion of Borrower’s obligations under the Loan Documents effective
as of the date of this Loan Agreement.

 

3.06 Assignment of Licenses, Certificates and Permits.

 

  (a) Assignment of the Licenses. As additional security for the Loan, to the
extent they are assignable, Borrower hereby transfers, sets over and assigns to
Lender, and hereby grants to Lender a security interest in, all of Borrower’s
right, title and interest in and to the Licenses and any and all renewals or
extensions of the Licenses, together with all cash and non-cash proceeds
thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 4



--------------------------------------------------------------------------------

  (b) Lender’s Right Upon Event of Default. Without limiting Lender’s rights
described elsewhere, if an Event of Default exists under any Loan Document, then
to the extent permitted by applicable law, Lender will have the right to
exercise all the rights under the Licenses that Borrower has. Lender does not
assume any obligations or duties of Borrower concerning the Licenses.

 

  (c) Attorney-in-Fact. Borrower irrevocably constitutes and appoints Lender as
Borrower’s attorney-in-fact to demand, receive and enforce Borrower’s rights
with respect to the Licenses and to do any and all acts in Borrower’s name or in
the name of Lender with the same force and effect as Borrower could do if this
Loan Agreement had not been made. This appointment will be deemed to be coupled
with an interest and irrevocable.

 

3.07 Reserved.

 

3.08 Reserved.

 

ARTICLE IV RESERVE FUNDS AND REQUIREMENTS.

 

4.01 Reserves Generally.

 

  (a) Establishment of Reserve Funds; Investment of Deposits. Unless otherwise
provided in Section 4.03 and/or Section 4.04, each Reserve Fund will be
established on the date of this Loan Agreement and each of the following will
apply:

 

  (i) All Reserve Funds will be deposited in an Eligible Account at an Eligible
Institution or invested in “permitted investments” as then defined and required
by the Rating Agencies.

 

  (ii) Lender will not be obligated to open additional accounts or deposit
Reserve Funds in additional institutions when the amount of any Reserve Fund
exceeds the maximum amount of the federal deposit insurance or guaranty.
Borrower acknowledges and agrees that it will not have the right to direct
Lender as to any specific investment of monies in any Reserve Fund. Lender will
not be responsible for any losses resulting from investment of monies in any
Reserve Fund or for obtaining any specific level or percentage of earnings on
such investment.

 

  (b) Interest on Reserve Funds; Trust Funds. Unless applicable law requires,
Lender will not be required to pay Borrower any interest, earnings or profits on
the Reserve Funds. Any amounts deposited with Lender under this Article IV will
not be trust funds, nor will they operate to reduce the Indebtedness, unless
applied by Lender for that purpose pursuant to the terms of this Loan Agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 5



--------------------------------------------------------------------------------

  (c) Use of Reserve Funds. Each Reserve Fund will, except as otherwise provided
in this Loan Agreement, be used for the sole purpose of paying, or reimbursing
Borrower for payment of, the item(s) for which the applicable Reserve Fund was
established. Borrower acknowledges and agrees that, except as specified in this
Loan Agreement, monies in one Reserve Fund will not be used to pay, or reimburse
Borrower for, matters for which another Reserve Fund has been established.

(d) Termination of Reserve Funds. Upon the payment in full of the Indebtedness,
Lender will pay to Borrower all funds remaining in any Reserve Funds.

 

  (e) Reserved.

 

4.02 Reserves for Taxes, Insurance and Other Charges.

 

  (a) Deposits to Imposition Reserve Deposits. Borrower will deposit with Lender
on the day monthly installments of principal or interest, or both, are due under
the Note (or on another day designated in writing by Lender), until the
Indebtedness is paid in full, an additional amount sufficient to accumulate with
Lender the entire sum required to pay, when due, the items marked “Collect”
below. Except as provided in Section 4.02(e), Lender will not require Borrower
to make Imposition Reserve Deposits with respect to the items marked “Deferred”
below.

 

[  Collect  ]    Property Insurance premiums or premiums for other Insurance
required by Lender under Section 6.10 [  Collect  ]    Taxes and payments in
lieu of taxes [Deferred]    water and sewer charges that could become a Lien on
the Mortgaged Property [  N/A      ]    Ground Rents [Deferred]    assessments
or other charges that could become a Lien on the Mortgaged Property, including
home owner association dues

The amounts deposited pursuant to this Section 4.02(a) are collectively referred
to in this Loan Agreement as the “Imposition Reserve Deposits.” The obligations
of Borrower for which the Imposition Reserve Deposits are required are
collectively referred to in this Loan Agreement as “Impositions.” The amount of
the Imposition Reserve Deposits must be sufficient to enable Lender to pay each
Imposition before the last date upon which such payment may be made without any
penalty or interest charge being added. Lender will maintain records indicating
how much of the monthly Imposition Reserve Deposits and how much of the
aggregate Imposition Reserve Deposits held by Lender are held for the purpose of
paying Taxes, Insurance premiums, Ground Rent (if applicable) and each other
Imposition.

 

  (b)

Disbursement of Imposition Reserve Deposits. Lender will apply the Imposition
Reserve Deposits to pay Impositions so long as no Event of Default has occurred

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 6



--------------------------------------------------------------------------------

  and is continuing. Lender will pay all Impositions from the Imposition Reserve
Deposits held by Lender upon Lender’s receipt of a bill or invoice for an
Imposition. If Borrower holds a ground lessee interest in the Mortgaged Property
and Imposition Reserve Deposits are collected for Ground Rent, then Lender will
pay the monthly or other periodic installments of Ground Rent from the
Imposition Reserve Deposits, whether or not Lender receives a bill or invoice
for such installments. Lender will have no obligation to pay any Imposition to
the extent it exceeds the amount of the Imposition Reserve Deposits then held by
Lender. Lender may pay an Imposition according to any bill, statement or
estimate from the appropriate public office, Ground Lessor (if applicable) or
insurance company without inquiring into the accuracy of the bill, statement or
estimate or into the validity of the Imposition.

 

  (c) Excess or Deficiency of Imposition Reserve Deposits. If at any time the
amount of the Imposition Reserve Deposits held by Lender for payment of a
specific Imposition exceeds the amount reasonably deemed necessary by Lender,
the excess will be credited against future installments of Imposition Reserve
Deposits. If at any time the amount of the Imposition Reserve Deposits held by
Lender for payment of a specific Imposition is less than the amount reasonably
estimated by Lender to be necessary, Borrower will pay to Lender the amount of
the deficiency within 15 days after Notice from Lender.

 

  (d) Delivery of Invoices. Borrower will promptly deliver to Lender a copy of
all notices of, and invoices for, Impositions.

 

  (e) Deferral of Collection of Any Imposition Reserve Deposits; Delivery of
Receipts. If Lender does not collect an Imposition Reserve Deposit with respect
to an Imposition either marked “Deferred” in Section 4.02(a) or pursuant to a
separate written deferral by Lender, then on or before the earlier of the date
each such Imposition is due, or the date this Loan Agreement requires each such
Imposition to be paid, Borrower will provide Lender with proof of payment of
each such Imposition. Upon Notice to Borrower, Lender may revoke its deferral
and require Borrower to deposit with Lender any or all of the Imposition Reserve
Deposits listed in Section 4.02(a), regardless of whether any such item is
marked “Deferred” (i) if Borrower does not timely pay any of the Impositions,
(ii) if Borrower fails to provide timely proof to Lender of such payment,
(iii) at any time during the existence of an Event of Default or (iv) upon
placement of a Supplemental Loan in accordance with Section 11.11.

 

  (f) through (i) are Reserved.

 

4.03 Repairs; Repair Reserve Fund. Reserved.

 

4.04 Replacement Reserve Fund. Reserved.

 

4.05 Rental Achievement Provisions. Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 7



--------------------------------------------------------------------------------

4.06 Debt Service Reserve. Reserved.

 

4.07 Rate Cap Agreement Reserve Fund. Reserved.

 

4.08 Reserved.

 

4.09 Reserved.

 

ARTICLE V REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants to Lender as follows as of the date of this
Loan Agreement:

 

5.01 Review of Documents. Borrower has reviewed: (a) the Note, (b) the Security
Instrument, (c) the Commitment Letter, and (d) all other Loan Documents.

 

5.02 Condition of Mortgaged Property. Except as Borrower may have disclosed to
Lender in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been damaged by fire, water, wind or other cause of
loss, or any previous damage to the Mortgaged Property has been fully restored.

 

5.03 No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to the best of Borrower’s knowledge
after due inquiry and investigation, no such proceeding is pending or threatened
for the partial or total Condemnation or other taking of the Mortgaged Property.

 

5.04 Actions; Suits; Proceedings.

 

  (a) There are no judicial, administrative, mediation or arbitration actions,
suits or proceedings pending or, to the best of Borrower’s knowledge, threatened
in writing against or affecting Borrower (and, if Borrower is a limited
partnership, any of its general partners or if Borrower is a limited liability
company, any member of Borrower) or the Mortgaged Property which, if adversely
determined, would have a Material Adverse Effect.

 

  (b) Without limiting the generality of subsection (a) above, none of Borrower
(and, if Borrower is a limited partnership, any of its general partners or if
Borrower is a limited liability company, any member of Borrower), any Facility
Operator, or the Facility are subject to any proceeding, suit or investigation
by any Governmental Authority and neither Borrower nor any Facility Operator has
received any notice from any Governmental Authority which may, directly or
indirectly, or with the passage of time, result in the imposition of a fine, or
interim or final sanction, or would do any of the following:

 

  (i) Have a Material Adverse Effect.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 8



--------------------------------------------------------------------------------

  (ii) Result in the appointment of a receiver or trustee.

 

  (iii) Affect Borrower’s or any Facility Operator’s ability to accept and
retain residents.

 

  (iv) Result in the Downgrade, revocation, transfer, surrender or suspension,
or non-renewal or reissuance or other impairment of any License.

 

  (v) Affect Borrower’s or operator’s continued participation in any
Governmental Payor Program, or any successor programs thereto, at current rate
certifications.

 

5.05 Environmental. Except as previously disclosed by Borrower to Lender in
writing (which written disclosure may be in certain environmental assessments
and other written reports accepted by Lender in connection with the funding of
the Indebtedness and dated prior to the date of this Loan Agreement), each of
the following is true:

 

  (a) Borrower has not at any time engaged in, caused or permitted any
Prohibited Activities or Conditions on the Mortgaged Property.

 

  (b) To the best of Borrower’s knowledge after due inquiry and investigation,
no Prohibited Activities or Conditions exist or have existed on the Mortgaged
Property.

 

  (c) The Mortgaged Property does not now contain any underground storage tanks,
and, to the best of Borrower’s knowledge after due inquiry and investigation,
the Mortgaged Property has not contained any underground storage tanks in the
past. If there is an underground storage tank located on the Mortgaged Property
that has been previously disclosed by Borrower to Lender in writing, that tank
complies with all requirements of Hazardous Materials Laws.

 

  (d) To the best of Borrower’s knowledge after due inquiry and investigation,
Borrower has complied with all Hazardous Materials Laws, including all
requirements for notification regarding releases of Hazardous Materials. Without
limiting the generality of the foregoing, all Environmental Permits required for
the operation of the Mortgaged Property in accordance with Hazardous Materials
Laws now in effect have been obtained and all such Environmental Permits are in
full force and effect.

 

  (e) To the best of Borrower’s knowledge after due inquiry and investigation,
no event has occurred with respect to the Mortgaged Property that constitutes,
or with the passage of time or the giving of notice, or both, would constitute,
noncompliance with the terms of any Environmental Permit.

 

  (f) There are no actions, suits, claims or proceedings pending or, to the best
of Borrower’s knowledge after due inquiry and investigation, threatened in
writing, that involve the Mortgaged Property and allege, arise out of, or relate
to any Prohibited Activity or Condition.

 

  (g) Borrower has received no actual or constructive notice of any written
complaint, order, notice of violation or other communication from any
Governmental Authority with regard to air emissions, water discharges, noise
emissions or Hazardous Materials, or any other environmental, health or safety
matters affecting the Mortgaged Property or any property that is adjacent to the
Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 9



--------------------------------------------------------------------------------

5.06 Commencement of Work; No Labor or Materialmen’s Claims. Except as set forth
on Exhibit E, prior to the recordation of the Security Instrument, no work of
any kind has been or will be commenced or performed upon the Mortgaged Property,
and no materials or equipment have been or will be delivered to or upon the
Mortgaged Property, for which the contractor, subcontractor or vendor continues
to have any rights including the existence of or right to assert or file a
mechanic’s or materialmen’s Lien. If any such work of any kind has been
commenced or performed upon the Mortgaged Property, or if any such materials or
equipment have been ordered or delivered to or upon the Mortgaged Property, then
prior to the execution of the Security Instrument, Borrower has satisfied each
of the following conditions:

 

  (a) Borrower has fully disclosed in writing to the title insurance company
issuing the mortgagee title insurance policy insuring the Lien of the Security
Instrument that work has been commenced or performed on the Mortgaged Property,
or materials or equipment have been ordered or delivered to or upon the
Mortgaged Property.

 

  (b) Borrower has obtained and delivered to Lender and the title company
issuing the mortgagee title insurance policy insuring the Lien of the Security
Instrument Lien waivers from all contractors, subcontractors, suppliers or any
other applicable party, pertaining to all work commenced or performed on the
Mortgaged Property, or materials or equipment ordered or delivered to or upon
the Mortgaged Property.

Borrower represents and warrants that all parties furnishing labor and materials
for which a Lien or claim of Lien may be filed against the Mortgaged Property
have been paid in full and, except for such Liens or claims insured against by
the policy of title insurance to be issued in connection with the Loan, there
are no mechanics’, laborers’ or materialmen’s Liens or claims outstanding for
work, labor or materials affecting the Mortgaged Property, whether prior to,
equal with or subordinate to the Lien of the Security Instrument.

 

5.07 Compliance with Applicable Laws and Regulations.

 

  (a) To the best of Borrower’s knowledge after due inquiry and investigation,
each of the following is true:

 

  (i) All Improvements and the use of the Mortgaged Property comply with all
applicable statutes, rules and regulations, including all applicable statutes,
rules and regulations pertaining to requirements for equal opportunity,
anti-discrimination, fair housing, environmental protection, zoning and land use
(“legal, non-conforming” status with respect to uses or structures will be
considered to comply with zoning and land use requirements for the purposes of
this representation).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 10



--------------------------------------------------------------------------------

  (ii) The Improvements comply with applicable health, fire, and building codes.

 

  (iii) There is no evidence of any illegal activities relating to controlled
substances on the Mortgaged Property.

 

  (b) Without limiting the generality of subsection (a) above, Borrower, any
Facility Operator, and the Facility (and its operation) and all residential care
agreements and residential Leases are in compliance with the applicable
provisions of all laws, regulations, ordinances, orders or standards of any
Governmental Authority having jurisdiction over the operation of the Facility
(including any Governmental Payor Program requirements and disclosure of
ownership and related information requirements), including:

 

  (i) Healthcare Laws, Privacy Laws, fire and safety codes and building codes
(and no waivers of such requirements exist at the Facility).

 

  (ii) Laws, rules, regulations and published interpretations thereof regulating
the preparation and serving of food.

 

  (iii) Laws, rules, regulations and published interpretations thereof
regulating the handling and disposal of medical or biological waste.

 

  (iv) The applicable provisions of all laws, rules, regulations and published
interpretations thereof to which Borrower or the Facility is subject by virtue
of its Intended Use.

 

  (v) All criteria established to classify the Facility as housing for older
persons under the Fair Housing Amendments Act of 1988.

 

  (c) Borrower has received no notice of, and is not aware of, any violation of
applicable antitrust laws or securities laws relating to the Facility, Borrower,
or any Facility Operator.

 

5.08 Access; Utilities; Tax Parcels. The Mortgaged Property: (a) has ingress and
egress via a publicly dedicated right of way or via an irrevocable easement
permitting ingress and egress, (b) is served by public utilities and services
generally available in the surrounding community or otherwise appropriate for
the use in which the Mortgaged Property is currently being utilized, and
(c) constitutes one or more separate tax parcels.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 11



--------------------------------------------------------------------------------

5.09 Licenses and Permits.

 

  (a) Borrower, any commercial tenant of the Mortgaged Property, any Facility
Operator, and or any Property Manager is in possession of all material licenses,
permits and authorizations required for use of the Mortgaged Property, which are
valid and in full force and effect as of the date of this Loan Agreement.

 

  (b) Without limiting the generality of subsection (a) above, Borrower has
obtained or has caused any Facility Operator to obtain all Licenses necessary to
use, occupy or operate the Facility for its Intended Use (such Licenses being in
its own name or in the name of a Facility Operator, if any, and in any event in
the names of the Persons required by the applicable Governmental Authorities),
and all such Licenses are in full force and effect. Borrower has provided Lender
with complete and accurate copies of all Licenses. The Intended Use of the
Facility is in conformity with all certificates of occupancy and Licenses and
any other restrictions or covenants affecting the Facility. The Facility has all
equipment, staff and supplies necessary to use and operate the Facility for its
Intended Use.

 

  (c) Borrower has timely filed or has caused to be timely filed all reports and
other information that the Licenses require to be filed.

 

  (d) Each License, and the name of the Person in whose name each License is
issued is identified on Exhibit K, and a true and complete copy of each License
is attached as Exhibit K.

 

  (e) As of the Closing Date, the Licenses attached as Exhibit K are current and
Borrower has not been subject to or received notice of any pending inquiry,
audit, investigative demand or violation that have not been brought to Lender’s
attention in writing.

 

  (f) Borrower is not aware of any deficiencies, actions or inactions that, in
the aggregate, could result in a suspension, Downgrade, revocation, termination,
restriction, or conditioning of any License.

 

  (g) There has been no previous assignment or encumbrance of the Licenses
except assignments or encumbrances terminated prior to Borrower entering into
this Loan Agreement or collateral assignments or encumbrances terminated by any
Facility Operator prior to Borrower entering into this Loan Agreement.

 

  (h) Other than the Licenses attached as Exhibit K, as of the Closing Date, no
other Licenses are required to operate the Facility as it is currently being
operated and for its Intended Use.

 

  (i) Neither the execution and delivery of the Note, this Loan Agreement, the
Security Instrument nor any other Loan Document, Borrower’s performance under
the Loan Documents, nor the recordation of the Security Instrument, nor the
exercise of any remedies by Lender pursuant to the Loan Documents, at law or in
equity, will adversely affect the Licenses.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 12



--------------------------------------------------------------------------------

5.10 No Other Interests. To the best of Borrower’s knowledge after due inquiry
and investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
the provisions of existing Leases by and between tenants and Borrower (a form of
residential lease having been previously provided to Lender together with the
material terms of any and all Non-Residential Leases at the Mortgaged Property),
or (b) an option to purchase the Mortgaged Property or an interest in the
Mortgaged Property, except as has been disclosed to and approved in writing by
Lender.

 

5.11 Term of Leases. All Leases for residential dwelling units with respect to
the Mortgaged Property satisfy the following conditions:

 

  (a) They are on forms that are customary for similar senior housing facilities
in the Property Jurisdiction.

 

  (b) They are for initial terms of at least 6 months and not more than 2 years
(unless otherwise approved in writing by Lender).

 

  (c) They do not include any Corporate Leases (unless otherwise approved in
writing by Lender)

 

  (d) They do not include options to purchase.

 

5.12 No Prior Assignment; Prepayment of Rents. Borrower has (a) not executed any
prior assignment of Rents (other than an assignment of Rents securing any prior
indebtedness that is being assigned to Lender, or that is being paid off and
discharged with the proceeds of the Loan evidenced by the Note or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, other than an
assignment of Rents securing any Senior Indebtedness), and (b) not performed any
acts and has not executed, and will not execute, any instrument which would
prevent Lender from exercising its rights under any Loan Document. At the time
of execution of this Loan Agreement, unless otherwise approved by Lender in
writing, there has been no prepayment of any Rents for more than 2 months prior
to the due dates of such Rents.

 

5.13 Illegal Activity. No portion of the Mortgaged Property has been or will be
purchased with the proceeds of any illegal activity.

 

5.14

Taxes Paid. Borrower has filed all federal, state, county and municipal tax
returns required to have been filed by Borrower, and has paid all Taxes which
have become due pursuant to such returns or to any notice of assessment received
by Borrower, and

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 13



--------------------------------------------------------------------------------

  Borrower has no knowledge of any basis for additional assessment with respect
to such taxes. To the best of Borrower’s knowledge after due inquiry and
investigation, there are not presently pending any special assessments against
the Mortgaged Property or any part of the Mortgaged Property.

 

5.15 Title Exceptions. To the best of Borrower’s knowledge after due inquiry and
investigation, none of the items shown in the schedule of exceptions to coverage
in the title policy issued to and accepted by Lender contemporaneously with the
execution of this Loan Agreement and insuring Lender’s interest in the Mortgaged
Property will have a Material Adverse Effect on the: (a) ability of Borrower to
pay the Loan in full, (b) ability of Borrower to use all or any part of the
Mortgaged Property in the manner in which the Mortgaged Property is being used
on the Closing Date, except as set forth in Section 6.03, (c) operation of the
Mortgaged Property, or (d) value of the Mortgaged Property.

 

5.16 No Change in Facts or Circumstances.

 

  (a) All information in the application for the Loan submitted to Lender,
including all financial statements for the Mortgaged Property, Borrower, and any
Borrower Principal, and all Rent Schedules, reports, certificates, and any other
documents submitted in connection with the application (collectively, “Loan
Application”) is complete and accurate in all material respects as of the date
such information was submitted to Lender.

 

  (b) There has been no change in any fact or circumstance since the Loan
Application was submitted to Lender that would make any information submitted as
part of the Loan Application materially incomplete or inaccurate.

 

  (c) The organizational structure of Borrower is as set forth in Exhibit H.

 

5.17 Financial Statements. The financial statements of Borrower and each
Borrower Principal furnished to Lender as part of the Loan Application reflect
in each case a positive net worth as of the date of the applicable financial
statement.

 

5.18 ERISA – Borrower Status. Borrower represents as follows:

 

  (a) Borrower is not an “investment company,” or a company under the Control of
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 14



--------------------------------------------------------------------------------

  (b) Borrower is not an “employee benefit plan,” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA or a “plan” to which Section 4975 of
the Tax Code applies, and the assets of Borrower do not constitute “plan assets”
of one or more such plans within the meaning of 29 C.F.R. Section 2510.3-101, as
modified by Section 3(42) of ERISA.

 

  (c) Borrower is not a “governmental plan” within the meaning of Section 3(32)
of ERISA, and is not subject to state statutes regulating investments or
fiduciary obligations with respect to governmental plans.

 

5.19 No Fraudulent Transfer or Preference. No Borrower or Borrower Principal
(a) has made, or is making in connection with and as security for the Loan, a
transfer of an interest in the property of Borrower or Borrower Principal to or
for the benefit of Lender or otherwise as security for any of the obligations
under the Loan Documents which is or could constitute a voidable preference
under federal bankruptcy, state insolvency or similar applicable creditors’
rights laws, or (b) has made, or is making in connection with the Loan, a
transfer (including any transfer to or for the benefit of an insider under an
employment contract) of an interest of Borrower or any Borrower Principal in
property which is or could constitute a voidable preference under federal
bankruptcy, state insolvency or similar applicable creditors’ rights laws, or
(c) has incurred, or is incurring in connection with the Loan, any obligation
(including any obligation to or for the benefit of an insider under an
employment contract) which is or could constitute a fraudulent transfer under
federal bankruptcy, state insolvency, or similar applicable creditors’ rights
laws.

 

5.20 No Insolvency or Judgment.

 

  (a) No Pending Proceedings or Judgments. No Borrower or Borrower Principal is
(i) the subject of or a party to (other than as a creditor) any completed or
pending bankruptcy, reorganization or insolvency proceeding, or (ii) the subject
of any judgment unsatisfied of record or docketed in any court located in the
United States.

 

  (b) Insolvency. Borrower is not presently insolvent, and the Loan will not
render Borrower insolvent. As used in this Section, the term “insolvent” means
that the total of all of a Person’s liabilities (whether secured or unsecured,
contingent or fixed, or liquidated or unliquidated) is in excess of the value of
all of the assets of the Person that are available to satisfy claims of
creditors.

 

5.21 Working Capital. After the Loan is made, Borrower intends to have
sufficient working capital, including cash flow from the Mortgaged Property or
other sources, not only to adequately maintain the Mortgaged Property, but also
to pay all of Borrower’s outstanding debts as they come due (other than any
balloon payment due upon the maturity of the Loan). Lender acknowledges that no
members or partners of Borrower or any Borrower Principal will be obligated to
contribute equity to Borrower for purposes of providing working capital to
maintain the Mortgaged Property or to pay Borrower’s outstanding debts except as
may otherwise be required under their organizational documents.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 15



--------------------------------------------------------------------------------

5.22 Cap Collateral. Reserved.

 

5.23 Ground Lease. Reserved.

 

5.24 Purpose of Loan. The purpose of the Loan is as indicated by the checked
boxes below:

 

  ¨ Refinance Loan: The Loan is a refinancing of existing indebtedness and,
except to the extent specifically required by Lender, there is to be no change
in the ownership of either the Mortgaged Property or Borrower Principals. The
intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the refinancing has been fully disclosed to
Lender.

 

  x Acquisition Loan: All of the consideration given or received or to be given
or received in connection with the acquisition of the Mortgaged Property has
been fully disclosed to Lender. The Mortgaged Property was or will be purchased
from Toledo Retirement Residence LLC (“Property Seller”). No Borrower or
Borrower Principal has or had, directly or indirectly (through a family member
or otherwise), any interest in the Property Seller and the acquisition of the
Mortgaged Property is an arm’s-length transaction. To the best of Borrower’s
knowledge after due inquiry and investigation, the purchase price of the
Mortgaged Property represents the fair market value of the Mortgaged Property
and Property Seller is not or will not be insolvent subsequent to the sale of
the Mortgaged Property.

 

  ¨ Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no change in the
ownership of either the Mortgaged Property or Borrower Principals since the date
of the Senior Note. The intended use of any cash received by Borrower from
Lender, to the extent applicable, in connection with the refinancing has been
fully disclosed to Lender.

 

  x Cross-Collateralized/Cross-Defaulted Loan Pool: The Loan is part of a
cross-collateralized/cross-defaulted pool of loans described as follows:

 

  X      being simultaneously made to Borrower and/or Borrower’s Affiliates
           made previously to Borrower and/or Borrower’s Affiliates

The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross-collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 16



--------------------------------------------------------------------------------

5.25 Intended Use.

 

  (a) The residential units in the Facility are allocated as follows (“Intended
Use”):

 

1.   Independent Living Units    100%      117 units 2.   Assisted Living
Residences    0%      0 units      0 beds 3.   Assisted Living Residences
devoted to Alzheimer’s care, dementia care and/or memory care    0%      0 units
     0 beds 4.   Skilled Nursing Beds    0%      0 units      0 beds 5.  
Continuing Care Retirement Community with the following percentages of use:   a.
  Seniors Apartments    0%        0 units   b.   Independent Living Units    0%
       0 units   c.   Assisted Living Residences    0%        0 units        0
beds   d.   Skilled Nursing Beds    0%        0 units        0 beds

 

  (b) The number of units set aside as Assisted Living Residences and
Independent Living Units may be decreased by no more than 10% of the present
number of total units in the Facility. The number of units set aside as Assisted
Living Residences and Independent Living Units may be increased by no more than
25% of the present number of total units in the Facility; provided, however,
that in the case of Independent Living Units, the percentage of Independent
Living Units cannot exceed 50% of the total number of units in the Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 17



--------------------------------------------------------------------------------

  (c) Reserved.

 

  (d) Reserved.

 

5.26 Furniture, Fixtures, Equipment, and Motor Vehicles. As of the Closing Date,
all furniture, Fixtures, equipment, and motor vehicles located on or used in
connection with the Mortgaged Property, and the name of the Person that owns
and/or leases each item, if other than Borrower, is listed on Exhibit L, and
such list is true and complete.

 

5.27 Participant in Federal Programs. Neither Borrower nor any Facility Operator
is a participant in any federal program under which any Governmental Authority
may have the right to recover funds by reason of the advance of federal funds.

 

5.28 Certificate of Need. Under applicable laws and regulations as in effect on
the date of this Loan Agreement, if any existing management agreement or
operating lease is terminated or Lender acquires the Facility through
foreclosure or otherwise, none of Borrower, Lender, any subsequent operator or
management agent, or any subsequent purchaser (through foreclosure or otherwise)
must obtain a certificate of need from any Governmental Authority (other than
giving of any notice required under the applicable state law or regulation)
prior to applying for any License, so long as neither the type of service nor
any unit complement is changed.

 

5.29 Contracts.

 

  (a) Exhibit M lists all Contracts in effect as of the date of this Loan
Agreement, the names of the parties to such Contracts and the dates of such
Contracts.

 

  (b) With regard to each Contract listed in Exhibit M, (i) the Contract is in
full force and effect in accordance with its terms, and (ii) there is no default
by any party under the Contract.

 

  (c) Borrower has delivered to Lender a copy of each Contract, together with
all amendments, modifications, supplements and renewals thereto in effect as of
the date of this Loan Agreement.

 

  (d) Each Contract listed in Exhibit M provides that it is terminable by
Borrower or any Facility Operator upon not more than 30 days notice without the
necessity of establishing cause and without payment of a penalty or termination
fee by Borrower or any Facility Operator or their respective successors or
assigns, except only Third Party Provider Agreements.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 18



--------------------------------------------------------------------------------

5.30 Material Contracts.

 

  (a) Exhibit N lists all Material Contracts in effect as of the date of this
Loan Agreement.

 

  (b) With regard to each Material Contract listed in Exhibit N: (i) the
Material Contract is assignable by Borrower, or if Borrower is not a party
thereto, by a Facility Operator, without the consent of the other party thereto
(or Borrower and any Facility Operator, as applicable, has obtained express
written consent to the assignment from the other party thereto), except only
Third Party Provider Agreements; (ii) no previous assignment of Borrower’s or
any Facility Operator’s interest in the Material Contract has been made except
such assignments that have been properly terminated prior to or concurrently
with the execution and delivery of this Loan Agreement; (iii) the Material
Contract is in full force and effect in accordance with its terms; and
(iv) there is no default by any party under the Material Contract.

 

  (c) Borrower has delivered to Lender a copy of each Material Contract,
together with all amendments, modifications, supplements and renewals thereto in
effect as of the date of this Loan Agreement.

 

  (d) Each Material Contract listed in Exhibit N provides that it is terminable
upon not more than 30 days notice without the necessity of establishing cause
and without payment of a penalty or termination fee by Borrower or any Facility
Operator or their respective successors or assigns, except only Third Party
Provider Agreements.

 

5.31 No Financing Statements. Except for termination statements and continuation
statements, during the 45-day period prior to the date of this Loan Agreement,
there have been no UCC financing statements filed with respect to any of the UCC
Collateral listing as debtor Borrower, any Facility Operator, or the Facility’s
common name.

 

5.32 Medicare and Medicaid. If Borrower or any Facility Operator or Property
Manager participates in any Governmental Payor Program in connection with the
operation of the Facility, all of the following are true:

 

  (a) The Facility is in compliance in all material respects with the
requirements for participation in the Governmental Payor Program, including
without limitation, the Medicare and Medicaid Patient Protection Act of 1987.

 

  (b) The Facility conforms in all material respects to all insurance,
reimbursement and cost reporting requirements, and has a current provider
agreement under Title XVIII and/or XIX of the Social Security Act or any other
applicable laws for reimbursement necessary for its Intended Use.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 19



--------------------------------------------------------------------------------

  (c) There is no action pending or threatened to terminate the Facility’s
participation in the Governmental Payor Program nor is there any decision not to
renew any provider agreement related to the Facility, nor is there any action
pending or threatened to impose material intermediate or alternative sanctions
with respect to the Facility.

 

  (d) All Governmental Payor Program and private insurance cost reports and
financial reports submitted by Borrower, any Facility Operator, or any Property
Manager for the Facility are and will be materially accurate and complete and
have not been and will not be misleading in any material respects.

 

  (e) No cost reports for the Facility remain “open” or unsettled, except as
otherwise disclosed in writing to Lender.

 

  (f) The Facility has not received a “Level A” (or equivalent) violation, and
no statement of charges or deficiencies has been made or penalty enforcement
action has been undertaken against the Facility, any Property Manager or
Facility Operator or the Borrower (or any officer, director or stockholder of
any of the foregoing) during the last 3 calendar years, and there have been no
violations over the past 3 calendar years which have threatened any
certification of the Facility, any Property Manager or Facility Operator or the
Borrower for participation in any Governmental Payor Program.

 

  (g) There are no resident care agreements with residents of the Facility or
with any other Persons which deviate in any material respect from the standard
forms customarily used at a comparable first-class facility or which conflict
with any statutory or regulatory requirements.

 

  (h) All resident records at the Facility, including any resident trust fund
accounts, are true and correct in all material respects.

 

  (i) Borrower and the Facility are not subject to any proceeding, suit, or
investigation by any Governmental Authority. None of the Borrower, any Property
Manager, or any Facility Operator has received any notice from any Governmental
Authority which has not been provided for on the financial statements provided
to Lender and which may result in the imposition of a fine or interim or final
sanction or which would result in a lower reimbursement rate for services
rendered to eligible residents.

 

  (j) The execution and delivery of the Note, this Loan Agreement, the Security
Instrument, or any other Loan Document, Borrower’s performance under the Loan
Documents, the recordation of the Security Instrument, and the exercise of any
remedies by Lender, will not do any of the following:

 

  (i) Adversely affect the right by Borrower, a Facility Operator, or the
Facility to receive Governmental Payor Program payments and reimbursements with
respect to the Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 20



--------------------------------------------------------------------------------

  (ii) Materially reduce the Governmental Payor Program payments and
reimbursements which Borrower or a Facility Operator is receiving as of the date
of this Loan Agreement.

 

  (iii) Adversely affect any of the Licenses.

 

  (k) If any existing management agreement or operating lease is terminated or
Lender acquires the Facility through foreclosure or otherwise, none of the
Borrower, Lender, any subsequent management agent, any subsequent operator of
the Facility, or any subsequent purchaser (through foreclosure or otherwise)
will be required to obtain a certificate of need from any Governmental Authority
(other than giving of any notice required under the applicable state law or
regulation) prior to receiving certification to receive Governmental Payor
Program payments (or any successor programs) for residents having coverage under
any Governmental Payor Program so long as neither the type of service nor any
unit complement is changed.

 

5.33 Third-Party Payor Programs and Private Commercial Insurance Managed Care
and Employee Assistance Programs. There is no threatened or pending revocation,
suspension, termination, probation, restriction, limitation or nonrenewal
affecting Borrower or Facility Operator, of any participation or provider
agreement with any Governmental Payor Program or any private commercial
insurance managed care or employee assistance program to which Borrower or
Facility Operator is subject. All Governmental Payor Program and private
insurance cost reports and financial reports submitted by Borrower or Facility
Operator are and will be materially accurate and complete and have not been and
will not be misleading in any material respects. No cost reports for the
Facility remain “open” or unsettled.

 

5.34 No Transfer or Pledge of Licenses. The Licenses, including the certificate
of need, may not be, and have not been, transferred to any location other than
the Facility, have not been pledged as collateral security for any other loan or
indebtedness, and are held free from restrictions or known conflicts that would
materially impair the use or operation of the Facility for its Intended Use, and
are not provisional, probationary, or restricted in any way.

 

5.35 No Pledge of Receivables. Neither Borrower nor the Facility Operator has
pledged its receivables as collateral security for any other loan or
indebtedness.

 

5.36 Patient and Resident Care Agreements. There are no patient or resident care
agreements with patients or residents or with any other persons that deviate in
any material adverse respect from the standard form customarily used at the
Facility.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 21



--------------------------------------------------------------------------------

5.37 Patient and Resident Records. All patient or resident records at the
Facility, including patient or resident trust fund accounts, are true and
correct in all material respects.

 

5.38 No Facility Deficiencies, Enforcement Actions or Violations.

 

  (a) The Facility has not received a statement of charges or deficiencies and
no penalty enforcement actions have been undertaken against the Facility, the
Facility Operator or Borrower or against any officer, director or stockholder
thereof, by any Governmental Authority during the last three calendar years, and
there have been no violations over the past three years that have threatened the
Facility’s or the Facility Operator’s or Borrower’s certification for
participation in any Governmental Payor Program.

 

  (b) Reserved.

 

5.39 Seniors Housing Operator. Reserved.

 

5.40 Recycled SPE Borrower. Reserved.

 

5.41 Recycled SPE Equity Owner. Reserved.

 

5.42 through 5.50 are reserved.

 

5.51 Survival. The representations and warranties set forth in this Loan
Agreement will survive until the Indebtedness is paid in full; however, the
representations and warranties set forth in Section 5.05 will survive beyond
repayment of the entire Indebtedness, to the extent provided in Section
10.02(i).

 

5.52 through 5.53 are reserved.

 

ARTICLE VI BORROWER COVENANTS.

 

6.01 Compliance with Laws. Borrower will comply with all laws, ordinances,
rules, regulations and requirements of any Governmental Authority having
jurisdiction over the Mortgaged Property and all licenses and permits and all
recorded covenants and agreements relating to or affecting the Mortgaged
Property, including all laws, ordinances, regulations, requirements and
covenants pertaining to health and safety, construction of improvements on the
Mortgaged Property, Repairs, Capital Replacements, fair housing, disability
accommodation, zoning and land use, applicable building codes, special use
permits and environmental regulations, Leases and the maintenance and
disposition of tenant security deposits. Borrower will take appropriate measures
to prevent, and will not engage in or knowingly permit, any illegal activities
at the Mortgaged Property, including those that could endanger tenants or
visitors, result in damage to the Mortgaged Property, result in forfeiture of
the Mortgaged Property, or otherwise materially impair the Lien created by the
Security Instrument or Lender’s interest in the Mortgaged Property. Borrower
will at all times maintain records sufficient to demonstrate compliance with the
provisions of this Section 6.01.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 22



--------------------------------------------------------------------------------

6.02 Compliance with Organizational Documents. Borrower will at all times comply
with all laws, regulations and requirements of any Governmental Authority
relating to Borrower’s formation, continued existence and good standing in its
state of formation and, if different, in the Property Jurisdiction. Borrower
will at all times comply with its organizational documents, including its
partnership agreement (if Borrower is a partnership), its by-laws (if Borrower
is a corporation or housing cooperative corporation or association) or its
operating agreement (if Borrower is a limited liability company or
tenancy-in-common). If Borrower is a housing cooperative corporation or
association, Borrower will at all times maintain its status as a “cooperative
housing corporation” as such term is defined in Section 216(b) of the Internal
Revenue Code of 1986, as amended, or any successor statute thereto.

 

6.03 Use of Mortgaged Property.

 

  (a) Unless required by applicable law, without the prior written consent of
Lender, Borrower will not, and will not permit any Facility Operator to, take
any of the following actions:

 

  (i) Allow changes in the use for which all or any part of the Mortgaged
Property is being used at the time this Loan Agreement is executed.

 

  (ii) Convert any individual dwelling units or common areas to commercial use.

 

  (iii) Initiate a change in the zoning classification of the Mortgaged Property
or acquiesce to a change in the zoning classification of the Mortgaged Property.

 

  (iv) Establish any condominium or cooperative regime with respect to the
Mortgaged Property beyond any which may be in existence on the date of this Loan
Agreement.

 

  (v) Combine all or any part of the Mortgaged Property with all or any part of
a tax parcel which is not part of the Mortgaged Property.

 

  (vi) Subdivide or otherwise split any tax parcel constituting all or any part
of the Mortgaged Property.

 

  (vii) Add to or change any location at which any of the Mortgaged Property is
stored, held or located unless Borrower (A) gives Notice to Lender within 30
days after the occurrence of such addition or change, (B) executes and delivers
to Lender any modifications of or supplements to this Loan Agreement that Lender
may require, and (C) authorizes the filing of any financing statement which may
be filed in connection with this Loan Agreement, as Lender may require.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 23



--------------------------------------------------------------------------------

  (b) Without the prior written consent of Lender, which may be granted or
withheld in Lender’s discretion, Borrower will not, and will not permit any
Facility Operator to, provide or contract for skilled nursing care, assisted
living care, Alzheimer’s care, memory care or dementia care for any of the
residents other than that level of care which both (i) is consistent with the
Intended Use and (ii) is permissible for Borrower or the Facility Operator to
provide at the Facility under (A) applicable Healthcare Laws, and (B) applicable
Licenses.

 

  (c) Notwithstanding anything contained in this Section to the contrary, if
Borrower is a housing cooperative corporation or association, Lender
acknowledges and consents to Borrower’s use of the Mortgaged Property as a
housing cooperative.

 

6.04 Non-Residential Leases.

 

  (a) Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior written consent of Lender.

 

  (b) Reserved.

 

  (c) Executed Copies of Non-Residential Leases. Borrower will, without request
by Lender, deliver a fully executed copy of each Non-Residential Lease to Lender
promptly after such Non-Residential Lease is signed.

 

  (d) Subordination and Attornment Requirements. All Non-Residential Leases will
specifically include the following provisions:

 

  (i) The Lease is subordinate to the Lien of the Security Instrument, with such
subordination to be self-executing.

 

  (ii) The tenant will attorn to Lender and any purchaser at a foreclosure sale,
such attornment to be self-executing and effective upon acquisition of title to
the Mortgaged Property by any purchaser at a foreclosure sale or by Lender in
any manner.

 

  (iii) The tenant agrees to execute such further evidences of attornment as
Lender or any purchaser at a foreclosure sale may from time to time request.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 24



--------------------------------------------------------------------------------

  (iv) The tenant will, upon receipt of a written request from Lender following
the occurrence of and during the continuance of an Event of Default, pay all
Rents payable under the Lease to Lender.

 

  (v) If Lender or a purchaser at a foreclosure sale so elects, the Lease will
not be terminated by foreclosure or any other transfer of the Mortgaged
Property.

 

  (vi) After a foreclosure sale of the Mortgaged Property, Lender or any other
purchaser at such foreclosure sale may, at Lender’s or such purchaser’s option,
accept or terminate such Lease without payment of any fee or penalty.

 

6.05 Prepayment of Rents. Borrower will not receive or accept Rent under any
Lease (whether a residential Lease or a Non-Residential Lease) for more than 2
months in advance.

 

6.06 Inspection.

 

  (a) Right of Entry. Borrower will permit Lender, its agents, representatives
and designees and any interested Governmental Authority to make or cause to be
made entries upon and inspections of the Mortgaged Property to inspect, among
other things: (i) Repairs, (ii) Capital Replacements, (iii) Restorations,
(iv) Property Improvement Alterations, and (v) any other Improvements, both in
process and upon completion (including environmental inspections and tests
performed by professional inspection engineers) during normal business hours, or
at any other reasonable time, upon reasonable Notice to Borrower if the
inspection is to include occupied residential units (which Notice need not be in
writing). During normal business hours, or at any other reasonable time,
Borrower will also permit Lender to examine all books and records and contracts
and bills pertaining to the foregoing. Notice to Borrower will not be required
in the case of an emergency, as determined in Lender’s Discretion, or when an
Event of Default has occurred and is continuing.

 

  (b) Inspection of Mold. If Lender determines that Mold has or may have
developed as a result of a water intrusion event or leak, Lender, at Lender’s
Discretion, may require that a professional inspector inspect the Mortgaged
Property to confirm whether Mold has developed and, if so, thereafter as
frequently as Lender determines is necessary until any issue with Mold and its
cause(s) are resolved to Lender’s satisfaction. Such inspection will be limited
to a visual and olfactory inspection of the area that has experienced the Mold,
water intrusion event or leak. Borrower will be responsible for the cost of each
such professional inspection and any remediation deemed to be necessary as a
result of the professional inspection. After any issue with Mold is remedied to
Lender’s satisfaction, Lender will not require a professional inspection any
more frequently than once every 3 years unless Lender otherwise becomes aware of
Mold as a result of a subsequent water intrusion event or leak.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 25



--------------------------------------------------------------------------------

  (c) Certification in Lieu of Inspection. If Lender or Loan Servicer determines
not to conduct an annual inspection of the Mortgaged Property, and in lieu
thereof Lender requests a certification, Borrower will provide to Lender a
factually correct certification, each year that the annual inspection is waived,
to the following effect:

Borrower has not received any written complaint, notice, letter or other written
communication from any tenant, Property Manager, Facility Operator or
governmental authority regarding mold, fungus, microbial contamination or
pathogenic organisms (“Mold”) or any activity, condition, event or omission that
causes or facilitates the growth of Mold on or in any part of the Mortgaged
Property or, if Borrower has received any such written complaint, notice, letter
or other written communication, that Borrower has investigated and determined
that no Mold activity, condition or event exists or alternatively has fully and
properly remediated such activity, condition, event or omission in compliance
with the Moisture Management Plan for the Mortgaged Property.

If Borrower is unwilling or unable to provide such certification, Lender may
require a professional inspection of the Mortgaged Property at Borrower’s
expense.

 

6.07 Books and Records; Financial Reporting.

 

  (a) Delivery of Books and Records. Borrower will keep and maintain at all
times at the Mortgaged Property or the Property Manager’s or Facility Operator’s
office, and upon Lender’s request will make available at the Mortgaged Property
(or, at Borrower’s option, at the Property Manager’s or Facility Operator’s
office), complete and accurate books of account and records (including copies of
supporting bills and invoices) adequate to reflect correctly the operation of
the Mortgaged Property, in accordance with GAAP consistently applied (or such
other method which is reasonably acceptable to Lender), and copies of all
written contracts, Leases, and other instruments which affect the Mortgaged
Property. The books, records, contracts, Leases and other instruments will be
subject to examination and inspection by Lender at any reasonable time.

 

  (b) Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish to Lender each of the following:

 

  (i) Within 25 days after the end of each calendar quarter prior to
Securitization and within 35 days after each calendar quarter after
Securitization, each of the following:

 

  (A) A Rent Schedule dated no earlier than the date that is 5 days prior to the
end of such quarter.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 26



--------------------------------------------------------------------------------

  (B) A statement of income and expenses for Borrower’s operation of the
Mortgaged Property that is either of the following:

 

  (1) For the 12 month period ending on the last day of such quarter.

 

  (2) If at the end of such quarter Borrower or any Affiliate of Borrower has
owned the Mortgaged Property for less than 12 months, for the period commencing
with the acquisition of the Mortgaged Property by Borrower or its Affiliate, and
ending on the last day of such quarter.

 

  (C) When requested by Lender, a balance sheet showing all assets and
liabilities of Borrower relating to the Mortgaged Property as of the end of that
fiscal quarter.

 

  (ii) Within 90 days after the end of each fiscal year of Borrower, each of the
following:

 

  (A) An annual statement of income and expenses for Borrower’s operation of the
Mortgaged Property for that fiscal year.

 

  (B) A balance sheet showing all assets and liabilities of Borrower relating to
the Mortgaged Property as of the end of that fiscal year and a profit and loss
statement for Borrower.

 

  (C) An accounting of all security deposits held pursuant to all Leases,
including the name of the institution (if any) and the names and identification
numbers of the accounts (if any) in which such security deposits are held and
the name of the person to contact at such financial institution, along with any
authority or release necessary for Lender to access information regarding such
accounts.

 

  (iii) Within 30 days after the date of filing, copies of all tax returns filed
by Borrower.

 

  (c) Delivery of Borrower Financial Statements Upon Request. Borrower will
furnish to Lender each of the following:

 

  (i) Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
monthly Rent Schedule and a monthly statement of income and expenses for
Borrower’s operation of the Mortgaged Property, in each case within 25 days
after the end of each month.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 27



--------------------------------------------------------------------------------

  (ii) Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
statement that identifies all owners of any interest in Borrower and any
Designated Entity for Transfers and the interest held by each (unless Borrower
or any Designated Entity for Transfers is a publicly-traded entity in which case
such statement of ownership will not be required), and if Borrower or a
Designated Entity for Transfers is a corporation then all officers and directors
of Borrower and the Designated Entity for Transfers, and if Borrower or a
Designated Entity for Transfers is a limited liability company then all Managers
who are not members, in each case within 10 days after such request.

 

  (iii) Upon Lender’s request in Lender’s Discretion, such other financial
information or property management information (including information on tenants
under Leases to the extent such information is available to Borrower, copies of
bank account statements from financial institutions where funds owned or
controlled by Borrower are maintained, and an accounting of security deposits)
as may be required by Lender from time to time, in each case within 30 days
after such request.

 

  (iv) Upon Lender’s request in Lender’s Discretion, a monthly property
management report for the Mortgaged Property, showing the number of inquiries
made and rental applications received from tenants or prospective tenants and
deposits received from tenants and any other information requested by Lender
within 30 days after such request. However, Lender will not require the
foregoing more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish the foregoing more frequently.

 

  (d) Form of Statements; Audited Financials. A natural person having authority
to bind Borrower (or the SPE Equity Owner or Guarantor, as applicable) will
certify each of the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f) to be complete and accurate. Each of the
statements, schedules and reports required by Sections 6.07(b), 6.07(c) and
6.07(f) will be in such form and contain such detail as Lender may reasonably
require. Lender also may require that any of the statements, schedules or
reports listed in Sections 6.07(b), 6.07(c) and 6.07(f) be audited at Borrower’s
expense by independent certified public accountants acceptable to Lender, at any
time when an Event of Default has occurred and is continuing or at any time that
Lender, in its reasonable judgment, determines that audited financial statements
are required for an accurate assessment of the financial condition of Borrower
or of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 28



--------------------------------------------------------------------------------

  (e) Failure to Timely Provide Financial Statements. If Borrower fails to
provide in a timely manner the statements, schedules and reports required by
Sections 6.07(b), 6.07(c) and 6.07(f), Lender will give Notice to Borrower
specifying the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) that Borrower has failed to provide. If Borrower has not
provided the required statements, schedules and reports within 10 Business Days
following such Notice, then (i) Borrower will pay a late fee of $500 for each
late statement, schedule or report, plus an additional $500 per month that any
such statement, schedule or report continues to be late, and (ii) Lender will
have the right to have Borrower’s books and records audited, at Borrower’s
expense, by independent certified public accountants selected by Lender in order
to obtain such statements, schedules and reports, and all related costs and
expenses of Lender will become immediately due and payable and will become an
additional part of the Indebtedness as provided in Section 9.02. Notice to
Borrower of Lender’s exercise of its rights to require an audit will not be
required in the case of an emergency, as determined in Lender’s Discretion, or
when an Event of Default has occurred and is continuing.

 

  (f) Delivery of Guarantor and SPE Equity Owner Financial Statements Upon
Request. Borrower will cause each Guarantor and, at Lender’s request in Lender’s
Discretion, any SPE Equity Owner, to provide to Lender (i) within 90 days after
the close of such party’s fiscal year, such party’s balance sheet and profit and
loss statement (or if such party is a natural person, within 90 days after the
close of each calendar year, such party’s personal financial statements) in form
reasonably satisfactory to Lender and certified by such party to be accurate and
complete, and (ii) such additional financial information (including copies of
state and federal tax returns with respect to any SPE Equity Owner but Lender
will only require copies of such tax returns with respect to each Guarantor if
an Event of Default has occurred and is continuing) as Lender may reasonably
require from time to time and in such detail as reasonably required by Lender.

 

  (g) Reporting Upon Event of Default. If an Event of Default has occurred and
is continuing, Borrower will deliver to Lender upon written demand all books and
records relating to the Mortgaged Property or its operation.

 

  (h) Credit Reports. Borrower authorizes Lender to obtain a credit report on
Borrower at any time.

 

  (i) Reserved.

 

6.08 Taxes; Operating Expenses; Ground Rents.

 

  (a)

Payment of Taxes and Ground Rent. Subject to the provisions of Sections 6.08(c)
and (d), Borrower will pay or cause to be paid (i) all Taxes when due and before
the addition of any interest, fine, penalty or cost for nonpayment, and (ii) if
Borrower’s interest in the Mortgaged Property is as a Ground Lessee, then the

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 29



--------------------------------------------------------------------------------

  monthly or other periodic installments of Ground Rent before the last date
upon which each such installment may be made without penalty or interest charges
being added.

 

  (b) Payment of Operating Expenses. Subject to the provisions of
Section 6.08(c), Borrower will (i) pay the expenses of operating, managing,
maintaining and repairing the Mortgaged Property (including utilities, Repairs
and Capital Replacements) before the last date upon which each such payment may
be made without any penalty or interest charge being added, and (ii) pay
Insurance premiums at least 30 days prior to the expiration date of each policy
of Insurance, unless applicable law specifies some lesser period.

 

  (c) Payment of Impositions and Reserve Funds. If Lender is collecting
Imposition Reserve Deposits pursuant to Article IV, then so long as no Event of
Default exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected, whether Taxes, Insurance
premiums, Ground Rent (if applicable) or any other individual Impositions, but
only to the extent that sufficient Imposition Reserve Deposits are held by
Lender for the purpose of paying that specific Imposition and Borrower has
timely delivered to Lender any bills or premium notices that it has received
with respect to that specific Imposition (other than Ground Rent). Lender will
have no liability to Borrower for failing to pay any Impositions to the extent
that: (i) any Event of Default has occurred and is continuing, (ii) insufficient
Imposition Reserve Deposits are held by Lender at the time an Imposition becomes
due and payable, or (iii) Borrower has failed to provide Lender with bills and
premium notices as provided in this Section.

 

  (d) Right to Contest. Borrower, at its own expense, may contest by appropriate
legal proceedings, conducted diligently and in good faith, the amount or
validity of any Imposition other than Insurance premiums and Ground Rent (if
applicable), if: (i) Borrower notifies Lender of the commencement or expected
commencement of such proceedings, (ii) the Mortgaged Property is not in danger
of being sold or forfeited, (iii) if Borrower has not already paid the
Imposition, Borrower deposits with Lender reserves sufficient to pay the
contested Imposition, if requested by Lender, and (iv) Borrower furnishes
whatever additional security is required in the proceedings or is reasonably
requested by Lender, which may include the delivery to Lender of reserves
established by Borrower to pay the contested Imposition.

 

6.09 Preservation, Management and Maintenance of Mortgaged Property.

 

  (a) Maintenance of Mortgaged Property; No Waste. Borrower will keep the
Mortgaged Property in good repair, including the replacement of Personalty and
Fixtures with items of equal or better function and quality. Borrower will not
commit waste or permit impairment or deterioration of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 30



--------------------------------------------------------------------------------

  (b) Abandonment of Mortgaged Property. Borrower will not abandon the Mortgaged
Property.

 

  (c) Preservation of Mortgaged Property. Borrower will restore or repair
promptly, in a good and workmanlike manner, any damaged part of the Mortgaged
Property to the equivalent of its original condition, or such other condition as
Lender may approve in writing, whether or not Insurance proceeds or Condemnation
awards are available to cover any costs of such Restoration or repair; provided,
however, that Borrower will not be obligated to perform such Restoration or
repair if (i) no Event of Default has occurred and is continuing, and
(ii) Lender has elected to apply any available Insurance proceeds and/or
Condemnation awards to the payment of Indebtedness pursuant to Section 6.10(l)
or Section 6.11(d).

 

  (d) Property Management. Borrower will provide for professional management of
the Mortgaged Property by the Property Manager at all times under a property
management agreement approved by Lender in writing. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement, or
enter into any other agreement relating to the management or operation of the
Mortgaged Property with Property Manager or any other Person, or consent to the
assignment by the Property Manager of its interest under such property
management agreement, in each case without the consent of Lender, which consent
will not be unreasonably withheld.

 

  (i) If at any time Lender consents to the appointment of a new Property
Manager, such new Property Manager and Borrower will, as a condition of Lender’s
consent, execute an Assignment of Management Agreement in a form acceptable to
Lender.

 

  (ii) If any such replacement Property Manager is an Affiliate of Borrower, and
if a nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation.

 

  (iii) Reserved.

 

  (e) Alteration of Mortgaged Property. Borrower will give Notice to Lender of
and, unless otherwise directed in writing by Lender, will appear in and defend
any action or proceeding purporting to affect the Mortgaged Property, Lender’s
security or Lender’s rights under this Loan Agreement. Borrower will not (and
will not permit any tenant or other Person to) remove, demolish or alter the
Mortgaged Property or any part of the Mortgaged Property, including any removal,
demolition or alteration occurring in connection with a rehabilitation of all or
part of the Mortgaged Property, except that each of the following is permitted:

 

  (i) Repairs or Capital Replacements pursuant to Sections 4.03 or 4.04.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 31



--------------------------------------------------------------------------------

  (ii) Repairs or Capital Replacements made in connection with the replacement
of tangible Personalty.

 

  (iii) If Borrower is a cooperative housing corporation or association, Repairs
or Capital Replacements to the extent permitted with respect to individual
dwelling units under the form of a proprietary lease or occupancy agreement.

 

  (iv) Repairs or Capital Replacements in connection with making an individual
unit ready for a new occupant or pursuant to Sections 6.09(a) and (c).

 

  (v) Property Improvement Alterations, provided that each of the following
conditions is satisfied:

 

  (A) At least 30 days prior to the commencement of any Property Improvement
Alterations, Borrower must submit to Lender a Property Improvement Notice. The
Property Improvement Notice must include all of the following information:

 

  (1) The expected start date and completion date of the Property Improvement
Alterations.

 

  (2) A description of the anticipated Property Improvement Alterations to be
made.

 

  (3) The projected budget of the Property Improvement Alterations and the
source of funding.

In the event any changes to Property Improvement Alterations as described in the
Property Improvement Notice are made that extend beyond the overall scope and
intent of the Property Improvement Alterations set forth in the Property
Improvement Notice (e.g., renovations changed to renovate common areas but
Property Improvement Notice only described renovations to the residential
dwelling unit bathrooms), Borrower must submit a new Property Improvement Notice
to Lender in accordance with this subsection 6.09(e)(v)(A).

 

  (B) The Property Improvement Alterations may not be commenced within 12 months
prior to the Maturity Date without prior written consent of the Lender and must
be completed at least 6 months prior to the Maturity Date.

 

  (C) Neither the performance nor completion of the Property Improvement
Alterations may result in any of the following:

 

  (1) An adverse effect on any Major Building System.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 32



--------------------------------------------------------------------------------

  (2) A change in residential dwelling unit configurations on a permanent basis.

 

  (3) An increase or decrease in the total number of residential dwelling units.

 

  (4) The demolition of any existing Improvements.

 

  (5) A permanent obstruction of tenants’ access to units or a temporary
obstruction of tenants’ access to units without a reasonable alternative access
provided during the period of renovation which causes the obstruction.

 

  (D) The cost of the Property Improvement Alterations made to residential
dwelling units during the term of the Mortgage must not exceed the Property
Improvement Total Amount.

 

  (E) The Leases used to calculate Minimum Occupancy for use in
Section 6.09(e)(v)(I) must meet all of the following conditions:

 

  (1) The Leases are with tenants that are not Affiliates of Borrower or
Guarantor (except as otherwise expressly agreed by Lender in writing).

 

  (2) The Leases are on arms’ length terms and conditions.

 

  (3) The Leases otherwise satisfy the requirements of the Loan Documents.

 

  (F) The Property Improvement Alterations must be completed in accordance with
Section 6.14 and any reference to Repairs in Sections 6.06 and 6.14 will be
deemed to include Property Improvement Alterations.

 

  (G) Upon completion of the applicable Property Improvement Alterations,
Borrower must provide all of the following to the Lender:

 

  (1) Borrower’s Certificate of Property Improvement Alterations Completion, in
the form attached as Exhibit O (“Certificate of Completion”).

 

  (2) Any other certificates or approval, acceptance or compliance required by
Lender, including certificates of occupancy, from any Governmental Authority
having jurisdiction over the Mortgaged Property and the Property Improvement
Alterations and professional engineers certifications.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 33



--------------------------------------------------------------------------------

  (H) Borrower must deliver to Lender within 10 days of Lender’s request a
written status update on the Property Improvement Alterations.

 

  (I) While Property Improvement Alterations that result in individual
residential dwelling units not being available for leasing are ongoing, if a
Rent Schedule shows that the occupancy of the Mortgaged Property has decreased
to less than the Minimum Occupancy, Borrower must take each of the following
actions:

 

  (1) Complete all pending Property Improvement Alterations to such individual
residential dwelling units in a timely manner until the Mortgaged Property
satisfies the Minimum Occupancy requirement.

 

  (2) Suspend any additional Property Improvement Alterations which would cause
residential dwelling units to be unavailable for leasing until the Mortgaged
Property satisfies the Minimum Occupancy requirement.

 

  (J) In the event Property Improvement Alterations have commenced on the
Mortgaged Property, Borrower will deliver to Lender, upon Lender’s request, the
Certificate of Completion together with such additional information as Lender
may request within a timely manner.

 

  (K) At no time during the term of the Mortgage may the Property Improvement
Total Amount (including any amounts expended by Borrower on Property Improvement
Alterations for Non-Residential Units) outstanding for services and/or materials
that are then due and payable exceed 10% of the original principal loan amount;
provided that at no time will such amount exceed the Property Improvement Total
Amount.

 

  (vi) Reserved.

 

  (vii) Reserved.

 

  (viii) Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 34



--------------------------------------------------------------------------------

  (f) Establishment of MMP. Unless otherwise waived by Lender in writing,
Borrower will have or will establish and will adhere to the MMP. If Borrower is
required to have an MMP, Borrower will keep all MMP documentation at the
Mortgaged Property or at the Property Manager’s or the Facility Operator’s
office and available for review by Lender or the Loan Servicer during any annual
assessment or other inspection of the Mortgaged Property that is required by
Lender. At a minimum, the MMP must contain a provision for: (i) staff training,
(ii) information to be provided to tenants, (iii) documentation of the plan,
(iv) the appropriate protocol for incident response and remediation, and
(v) routine, scheduled inspections of common space and unit interiors.

 

  (g) No Reduction of Housing Cooperative Charges. If Borrower is a housing
cooperative corporation or association, until the Indebtedness is paid in full,
Borrower will not reduce the maintenance fees, charges or assessments payable by
shareholders or residents under proprietary leases or occupancy agreements below
a level which is sufficient to pay all expenses of Borrower, including all
operating and other expenses for the Mortgaged Property and all payments due
pursuant to the terms of the Note and any Loan Documents.

 

  (h) through (k) are reserved.

 

6.10 Insurance. At all times during the term of this Loan Agreement, Borrower
will maintain at its sole cost and expense, for the mutual benefit of Borrower
and Lender, all of the Insurance specified in this Section 6.10, as required by
Lender and applicable law, and in such amounts and with such maximum deductibles
as Lender may require, as those requirements may change:

 

  (a) Property Insurance. Borrower will keep the Improvements insured at all
times against relevant physical hazards that may cause damage to the Mortgaged
Property as Lender may require (“Property Insurance”). Required Property
Insurance coverage may include any or all of the following:

 

  (i) All Risks of Physical Loss. Insurance against loss or damage from fire,
wind, hail, and other related perils within the scope of a “Special Causes of
Loss” or “All Risk” policy, in an amount not less than the Replacement Cost of
the Mortgaged Property.

 

  (ii) Ordinance and Law. If any part of the Mortgaged Property is legal
non-conforming under current building, zoning or land use laws or ordinances,
then “Ordinance and Law Coverage” in the amount required by Lender.

 

  (iii) Flood. If any of the Improvements are located in an area identified by
the Federal Emergency Management Agency (or any successor to that agency) as a
“Special Flood Hazard Area,” flood Insurance in the amount required by Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 35



--------------------------------------------------------------------------------

  (iv) Windstorm. If windstorm and/or windstorm related perils and/or “named
storm” are excluded from the “Special Causes of Loss” policy required under
Section 6.10(a)(i), then separate coverage for such risks (“Windstorm
Coverage”), either through an endorsement or a separate policy. Windstorm
Coverage will be written in an amount not less than the Replacement Cost of the
Mortgaged Property.

 

  (v) Boiler and Machinery/Equipment Breakdown. If the Mortgaged Property
contains a central heating, ventilation and cooling system (“HVAC System”) where
steam boilers and/or other pressurized systems are in operation and are
regulated by the Property Jurisdiction, Insurance providing coverage in the
amount required by Lender.

 

  (vi) Builder’s Risk. During any period of construction or Restoration,
builder’s risk Insurance (including fire and other perils within the scope of a
policy known as “Causes of Loss – Special Form” or “All Risk” policy) in an
amount not less than the sum of the related contractual arrangements.

 

  (vii) Other. Insurance for other physical perils applicable to the Mortgaged
Property as may be required by Lender including earthquake, sinkhole, mine
subsidence, avalanche, mudslides, and volcanic eruption. If Lender reasonably
requires any updated reports or other documentation to determine whether
additional Insurance is necessary or prudent, Borrower will pay for the updated
reports or other documentation at its sole cost and expense.

 

  (viii) Professional Liability. Required if the Mortgaged Property has assisted
living, Alzheimer’s care, or skilled nursing units. The policy may be written on
a “Claims Made Policy” form or an “Occurrence-based Policy” form. Minimum
coverage of $1,000,000 per occurrence and $2,000,000 in the general aggregate is
required. If the professional liability policy covers multiple locations,
aggregate limits apply per location. In addition, Borrower must maintain the
following minimum umbrella or excess professional liability coverage:

 

Total number of licensed beds covered by the policy

   Minimum Umbrella/
Excess Coverage  

Less than or equal to 100

   $ 1 million   

100 to 500

   $ 5 million   

501 to 1,000

   $ 10 million   

Greater than 1,000

   $ 25 million   

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 36



--------------------------------------------------------------------------------

The minimum coverage limits in this section may be satisfied with any
combination of primary, umbrella and/or excess coverage.

 

  (ix) Reserved.

 

  (b) Business Income/Rental Value. Business income/rental value Insurance for
all relevant perils to be covered in the amount required by Lender, but in no
case less than the effective gross income attributable to the Mortgaged Property
for the preceding 12 months, as determined by Lender in Lender’s Discretion.

 

  (c) Commercial General Liability Insurance. Commercial general liability
Insurance against legal liability claims for personal and bodily injury,
property damage and contractual liability in such amounts and with such maximum
deductibles as Lender may require, but not less than $1,000,000 per occurrence
and $2,000,000 in the general aggregate on a per-location basis, plus excess
and/or umbrella liability coverage in such amounts as Lender may require.

 

  (d) Terrorism Insurance. Insurance required under Section 6.10(a)(i) and
(ii) and Section 6.10(b) will provide coverage for acts of terrorism. Terrorism
coverage may be provided through one or more separate policies, which will be on
terms (including amounts) consistent with those required under
Section 6.10(a)(i) and (ii) and Section 6.10(b). If Insurance against acts of
terrorism is not available at commercially reasonable rates and if the related
hazards are not at the time commonly insured against for properties similar to
the Mortgaged Property and located in or around the region in which the
Mortgaged Property is located, then Lender may opt to temporarily suspend, cap
or otherwise limit the requirement to have such terrorism insurance for a period
not to exceed one year, unless such suspension or cap is renewed by Lender for
additional one year increments.

 

  (e) Payment of Premiums. All Property Insurance premiums and premiums for
other Insurance required under this Section 6.10 will be paid in the manner
provided in Article IV, unless Lender has designated in writing another method
of payment.

 

  (f) Policy Requirements. The following requirements apply with respect to all
Insurance required by this Section 6.10:

 

  (i) All Insurance policies will be in a form approved by Lender.

 

  (ii) All Insurance policies will be issued by Insurance companies authorized
to do business in the Property Jurisdiction and/or acting as eligible surplus
insurers in the Property Jurisdiction, and which have a general policyholder’s
rating satisfactory to Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 37



--------------------------------------------------------------------------------

  (iii) All Property Insurance policies will contain a standard mortgagee or
mortgage holder’s clause and a loss payable clause, in favor of, and in a form
approved by, Lender.

 

  (iv) If any Insurance policy contains a coinsurance clause, the coinsurance
clause will be offset by an agreed amount endorsement in an amount not less than
the Replacement Cost.

 

  (v) All commercial general liability and excess/umbrella liability policies
will name Lender, its successors and/or assigns, as additional insured.

 

  (vi) Professional liability policies will not include Lender, its successors
and/or assigns, as additional insured.

 

  (vii) All Insurance policies will provide that the insurer will notify the
Lender in writing of cancelation of policies at least 10 days before the
cancelation of the policy by the insurer for nonpayment of the premium or
nonrenewal and at least 30 days before cancelation by the insurer for any other
reason.

 

  (g) Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. At least 15 days prior to the
expiration date of each Insurance policy, Borrower will deliver to Lender
evidence acceptable to Lender in Lender’s Discretion that each policy has been
renewed. If the evidence of a renewal does not include a legible copy of the
renewal policy, Borrower will deliver a legible copy of such renewal no later
than the earlier of the following:

 

  (i) 60 days after the expiration date of the original policy.

 

  (ii) The date of any Notice of an insured loss given to Lender under
Section 6.10(i).

 

  (h) Compliance With Insurance Requirements. Borrower will comply with all
Insurance requirements and will not permit any condition to exist on the
Mortgaged Property that would invalidate any part of any Insurance coverage
required under this Loan Agreement.

 

  (i) Obligations Upon Casualty; Proof of Loss.

 

  (i) If an insured loss occurs, then Borrower will give immediate written
notice to the Insurance carrier and to Lender.

 

  (ii) Borrower authorizes and appoints Lender as attorney in fact for Borrower
to make proof of loss, to adjust and compromise any claims under policies of
Property Insurance, to appear in and prosecute any action arising from such
Property Insurance policies, to collect and receive the proceeds of Property
Insurance, to hold the proceeds of Property Insurance, and to deduct from such
proceeds Lender’s expenses incurred in the collection of such proceeds. This
power of attorney is coupled with an interest and therefore is irrevocable.
However, nothing contained in this Section 6.10 will require Lender to incur any
expense or take any action.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 38



--------------------------------------------------------------------------------

  (j) Lender’s Options Following a Casualty. Lender may, at Lender’s option,
take one of the following actions:

 

  (i) Require a “repair or replacement” settlement, in which case the proceeds
will be used to reimburse Borrower for the cost of restoring and repairing the
Mortgaged Property to the equivalent of its original condition or to a condition
approved by Lender (“Restoration”). If Lender determines to require a repair or
replacement settlement and to apply Insurance proceeds to Restoration, Lender
will apply the proceeds in accordance with Lender’s then-current policies
relating to the Restoration of casualty damage on similar multifamily
properties. If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Restoration items, Lender
may charge Borrower an amount sufficient to pay all reasonable costs and
expenses charged by such third party inspector.

 

  (ii) Require an “actual cash value” settlement in which case the proceeds may
be applied to the payment of the Indebtedness, whether or not then due.

 

  (k) Borrower’s Options Following a Casualty. Subject to Section 6.10(l),
Borrower may take the following actions:

 

  (i) If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be less than the Borrower Proof of Loss Threshold, Borrower
will have the sole right to make proof of loss, adjust and compromise the claim
and collect and receive any proceeds directly without the approval or prior
consent of Lender so long as the Insurance proceeds are used solely for the
Restoration of the Mortgaged Property.

 

  (ii) If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be more than the Borrower Proof of Loss Threshold, but less
than the Borrower Proof of Loss Maximum, Borrower is authorized to make proof of
loss and adjust and compromise the claim without the prior consent of Lender,
and Lender will hold the applicable Insurance proceeds to be used to reimburse
Borrower for the cost of Restoration of the Mortgaged Property and will not
apply such proceeds to the payment of the Indebtedness.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 39



--------------------------------------------------------------------------------

  (l) Lender’s Right to Apply Insurance Proceeds to Indebtedness. Lender will
have the right to apply Insurance proceeds to the payment of the Indebtedness if
Lender determines, in Lender’s Discretion, that any of the following conditions
are met:

 

  (i) An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii) There will not be sufficient funds from Insurance proceeds, anticipated
contributions of Borrower of its own funds or other sources acceptable to Lender
to complete the Restoration.

 

  (iii) The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

  (iv) The Restoration will be completed less than (A) 6 months prior to the
Maturity Date if re-leasing will be completed prior to the Maturity Date, or
(B) 12 months prior to the Maturity Date if re-leasing will not be completed
prior to the Maturity Date.

 

  (v) The Restoration will not be completed within one year after the date of
the loss or casualty.

 

  (vi) The casualty involved an actual or constructive loss of more than 30% of
the fair market value of the Mortgaged Property, and rendered untenantable more
than 30% of the residential units of the Mortgaged Property.

 

  (vii) After completion of the Restoration the fair market value of the
Mortgaged Property is expected to be less than the fair market value of the
Mortgaged Property immediately prior to such casualty (assuming the affected
portion of the Mortgaged Property is re-let within a reasonable period after the
date of such casualty).

 

  (viii) Leases covering less than 35% of the residential units of the Mortgaged
Property will remain in full force and effect during and after the completion of
Restoration.

 

  (m) Lender’s Succession to Insurance Policies. If the Mortgaged Property is
sold at a foreclosure sale or Lender acquires title to the Mortgaged Property,
Lender will automatically succeed to all rights of Borrower in and to any
Insurance policies and unearned Insurance premiums and in and to the proceeds
resulting from any damage to the Mortgaged Property prior to such sale or
acquisition.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 40



--------------------------------------------------------------------------------

  (n) Payment of Installments After Application of Insurance Proceeds. Unless
Lender otherwise agrees in writing, any application of any Insurance proceeds to
the Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note, Article IV of this Loan Agreement or
change the amount of such installments.

 

  (o) Assignment of Insurance Proceeds. Borrower agrees to execute such further
evidence of assignment of any Insurance proceeds as Lender may require.

 

  (p) Borrower Acknowledgment of Lender’s Right to Change Insurance
Requirements. Borrower acknowledges and agrees that Lender’s Insurance
requirements may change from time to time throughout the term of the
Indebtedness to include coverage for the kind of risks customarily insured
against and in such minimum coverage amounts and maximum deductibles as are
generally required by institutional lenders for properties comparable to the
Mortgaged Property.

 

6.11 Condemnation.

 

  (a) Rights Generally. Borrower will promptly notify Lender in writing of any
action or proceeding or notice relating to any proposed or actual condemnation
or other taking, or conveyance in lieu thereof, of all or any part of the
Mortgaged Property, whether direct or indirect (“Condemnation”). Borrower will
appear in and prosecute or defend any action or proceeding relating to any
Condemnation unless otherwise directed by Lender in writing. Borrower authorizes
and appoints Lender as attorney in fact for Borrower to commence, appear in and
prosecute, in Lender’s or Borrower’s name, any action or proceeding relating to
any Condemnation and to settle or compromise any claim in connection with any
Condemnation, after consultation with Borrower and consistent with commercially
reasonable standards of a prudent lender. This power of attorney is coupled with
an interest and therefore is irrevocable. However, nothing contained in this
Section 6.11(a) will require Lender to incur any expense or take any action.
Borrower transfers and assigns to Lender all right, title and interest of
Borrower in and to any award or payment with respect to (i) any Condemnation, or
any conveyance in lieu of Condemnation, and (ii) any damage to the Mortgaged
Property caused by governmental action that does not result in a Condemnation.

 

  (b)

Application of Award. Lender may hold such awards or proceeds and apply such
awards or proceeds, after the deduction of Lender’s expenses incurred in the
collection of such amounts (including Attorneys’ Fees and Costs) at Lender’s
option, to the Restoration or repair of the Mortgaged Property or to the payment
of the Indebtedness, with the balance, if any, to Borrower. Unless Lender
otherwise agrees in writing, any application of any awards or proceeds to the

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 41



--------------------------------------------------------------------------------

  Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

  (c) Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision
to the contrary in this Section 6.11, but subject to Section 6.11(e), in the
event of a partial Condemnation of the Mortgaged Property, as long as no Event
of Default, or any event which, with the giving of Notice or the passage of
time, or both, would constitute an Event of Default, has occurred and is
continuing, in the event of a partial Condemnation resulting in proceeds or
awards in the amount of less than $100,000, Borrower will have the sole right to
make proof of loss, adjust and compromise the claim and collect and receive any
proceeds directly without the approval or prior consent of Lender so long as the
proceeds or awards are used solely for the Restoration of the Mortgaged
Property.

 

  (d) Right to Apply Condemnation Proceeds to Indebtedness. In the event of a
partial Condemnation of the Mortgaged Property resulting in proceeds or awards
in the amount of $100,000 or more and subject to Section 6.11(e), Lender will
have the right to exercise its option to apply Condemnation proceeds to the
payment of the Indebtedness only if Lender, in Lender’s Discretion, determines
that at least one of the following conditions is met:

 

  (i) An Event of Default (or any event, which, with the giving of Notice or the
passage of time, or both, would constitute an Event of Default) has occurred and
is continuing.

 

  (ii) There will not be sufficient funds from Condemnation proceeds,
anticipated contributions of Borrower of its own funds or other sources
acceptable to Lender to complete the Restoration.

 

  (iii) The rental income from the Mortgaged Property after completion of the
Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

  (iv) The Restoration will not be completed at least one year before the
Maturity Date (or 6 months before the Maturity Date if re-leasing of the
Mortgaged Property will be completed within such 6 month period).

 

  (v) The Restoration will not be completed within one year after the date of
the Condemnation.

 

  (vi) The Condemnation involved an actual or constructive loss of more than 15%
of the fair market value of the Mortgaged Property, and rendered untenantable
more than 25% of the residential units of the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 42



--------------------------------------------------------------------------------

  (vii) After Restoration the fair market value of the Mortgaged Property is
expected to be less than the fair market value of the Mortgaged Property
immediately prior to the Condemnation (assuming the affected portion of the
Mortgaged Property is re-let within a reasonable period after the date of the
Condemnation).

 

  (viii) Leases covering less than 35% of residential units of the Mortgaged
Property will remain in full force and effect during and after the completion of
Restoration.

 

  (e) Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization in which the Note is assigned to a REMIC trust,
then each of the following will apply:

 

  (i) If any portion of the Mortgaged Property is released from the Lien of the
Loan in connection with a Condemnation and if the ratio of (A) the unpaid
principal balance of the Loan to (B) the value of the Mortgaged Property (with
the value of the Mortgaged Property first being reduced by the outstanding
principal balance of any Senior Indebtedness or any indebtedness secured by the
Mortgaged Property that is at the same level of priority with the Indebtedness
and taking into account only the related land and buildings and not any personal
property or going-concern value), as determined by Lender in its sole and
absolute discretion based on a commercially reasonable valuation method
permitted in connection with a Securitization, is greater than 125% immediately
after such Condemnation and before any Restoration or repair of the Mortgaged
Property (but taking into account any planned Restoration or repair of the
Mortgaged Property as if such planned Restoration or repair were completed),
then Lender will apply any net proceeds or awards from such Condemnation, in
full, to the payment of the principal of the Indebtedness whether or not then
due and payable, unless Lender has received an opinion of counsel (acceptable to
Lender if such opinion is provided by Borrower) that a different application of
the net proceeds or awards will not cause such Securitization to fail to meet
applicable federal income tax qualification requirements or subject such
Securitization to any tax, and the net proceeds or awards are applied in the
manner specified in such opinion.

 

  (ii)

If (A) neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease (if applicable), condominium
document, or reciprocal easement agreement) and, therefore

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 43



--------------------------------------------------------------------------------

  cannot apply the net proceeds or awards to the payment of the principal of the
Indebtedness as set forth above, or (B) Borrower receives any or all of the
proceeds or awards described in Section 6.11(e)(ii)(A) and fails to apply the
proceeds in accordance with Section 6.11(e)(i), then Borrower will prepay the
Indebtedness in an amount which Lender, in its sole and absolute discretion,
deems necessary to ensure that the Securitization will not fail to meet
applicable federal income tax qualification requirements or be subject to any
tax as a result of the Condemnation, unless Lender has received an opinion of
counsel (acceptable to Lender if such opinion is provided by Borrower) that a
different application of the net proceeds or awards will not cause such
Securitization to fail to meet applicable federal income tax qualification
requirements or subject such Securitization to any tax, and the net proceeds or
awards are applied in the manner specified in such opinion.

 

  (f) Succession to Condemnation Proceeds. If the Mortgaged Property is sold at
a foreclosure sale or Lender acquires title to the Mortgaged Property, Lender
will automatically succeed to all rights of Borrower in and to any Condemnation
proceeds and awards prior to such sale or acquisition.

 

6.12 Environmental Hazards.

 

  (a) Prohibited Activities and Conditions. Except for matters described in this
Section 6.12, Borrower will not cause or permit Prohibited Activities or
Conditions. Borrower will comply with all Hazardous Materials Laws applicable to
the Mortgaged Property. Without limiting the generality of the previous
sentence, Borrower will: (i) obtain and maintain all Environmental Permits
required by Hazardous Materials Laws and comply with all conditions of such
Environmental Permits, (ii) cooperate with any inquiry by any Governmental
Authority, and (iii) comply with any governmental or judicial order that arises
from any alleged Prohibited Activity or Condition.

 

  (b) Employees, Tenants and Contractors. Borrower will take all commercially
reasonable actions (including the inclusion of appropriate provisions in any
Leases executed after the date of this Loan Agreement) to prevent its employees,
agents and contractors, and all tenants and other occupants from causing or
permitting any Prohibited Activities or Conditions. Borrower will not lease or
allow the sublease or use of all or any portion of the Mortgaged Property to any
tenant or subtenant for nonresidential use by any user that, in the ordinary
course of its business, would cause or permit any Prohibited Activity or
Condition.

 

  (c)

O&M Programs. As required by Lender, Borrower will also have established a
written operations and maintenance program with respect to certain Hazardous
Materials. Each such operations and maintenance program and any additional or
revised operations and maintenance programs established for the Mortgaged
Property pursuant to this Section 6.12 must be approved by Lender and will be

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 44



--------------------------------------------------------------------------------

  referred to in this Loan Agreement as an “O&M Program.” Borrower will comply
in a timely manner with, and cause all employees, agents, and contractors of
Borrower and any other Persons present on the Mortgaged Property to comply with
each O&M Program. Borrower will pay all costs of performance of Borrower’s
obligations under any O&M Program, and Lender’s out of pocket costs incurred in
connection with the monitoring and review of each O&M Program must be paid by
Borrower upon demand by Lender. Any such out-of-pocket costs of Lender that
Borrower fails to pay promptly will become an additional part of the
Indebtedness as provided in Section 9.02.

 

  (d) Notice to Lender. Borrower will promptly give Notice to Lender upon the
occurrence of any of the following events:

 

  (i) Borrower’s discovery of any Prohibited Activity or Condition.

 

  (ii) Borrower’s receipt of or knowledge of any written complaint, order,
notice of violation or other communication from any tenant, Property Manager,
Facility Operator, Governmental Authority or other Person with regard to present
or future alleged Prohibited Activities or Conditions, or any other
environmental, health or safety matters affecting the Mortgaged Property.

 

  (iii) Borrower’s breach of any of its obligations under this Section 6.12.

Any such Notice given by Borrower will not relieve Borrower of, or result in a
waiver of, any obligation under this Loan Agreement, the Note or any other Loan
Document.

 

  (e)

Environmental Inspections, Tests and Audits. Borrower will pay promptly the
costs of any environmental inspections, tests or audits, a purpose of which is
to identify the extent or cause of or potential for a Prohibited Activity or
Condition (“Environmental Inspections”), required by Lender in connection with
any foreclosure or deed in lieu of foreclosure, or as a condition of Lender’s
consent to any Transfer under Article VII, or required by Lender following a
reasonable determination by Lender that Prohibited Activities or Conditions may
exist. Any such costs incurred by Lender (including Attorneys’ Fees and Costs
and the costs of technical consultants whether incurred in connection with any
judicial or administrative process or otherwise) that Borrower fails to pay
promptly will become an additional part of the Indebtedness as provided in
Section 9.02. As long as: (i) no Event of Default has occurred and is
continuing, (ii) Borrower has actually paid for or reimbursed Lender for all
costs of any such Environmental Inspections performed or required by Lender, and
(iii) Lender is not prohibited by law, contract or otherwise from doing so,
Lender will make available to Borrower, without representation of any kind,
copies of Environmental Inspections prepared by third parties and delivered to
Lender. Lender reserves the right, and Borrower expressly authorizes Lender, to
make available to any party, including any prospective bidder at a foreclosure
sale of the Mortgaged Property,

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 45



--------------------------------------------------------------------------------

  the results of any Environmental Inspections made by or for Lender with
respect to the Mortgaged Property. Borrower consents to Lender notifying any
party (either as part of a notice of sale or otherwise) of the results of any
Environmental Inspections made by or for Lender. Borrower acknowledges that
Lender cannot control or otherwise ensure the truthfulness or accuracy of the
results of any Environmental Inspections and that the release of such results to
prospective bidders at a foreclosure sale of the Mortgaged Property may have a
material and adverse effect upon the amount that a party may bid at such sale.
Borrower agrees that Lender will have no liability whatsoever as a result of
delivering the results of any Environmental Inspections made by or for Lender to
any third party, and Borrower releases and forever discharges Lender from any
and all claims, damages or causes of action arising out of, connected with or
incidental to the results of the delivery of any Environmental Inspections made
by or for Lender.

 

  (f) Remedial Work. If any investigation, site monitoring, containment,
clean-up, Restoration or other remedial work (“Remedial Work”) is necessary to
comply with any Hazardous Materials Law or order of any Governmental Authority
that has or acquires jurisdiction over the Mortgaged Property or the use,
operation or improvement of the Mortgaged Property, or is otherwise required by
Lender as a consequence of any Prohibited Activity or Condition or to prevent
the occurrence of a Prohibited Activity or Condition, Borrower will, by the
earlier of (i) the applicable deadline required by Hazardous Materials Law, or
(ii) 30 days after Notice from Lender demanding such action, begin performing
the Remedial Work, and thereafter diligently prosecute it to completion, and
must in any event complete the work by the time required by applicable Hazardous
Materials Law. If Borrower fails to begin on a timely basis or diligently
prosecute any required Remedial Work, Lender may, at its option, cause the
Remedial Work to be completed, in which case Borrower will reimburse Lender on
demand for the cost of doing so. Any reimbursement due from Borrower to Lender
will become part of the Indebtedness as provided in Section 9.02.

 

6.13 Single Purpose Entity Requirements.

 

  (a) Single Purpose Entity Requirements. Until the Indebtedness is paid in
full, each Borrower and any SPE Equity Owner will remain a “Single Purpose
Entity,” which means at all times since its formation and thereafter it will
satisfy each of the following conditions:

 

  (i) It will not engage in any business or activity, other than the ownership,
operation and maintenance of the Mortgaged Property and activities incidental
thereto.

 

  (ii) It will not acquire, own, hold, lease, operate, manage, maintain, develop
or improve any assets other than the Mortgaged Property and such Personalty as
may be necessary for the operation of the Mortgaged Property and will conduct
and operate its business as presently conducted and operated.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 46



--------------------------------------------------------------------------------

  (iii) It will preserve its existence as an entity duly organized, validly
existing and in good standing (if applicable) under the laws of the jurisdiction
of its formation or organization and will do all things necessary to observe
organizational formalities.

 

  (iv) It will not merge or consolidate with any other Person.

 

  (v) It will not take any action to dissolve, wind-up, terminate or liquidate
in whole or in part; to sell, transfer or otherwise dispose of all or
substantially all of its assets; to change its legal structure; transfer or
permit the direct or indirect transfer of any partnership, membership or other
equity interests, as applicable, other than Transfers permitted under this Loan
Agreement; issue additional partnership, membership or other equity interests,
as applicable, or seek to accomplish any of the foregoing.

 

  (vi) It will not, without the prior unanimous written consent of all of
Borrower’s partners, members, or shareholders, as applicable, and, if
applicable, the prior unanimous written consent of 100% of the members of the
board of directors or of the board of Managers of Borrower or the SPE Equity
Owner, take any of the following actions:

(A) File any insolvency, or reorganization case or proceeding, to institute
proceedings to have Borrower or any SPE Equity Owner be adjudicated bankrupt or
insolvent.

(B) Institute proceedings under any applicable insolvency law.

(C) Seek any relief under any law relating to relief from debts or the
protection of debtors.

(D) Consent to the filing or institution of bankruptcy or insolvency proceedings
against Borrower or any SPE Equity Owner.

(E) File a petition seeking, or consent to, reorganization or relief with
respect to Borrower or any SPE Equity Owner under any applicable federal or
state law relating to bankruptcy or insolvency.

(F) Seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian, or any similar official for Borrower or a
substantial part of its property or for any SPE Equity Owner or a substantial
part of its property.

(G) Make any assignment for the benefit of creditors of Borrower or any SPE
Equity Owner.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 47



--------------------------------------------------------------------------------

  (H) Admit in writing Borrower’s or any SPE Equity Owner’s inability to pay its
debts generally as they become due.

 

  (I) Take action in furtherance of any of the foregoing.

 

  (vii) It will not amend or restate its organizational documents if such change
would cause the provisions set forth in those organizational documents not to
comply with the requirements set forth in this Section 6.13.

 

  (viii) It will not own any subsidiary or make any investment in, any other
Person.

 

  (ix) It will not commingle its assets with the assets of any other Person and
will hold all of its assets in its own name.

 

  (x) It will not incur any debt, secured or unsecured, direct or contingent
(including guaranteeing any obligation), other than the following:

 

  (A) The Indebtedness and any further indebtedness as described in
Section 11.11 with regard to Supplemental Instruments.

 

  (B) Customary unsecured trade payables incurred in the ordinary course of
owning and operating the Mortgaged Property provided the same are not evidenced
by a promissory note, do not exceed, in the aggregate, at any time a maximum
amount of 2% of the original principal amount of the Indebtedness and are paid
within 60 days of the date incurred.

 

  (C) through (F) are reserved.

 

  (xi) It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person; provided, however, that Borrower’s
assets may be included in a consolidated financial statement of its Affiliate
provided that (A) appropriate notation will be made on such consolidated
financial statements to indicate the separateness of Borrower from such
Affiliate and to indicate that Borrower’s assets and credit are not available to
satisfy the debts and other obligations of such Affiliate or any other Person,
and (B) such assets will also be listed on Borrower’s own separate balance
sheet.

 

  (xii)

Except for capital contributions or capital distributions permitted under the
terms and conditions of its organizational documents, it will only enter into
any contract or agreement with any general partner, member, shareholder,
principal or Affiliate of Borrower or any Guarantor, or any

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 48



--------------------------------------------------------------------------------

  general partner, member, principal or Affiliate thereof, upon terms and
conditions that are commercially reasonable and substantially similar to those
that would be available on an arm’s-length basis with third parties.

 

  (xiii) It will not maintain its assets in such a manner that will be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person.

 

  (xiv) It will not assume or guaranty (excluding any guaranty that has been
executed and delivered in connection with the Note) the debts or obligations of
any other Person, hold itself out to be responsible for the debts of another
Person, pledge its assets to secure the obligations of any other Person or
otherwise pledge its assets for the benefit of any other Person, or hold out its
credit as being available to satisfy the obligations of any other Person.

 

  (xv) It will not make or permit to remain outstanding any loans or advances to
any other Person except for those investments permitted under the Loan Documents
and will not buy or hold evidence of indebtedness issued by any other Person
(other than cash or investment-grade securities).

 

  (xvi) It will file its own tax returns separate from those of any other
Person, except to the extent that Borrower is treated as a “disregarded entity”
for tax purposes and is not required to file tax returns under applicable law,
and will pay any taxes required to be paid under applicable law.

 

  (xvii) It will hold itself out to the public as a legal entity separate and
distinct from any other Person and conduct its business solely in its own name,
will correct any known misunderstanding regarding its separate identity and will
not identify itself or any of its Affiliates as a division or department of any
other Person.

 

  (xviii) It will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and will pay its debts and liabilities from
its own assets as the same become due.

 

  (xix) It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name.

 

  (xx) It will pay (or cause the Property Manager or any Facility Operator to
pay on behalf of Borrower from Borrower’s funds) its own liabilities (including
salaries of its own employees) from its own funds.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 49



--------------------------------------------------------------------------------

  (xxi) It will not acquire obligations or securities of its partners, members,
shareholders, or Affiliates, as applicable.

 

  (xxii) Except as contemplated or permitted by the property management
agreement with respect to the Property Manager or any operating lease or
operating agreement with respect to any Facility Operator, it will not permit
any Affiliate or constituent party independent access to its bank accounts.

 

  (xxiii) It will maintain a sufficient number of employees (if any) in light of
its contemplated business operations and pay the salaries of its own employees,
if any, only from its own funds.

 

  (xxiv) If such entity is a single member limited liability company, such
entity will satisfy each of the following conditions:

 

  (A) Be formed and organized under Delaware law.

 

  (B) Have either one springing member that is a corporation or two springing
members who are natural persons. If there is more than one springing member,
only one springing member will be the sole member of Borrower or SPE Equity
Owner (as applicable) at any one time, and the second springing member will
become the sole member only upon the first springing member ceasing to be a
member.

 

  (C) Otherwise comply with all Rating Agencies’ criteria for single member
limited liability companies (including the delivery of Delaware single member
limited liability company opinions acceptable in all respects to Lender).

 

  (D) At all times Borrower or SPE Equity Owner (as applicable) will have one
and only one member.

 

  (xxv) If such entity is a single member limited liability company that is
board-managed, such entity will have a board of Managers separate from that of
Guarantor and any other Person and will cause its board of Managers to keep
minutes of board meetings and actions and observe all other Delaware limited
liability company required formalities.

 

  (xxvi) If an SPE Equity Owner is required pursuant to this Loan Agreement, if
Borrower is (A) a limited liability company with more than one member, then
Borrower has and will have at least one member that is an SPE Equity Owner that
has satisfied and will satisfy the requirements of Section 6.13(b) and such
member is its managing member, or (B) a limited partnership, then all of its
general partners are SPE Equity Owners that have satisfied and will satisfy the
requirements set forth in Section 6.13(b).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 50



--------------------------------------------------------------------------------

  (xxvii) Reserved.

 

  (xxviii) Reserved.

 

  (b) SPE Equity Owner Requirements. The SPE Equity Owner, if applicable, will
at all times since its formation and thereafter comply in its own right (subject
to the modifications set forth below), and will cause Borrower to comply, with
each of the requirements of a Single Purpose Entity. Upon the withdrawal or the
disassociation of an SPE Equity Owner from Borrower, Borrower will immediately
appoint a new SPE Equity Owner, whose organizational documents are substantially
similar to those of the withdrawn or disassociated SPE Equity Owner, and deliver
a new nonconsolidation opinion to Lender in form and substance satisfactory to
Lender with regard to nonconsolidation by a bankruptcy court of the assets of
each of Borrower and SPE Equity Owner with those of its Affiliates.

 

  (i) With respect to Section 6.13(a)(i), the SPE Equity Owner will not engage
in any business or activity other than being the managing member or general
partner, as the case may be, of Borrower and owning at least 0.5% equity
interest in Borrower.

 

  (ii) With respect to Section 6.13(a)(ii), the SPE Equity Owner has not and
will not acquire or own any assets other than its equity interest in Borrower
and personal property related thereto.

 

  (iii) With respect to Section 6.13(a)(viii), the SPE Equity Owner will not own
any subsidiary or make any investment in any other Person, except for Borrower.

 

  (iv) With respect to Section 6.13(a)(x), the SPE Equity Owner has not and will
not incur any debt, secured or unsecured, direct or contingent (including
guaranteeing any obligation), other than (A) customary unsecured payables
incurred in the ordinary course of owning Borrower provided the same are not
evidenced by a promissory note, do not exceed, in the aggregate, at any time a
maximum amount of $10,000 and are paid within 60 days of the date incurred, and
(B) in its capacity as general partner of Borrower (if applicable).

 

  (v) With respect to Section 6.13(a)(xiv), the SPE Equity Owner will not assume
or guaranty the debts or obligations of any other Person, hold itself out to be
responsible for the debts of another Person, pledge its assets to secure the
obligations of any other Person or otherwise pledge its assets for the benefit
of any other Person, or hold out its credit as being available to satisfy the
obligations of any other Person, except for in its capacity as general partner
of Borrower (if applicable).

 

  (c) Effect of Transfer on Special Purpose Entity Requirements. Notwithstanding
anything to the contrary in this Loan Agreement, no Transfer will be permitted
under Article VII unless the provisions of this Section 6.13 are satisfied at
all times.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 51



--------------------------------------------------------------------------------

6.14 Repairs and Capital Replacements.

 

  (a) Completion of Repairs. Borrower will commence any Repairs as soon as
practicable after the date of this Loan Agreement and will diligently proceed
with and complete such Repairs on or before the Completion Date. All Repairs and
Capital Replacements will be completed in a good and workmanlike manner, with
suitable materials, and in accordance with good building practices and all
applicable laws, ordinances, rules, regulations, building setback lines and
restrictions applicable to the Mortgaged Property. Borrower agrees to cause the
replacement of any material or work that is defective, unworkmanlike or that
does not comply with the requirements of this Loan Agreement, as determined by
Lender.

 

  (b) Purchases. Without the prior written consent of Lender, no materials,
machinery, equipment, fixtures or any other part of the Repairs or Capital
Replacements will be purchased or installed under conditional sale contracts or
lease agreements, or any other arrangement wherein title to such Repairs or
Capital Replacements is retained or subjected to a purchase money security
interest, or the right is reserved or accrues to anyone to remove or repossess
any such Repairs or Capital Replacements, or to consider them as personal
property.

 

  (c) Lien Protection. Borrower will promptly pay or cause to be paid, when due,
all costs, charges and expenses incurred in connection with the construction and
completion of the Repairs or Capital Replacements, and will keep the Mortgaged
Property free and clear of any and all Liens other than the Lien of the Security
Instrument and any other junior Lien to which Lender has consented.

 

  (d) Adverse Claims. Borrower will promptly advise Lender in writing of any
litigation, Liens or claims affecting the Mortgaged Property and of all
complaints and charges made by any Governmental Authority that may delay or
adversely affect the Repairs or Capital Replacements.

 

6.15 Residential Leases Affecting the Mortgaged Property.

 

  (a) Borrower will, promptly upon Lender’s request, deliver to Lender an
executed copy of each residential Lease then in effect.

 

  (b) All Leases for residential dwelling units will satisfy the following
conditions:

 

  (i) They will be on forms that are customary for similar seniors housing
facilities in the Property Jurisdiction.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 52



--------------------------------------------------------------------------------

  (ii) They will be for initial terms of at least 6 months and not more than 2
years (unless otherwise approved in writing by Lender).

 

  (iii) They will not include any Corporate Leases (unless otherwise approved in
writing by Lender).

 

  (iv) They will not include options to purchase.

 

  (c) If Borrower is a cooperative housing corporation or association,
notwithstanding anything to the contrary contained in this Loan Agreement, so
long as Borrower remains a cooperative housing corporation or association and is
not in breach of any covenant of this Loan Agreement, Lender consents to each of
the following:

 

  (i) The execution of Leases for terms in excess of 2 years to a tenant
shareholder of Borrower, so long as such Leases, including proprietary Leases,
are and will remain subordinate to the Lien of the Security Instrument.

 

  (ii) The surrender or termination of such Leases where the surrendered or
terminated Lease is immediately replaced or where Borrower makes its best
efforts to secure such immediate replacement by a newly-executed Lease of the
same apartment to a tenant shareholder of Borrower. However, no consent is given
by Lender to any execution, surrender, termination or assignment of a Lease
under terms that would waive or reduce the obligation of the resulting tenant
shareholder under such Lease to pay cooperative assessments in full when due or
the obligation of the former tenant shareholder to pay any unpaid portion of
such assessments.

 

6.16 Litigation; Government Proceedings. Borrower will give prompt Notice to
Lender of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower, any Borrower
Principal, the Facility Operator, or Property Manager which might have a
Material Adverse Effect. As and when requested by Lender, Borrower will provide
Lender with written updates on the status of all litigation proceedings
affecting Borrower, any Borrower Principal, the Facility Operator or Property
Manager.

 

6.17 Further Assurances and Estoppel Certificates; Lender’s Expenses. Within 10
days after a request from Lender, in Lender’s Discretion, Borrower will take
each of the following actions:

 

  (a)

Deliver to Lender a written statement, signed and acknowledged by Borrower,
certifying to Lender or any Person designated by Lender, as of the date of such

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 53



--------------------------------------------------------------------------------

  statement: (i) that the Loan Documents are unmodified and in full force and
effect (or, if there have been modifications, that the Loan Documents are in
full force and effect as modified and setting forth such modifications),
(ii) the unpaid principal balance of the Note, (iii) the date to which interest
under the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default, describing such default in reasonable detail),
(v) whether there are any then-existing setoffs or defenses known to Borrower
against the enforcement of any right or remedy of Lender under the Loan
Documents, and (vi) any additional facts requested by Lender.

 

  (b) Execute, acknowledge and/or deliver, at its sole cost and expense, all
further acts, deeds, conveyances, assignments, estoppel certificates, financing
statements or amendments, transfers and assurances as Lender may require from
time to time in order to better assure, grant and convey to Lender the rights
intended to be granted, now or in the future, to Lender under this Loan
Agreement and the Loan Documents or in connection with Lender’s consent rights
under Article VII.

Borrower acknowledges and agrees that, in connection with each request by
Borrower under this Loan Agreement or any Loan Document, Borrower will pay all
reasonable Attorneys’ Fees and Costs and expenses incurred by Lender and Loan
Servicer, including any fees charged by the Rating Agencies, if applicable,
regardless of whether the matter is approved, denied or withdrawn. Any amounts
payable by Borrower under this Loan Agreement will be deemed a part of the
Indebtedness, will be secured by the Security Instrument and will bear interest
at the Default Rate if not fully paid within 10 days of written demand for
payment.

 

6.18 Cap Collateral. Reserved.

 

6.19 Ground Lease. Reserved.

 

6.20 ERISA Requirements.

 

  (a) Borrower will not engage in any transaction which would cause an
obligation, or action taken or to be taken under this Loan Agreement (or the
exercise by Lender of any of its rights under the Note, this Loan Agreement or
any of the other Loan Documents) to be a non-exempt prohibited transaction under
ERISA or Section 4975 of the Tax Code.

 

  (b) Borrower will deliver to Lender such certifications or other evidence from
time to time throughout the term of this Loan Agreement, as requested by Lender
in Lender’s Discretion, confirming each of the following:

 

  (i) Borrower is not an “employee benefit plan” as defined in Section 3(3) of
ERISA, which is subject to Title I of ERISA, a “plan” to which Section 4975 of
the Tax Code applies, or an entity whose underlying assets constitute “plan
assets” of one or more of such plans.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 54



--------------------------------------------------------------------------------

  (ii) Borrower is not a “governmental plan” within the meaning of Section 3(32)
of ERISA.

 

  (iii) Borrower is not subject to state statutes regulating investments or
fiduciary obligations with respect to governmental plans.

 

  (iv) One or more of the following circumstances is true:

 

  (A) Equity interests in Borrower are publicly offered securities within the
meaning of 29 C.F.R. Section 2510.3-101(b)(2), as amended from time to time or
any successor provision.

 

  (B) Less than 25% of each outstanding class of equity interests in Borrower
are held by “benefit plan investors” within the meaning of Section 3(42) of
ERISA, as amended from time to time or any successor provision.

 

  (C) Borrower qualifies as either an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. Section 2510.3-101(c) or (e),
as either may be amended from time to time or any successor provisions, or is an
investment company registered under the Investment Company Act of 1940.

 

6.21 Operation of the Facility.

 

  (a) Without limiting the generality of Section 6.03, Borrower will, or will
cause any Facility Operator to, operate the Facility for its Intended Use and
will, or will cause any Facility Operator to, provide, to Lender’s reasonable
satisfaction, all of the facilities, services, staff, equipment and supplies
required or normally associated with a typical high quality property devoted to
the Intended Use.

 

  (b) Borrower will, or will cause any Facility Operator to, operate the
Facility in a manner such that all applicable Licenses now or hereafter in
effect will remain in full force and effect. Borrower will not, and will not
allow any Facility Operator to: (i) transfer any License (or any rights
thereunder) to any location other than the Facility, (ii) pledge any License (or
any rights thereunder) as collateral security for any other loan or
indebtedness, (iii) terminate any License or permit any License not to be
renewed or reissued as applicable, (iv) rescind, withdraw, revoke, amend,
supplement, modify or otherwise alter the nature, tenor or scope of any License,
or (v) permit any License to become the subject of any Downgrade, revocation,
suspension, restriction, condition or probation (including any restriction on
new admissions or residents).

 

  (c) Borrower will, or as applicable, Borrower will cause any Facility Operator
to, maintain and implement all compliance and procedures policies as may be
required by any applicable Healthcare Laws or Governmental Authority. Upon
request by Lender, Borrower will provide Lender with copies of Borrower’s, and
if applicable, each Facility Operator’s, compliance manuals which evidence such
compliance.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 55



--------------------------------------------------------------------------------

6.22 Facility Reporting.

 

  (a) Borrower will, or will cause any Facility Operator to, furnish to Lender,
within 10 days after receipt by Borrower or any Facility Operator, any and all
written notices from any Governmental Authority that: (i) any License is being
Downgraded, revoked, terminated, suspended, restricted or conditioned or may not
be renewed or reissued or that action is pending or being considered to
Downgrade, revoke, terminate, suspend, restrict or condition (or not renew or
reissue) any such License, (ii) any violation, fine, finding, investigation or
corrective action concerning any License is pending or being considered,
rendered or adopted, or (iii) any Healthcare Law or any health or safety code or
building code violation or other deficiency at the Mortgaged Property has been
identified, but in each case only if the subject matter of such written notice
(A) could materially impact the operation or value of the Facility, or
(B) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management.

 

  (b) Borrower will, or will cause any Facility Operator to, furnish to Lender,
within 10 days after receipt by Borrower or any Facility Operator, a copy of any
survey, report or statement of deficiencies by any Governmental Authority, but
only if the subject matter of such survey, report or statement of deficiencies
(i) could materially impact the operation or value of the Facility, or
(ii) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management. Within
the time period specified by the Governmental Authority for furnishing a plan of
correction, Borrower, or if applicable, a Facility Operator, will do so and will
furnish or will cause to be furnished to Lender a copy of the plan of correction
concurrently therewith. Borrower will correct or will cause to be corrected in a
timely manner (and in all events by the date required by the Governmental
Authority) any deficiency if the failure to do so could cause any License to be
Downgraded, revoked, suspended, restricted, conditioned or not renewed or
reissued.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 56



--------------------------------------------------------------------------------

  (c) Upon Lender’s request and subject to Privacy Laws, Borrower will, or will
cause the Facility Operator to, furnish to Lender true and correct rent rolls
and copies of all Leases.

 

  (d) Borrower will provide Lender with a copy of any License issued or renewed
in the future by a Governmental Authority within 30 days after its issuance or
renewal. To the extent that any such License is assignable, Borrower will assign
it to Lender as additional security for the Indebtedness, using a form of
assignment acceptable to Lender in its discretion. If any License is issued to a
Facility Operator, to the extent such License is assignable, Borrower will cause
such operator or management agent to assign the License to Lender as additional
security for the Indebtedness, using a form of assignment acceptable to Lender
in its discretion.

 

  (e) Subject to Privacy Laws, Borrower will furnish, and will cause any
Facility Operator to furnish, to Lender at Borrower’s expense all evidence,
which Lender may from time to time reasonably request as to the continuing
accuracy and validity of all representations and warranties made by Borrower in
the Loan Documents and the continuing compliance with and satisfaction of all
covenants and conditions contained in the Loan Documents.

 

6.23 Covenants Regarding Material Contracts.

 

  (a) Borrower will not, and will not permit any Facility Operator to, enter
into any Material Contract, unless that Material Contract provides that it is
terminable upon not more than 30 days notice by Borrower, or if Borrower is not
a party to the Material Contract, the Facility Operator, and their respective
successors and assigns, without the necessity of establishing cause and without
payment of a penalty or termination fee or extra charge.

 

  (b) Borrower will (or if Borrower is not a party thereto, will cause a
Facility Operator to) fully perform all of its obligations under each Contract,
and Borrower will not (and Borrower will not permit a Facility Operator to)
enter into, terminate or amend, modify, assign or otherwise encumber its
interest in any Material Contract without the prior written approval of Lender.
If Borrower or a Facility Operator enters into any Material Contract in the
future (with Lender’s consent thereto), Borrower will (or will cause the
operator to), simultaneously with entering into the Material Contract, if
requested by Lender (i) assign its rights under and interest in the Material
Contract to Lender as additional security for the Indebtedness, and (ii) obtain
and provide to Lender a consent to that assignment by the other party(ies) to
the Material Contract. Both the assignment and the consent must be in a form
acceptable to Lender in its discretion.

 

6.24 Pledge of Receivables. Borrower will not, and will not allow any Facility
Operator to, pledge any receivables arising from the operation of the Facility
(or any Leases or Contracts under which such receivables arise) as collateral
security for any other loan or indebtedness.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 57



--------------------------------------------------------------------------------

6.25 Property Manager and Operator of the Facility. Borrower will not surrender,
terminate, cancel, modify, renew or extend its property management agreement or
any operating lease; permit the change of the Property Manager or any Facility
Operator; enter into any other agreement relating to the management or operation
of the Facility with Property Manager, the Facility Operator, or any other
Person; or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property management agreement, operating
lease or similar agreement, as applicable, in each case without the prior
written approval of Lender, and in each such instance the approval by Lender of
the property management agreement and/or operating lease (or similar) agreement,
as applicable. If at any time Lender consents to the appointment of a new
Property Manager or Facility Operator, such new Property Manager or Facility
Operator and Borrower (or if Borrower is not a party thereto, a Facility
Operator) will, as a condition of Lender’s consent, execute an Assignment of
Management Agreement or assignment of operating agreement, as the case may be,
in a form acceptable to Lender in its discretion. If any such replacement
Property Manager or Facility Operator is an Affiliate of Borrower, and if a
nonconsolidation opinion was delivered at the origination of the Loan, Borrower
will deliver to Lender an updated nonconsolidation opinion in form and substance
satisfactory to Lender with regard to nonconsolidation. Without limiting the
foregoing, Borrower will not, and will not permit any Facility Operator to,
enter into any New Non-Residential Lease, enter into any Modified
Non-Residential Lease or terminate any Non-Residential Lease, or enter into,
terminate, extend or amend any Contract to lease, manage or operate the Facility
without in each instance Lender providing its prior written consent thereto,
which may be conditioned upon Lender receiving an assignment thereof in a form
acceptable to Lender.

 

6.26 Residential Leases and Agreements.

 

  (a) The form of residential Lease and/or residential care agreement or similar
resident agreement approved by Lender prior to the date of this Loan Agreement
with respect to the Facility will not be revised in any material respect (except
as may be required by applicable Healthcare Laws) without Lender’s prior written
consent thereto. All Leases and agreements with residents at the Facility will
be on forms approved by Lender.

 

  (b) Borrower or any Facility Operator will maintain all deposits by all
residents of the Facility in accordance with all applicable laws and regulations
pertaining thereto, and in accordance with the terms of each such resident’s
Lease or resident care agreement, and otherwise in accordance with the other
provisions of this Loan Agreement and the other Loan Documents.

 

6.27 Performance Under Leases. Borrower or a Facility Operator, as applicable,
will timely perform all of the obligations of such party under all Leases of the
Facility or any Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 58



--------------------------------------------------------------------------------

6.28 Governmental Payor Programs.

 

  (a) No more than 5% of the total number of beds at the Facility may be
allocated to residents who participate in a Governmental Payor Program.

 

  (b) If Borrower violates the covenant in Section 6.28(a), then Borrower must
immediately fund a transition reserve with cash in an amount equal to the
aggregate of 6 months of principal and interest payments due under the terms of
the Note for the next 6 months. If the Note provides for interest to accrue at a
floating or variable interest rate (other than during the “Extension Period,” as
defined in the Note, if applicable), then Lender will estimate the amount of the
interest due during such 6-month period. Borrower must also enter into a
transition reserve agreement acceptable to Lender in form and content.

 

  (c) Borrower will furnish to Lender, within 10 days after receipt by Borrower,
any Facility Operator or any Property Manager, any and all notices from any
Governmental Authority which state that the Governmental Payor Program
certification of the Facility is being downgraded to a substandard category,
revoked, or suspended, or that action is pending or being considered to
downgrade any such certification.

 

  (d) Borrower will furnish to Lender, within 10 days after receipt by Borrower,
any Facility Operator or any Property Manager, a copy of any survey, report or
statement of deficiencies by any Governmental Authority administering
Governmental Payor Program funds or programs. Within the time period specified
by any such Governmental Authority for furnishing a plan of correction, Borrower
will furnish to Lender a copy of the plan of correction. By the date required
for cure by the Governmental Authority, Borrower will correct or will cause to
be corrected any deficiency the curing of which is a condition of continued
eligibility for Governmental Payor Program payment or reimbursement, including
full participation in the Governmental Payor Program for existing residents and
for new residents to be admitted with Governmental Payor Program coverage.

 

  (e) Other than in the normal course of business, Borrower will not, and will
not permit any Facility Operator or any Property Manager to, change the terms of
any of the Governmental Payor Program or its normal billing payment and
reimbursement policies and procedures with respect to such Governmental Payor
Program (including the amount and timing of finance charges, fees and
write-offs).

 

  (f)

Within 10 days of the required filing of cost reports of the Facility with the
Governmental Payor Program agency or the date of actual filing of such cost
report of the Facility with such agency, whichever is earlier, Borrower will
provide Lender with a complete and accurate copy of the annual Governmental

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 59



--------------------------------------------------------------------------------

  Payor Program cost report of the Facility, which will be prepared by an
independent certified public accountant or by an experienced cost report
preparer acceptable to Lender, and will promptly furnish Lender any amendments
filed with respect to such reports and all responses, audit reports or inquiries
with respect to such reports.

 

  (g) Borrower will permit and will cause any Property Manager or any Facility
Operator to permit representatives appointed by Lender, including independent
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect any of the Facility during its normal business hours and at any other
reasonable times, and to take photographs of the Facility, and to write down and
record any information such representatives obtain, and will permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Loan Agreement or any of
the other Loan Documents and to discuss all such matters with its officers,
employees and representatives.

 

  (h) Borrower will furnish and will cause any management agent for the Facility
or any Facility Operator to furnish to Lender, at Borrower’s expense, all
evidence which Lender may from time to time reasonably request as to the
accuracy and validity of or compliance with all representations and warranties
made by Borrower in the Loan Documents and satisfaction of all conditions
contained in the Loan Documents.

 

  (i) Any inspection or audit of the Facility or the books and records of
Borrower, any Property Manager or any Facility Operator, or the procuring of
documents and financial and other information, by or on behalf of Lender, will
be for Lender’s protection only, and will not constitute any assumption of
responsibility or liability by Lender to Borrower, any Property Manager or any
Facility Operator or anyone else with regard to the condition, construction,
maintenance or operation of the Facility. Lender’s approval of any certification
given to Lender will not relieve Borrower, Property Manager, or a Facility
Operator of any of their respective obligations.

 

  (j) Within 120 days after the end of each fiscal quarter of Borrower, Borrower
will deliver or cause Property Manager or the Facility Operator to deliver to
Lender information in sufficient detail, as determined by Lender, to show by
patient mix (i.e., private and Governmental Payor Program, if applicable) the
average monthly census of the Facility, occupancy rates and the amount of income
attributed to reimbursements or payments from a Governmental Payor Program.

 

  (k) After an Event of Default, Lender is authorized to give notice to all
third party payors at Lender’s option, instructing them to pay all third party
payments, including Medicare, Medicaid or TRICARE, which would be otherwise paid
to Borrower or to a Facility Operator to Lender, to the extent permitted by law.

 

  (l) Borrower will not and will not permit any breach or violation by any
Person of any Healthcare Laws pertaining to the Facility or the operation of the
Facility, including any Healthcare Laws pertaining to billing for goods or
services by Borrower or any Facility Operator. Borrower will not and will not
permit any circumstance to occur which would (i) cause Borrower, a Facility
Operator or the Facility to be disqualified for participation in any
Governmental Payor Program or (ii) cause the non-renewal or termination of
Borrower, a Facility Operator or the Facility’s participation in any such
program, as applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 60



--------------------------------------------------------------------------------

6.29 Additional Covenants Regarding Operator. Reserved.

 

6.30 through 6.46 are reserved.

 

ARTICLE VII TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER.

Upon the occurrence of a Transfer prohibited by or requiring Lender’s approval
(if applicable) under this Article VII, Lender may, in Lender’s Discretion, by
Notice to Borrower and the proposed transferee(s), modify or render void, any or
all of the negotiated modifications to the Loan Documents (and/or deferral of
deposits to Reserve Funds) as a condition to Lender’s consent to the proposed
Transfer.

 

7.01 Permitted Transfers. The occurrence of any of the following Transfers will
not constitute an Event of Default under this Loan Agreement, notwithstanding
any provision of Section 7.02 to the contrary:

 

  (a) A Transfer to which Lender has consented.

 

  (b) A Transfer that is not a prohibited Transfer pursuant to Section 7.02.

 

  (c) A Transfer that is conditionally permitted pursuant to Section 7.03 upon
the satisfaction of all applicable conditions.

 

  (d) The grant of a leasehold interest in an individual dwelling unit for a
term of 2 years or less (or longer if approved by Lender in writing) not
containing an option to purchase.

 

  (e) Entering into any New Non-Residential Lease, or modifying or terminating
any Non-Residential Lease, in each case in compliance with Section 6.04.

 

  (f) A Condemnation with respect to which the Borrower satisfies the
requirements of Section 6.11.

 

  (g) A Transfer of obsolete or worn out Personalty or Fixtures that are
contemporaneously replaced by items of equal or better function and quality,
which are free of Liens, encumbrances and security interests other than those
created by the Loan Documents or consented to by Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 61



--------------------------------------------------------------------------------

  (h) The creation of a mechanic’s, materialmen’s, or judgment Lien against the
Mortgaged Property, which is released of record, bonded, or otherwise remedied
to Lender’s satisfaction within 60 days of the date of creation; provided,
however, if Borrower is diligently prosecuting such release or other remedy and
advises Lender that such release or remedy cannot be consummated within such
60-day period, Borrower will have an additional period of time (not exceeding
120 days from the date of creation or such earlier time as may be required by
applicable law in which the lienor must act to enforce the Lien) within which to
obtain such release of record or consummate such other remedy.

 

  (i) If Borrower is a housing cooperative corporation or association, the
Transfer of the shares in the housing cooperative or the assignment of the
occupancy agreements or Leases relating thereto to tenant shareholders of the
housing cooperative or association.

 

  (j) A Supplemental Instrument that complies with Section 11.11 (if applicable)
or Defeasance that complies with Section 11.12 (if applicable).

 

  (k) Reserved.

 

7.02 Prohibited Transfers. The occurrence of any of the following Transfers will
constitute an Event of Default under this Loan Agreement:

 

  (a) A Transfer of all or any part of the Mortgaged Property or any interest in
the Mortgaged Property, including the grant, creation or existence of any Lien
on the Mortgaged Property, whether voluntary, involuntary or by operation of
law, and whether or not such Lien has priority over the Lien of the Security
Instrument, other than the Lien of the Security Instrument or, if this Loan
Agreement is entered into in connection with a Supplemental Loan, the Lien of
the Senior Instrument, or any other Lien to which Lender has consented.

 

  (b) A Transfer or series of Transfers of any legal or equitable interest of
any Guarantor which owns a direct or indirect interest in Borrower that
result(s) in such Guarantor no longer owning any direct or indirect interest in
Borrower.

 

  (c) A Transfer or series of Transfers of any legal or equitable interest since
the Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in
Borrower or any Designated Entity for Transfers.

 

  (d) A Transfer of any general partnership interest in a partnership, or any
manager interest (whether a member manager or nonmember manager) in a limited
liability company, or a change in the trustee of a trust other than as permitted
in Section 7.04, if such partnership, limited liability company, or trust, as
applicable, is Borrower or a Designated Entity for Transfers.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 62



--------------------------------------------------------------------------------

  (e) If Borrower or any Designated Entity for Transfers is a corporation whose
outstanding voting stock is held by 100 or more shareholders, one or more
Transfers by a single transferor within a 12-month period affecting an aggregate
of 10% or more of that stock.

 

  (f) The grant, creation or existence of any Lien, whether voluntary,
involuntary or by operation of law, and whether or not such Lien has priority
over the Lien of the Security Instrument, on any ownership interest in Borrower
or any Designated Entity for Transfers, if the foreclosure of such Lien would
result in a Transfer prohibited under Sections 7.02(b), (c), (d), or (e).

 

  (g) If Borrower is a trust (i) the termination or revocation of the trust, or
(ii) the removal, appointment or substitution of a trustee of the trust.

 

  (h) Reserved.

 

  (i) Reserved.

 

  (j) Reserved.

 

7.03 Conditionally Permitted Transfers. The occurrence of any of the following
Transfers will not constitute a prohibited Transfer under Section 7.02, provided
that Borrower has complied with all applicable specified conditions in this
Section.

 

  (a) Transfer by Devise, Descent or Operation of Law. Upon the death of a
natural person, a Transfer which occurs by devise, descent, or by operation of
law to one or more Immediate Family Members of such natural person or to a trust
or family conservatorship established for the benefit of such Immediate Family
Members (each a “Beneficiary”), provided that each of the following conditions
is satisfied:

 

  (i) The Property Manager or Facility Operator, as applicable, continues to be
responsible for the management of the Mortgaged Property, and such Transfer will
not result in a change in the day-to-day operations of the Mortgaged Property.

 

  (ii) Lender receives confirmation acceptable to Lender, in Lender’s
Discretion, that Borrower continues to satisfy the requirements of Section 6.13.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 63



--------------------------------------------------------------------------------

  (iii) Each Guarantor executes such documents and agreements as Lender requires
in Lender’s Discretion to evidence and effect the ratification of each Guaranty,
or in the event of the death of any Guarantor, Borrower causes one of the
following to occur:

 

  (A) One or more Persons acceptable to Lender, in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (B) The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (iv) Borrower gives Lender Notice of such Transfer together with copies of all
documents effecting such Transfer not more than 30 calendar days after the date
of such Transfer, and contemporaneously with the Notice, takes each of the
following additional actions:

 

  (A) Borrower reaffirms the representations and warranties under Article V.

 

  (B) Borrower satisfies Lender, in Lender’s Discretion, that the Beneficiary’s
organization, credit and experience in the management of similar properties are
appropriate to the overall structure and documentation of the existing
financing.

 

  (v) Borrower or Beneficiary causes to be delivered to Lender such legal
opinions as Lender deems necessary, in Lender’s Discretion, including a
nonconsolidation opinion (if a nonconsolidation opinion was delivered on the
Closing Date and if required by Lender), an opinion that the ratification of the
Loan Documents and Guaranty (if applicable) have been duly authorized, executed,
and delivered and that the ratification documents and Guaranty (if applicable)
are enforceable as the obligations of Borrower, Beneficiary or Guarantor, as
applicable.

 

  (vi) Borrower (A) pays the Transfer Processing Fee to Lender, and (B) pays or
reimburses Lender, upon demand, for all costs and expenses including all
Attorneys’ Fees and Costs, incurred by Lender in connection with such Transfer;
provided, however, that Lender will not be entitled to collect a Transfer Fee.

 

  (b) Easement, Restrictive Covenant or Other Encumbrance. The grant of an
easement, restrictive covenant or other encumbrance, provided that each of the
following conditions is satisfied:

 

  (i) Borrower provides Lender with at least 30 days prior Notice of the
proposed grant.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 64



--------------------------------------------------------------------------------

  (ii) Prior to the grant, Lender determines, in Lender’s Discretion, that the
easement, restrictive covenant or other encumbrance will not materially affect
the operation or value of the Mortgaged Property or Lender’s interest in the
Mortgaged Property.

 

  (iii) Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with reviewing Borrower’s request for Lender’s review of such grant
of easement, restrictive covenant or other encumbrance; provided, however, that
Lender will not be entitled to collect a Transfer Fee.

 

  (iv) If the Note is held by a REMIC trust, Lender may require an opinion of
counsel which meets each of the following requirements:

 

  (A) The counsel providing the opinion is acceptable to Lender.

 

  (B) The opinion is addressed to Lender.

 

  (C) The opinion is paid for by Borrower.

 

  (D) The opinion is in form and substance satisfactory to Lender in its sole
and absolute discretion.

 

  (E) The opinion confirms each of the following:

 

  (1) The grant of such easement has been effected in accordance with the
requirements of Treasury Regulation Section 1.860G-2(a)(8) (as such regulation
may be modified, amended or replaced from time to time).

 

  (2) The qualification and status of the REMIC trust as a REMIC will not be
adversely affected or impaired as a result of such grant.

 

  (3) The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code
as a result of such grant.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 65



--------------------------------------------------------------------------------

  (c) Publicly-Held Fund or Publicly-Held Real Estate Investment Trust. If a
Designated Entity for Transfers is a publicly-held fund or a publicly-held real
estate investment trust, either of the following:

 

  (i) The public issuance of common stock, convertible debt, equity or other
similar securities (“Public Fund/REIT Securities”) and the subsequent Transfer
of such Public Fund/REIT Securities.

 

  (ii) The acquisition by a single Public Fund/REIT Securities holder of an
ownership percentage of 10% or more in the Designated Entity for Transfers, if
Borrower provides notice of that acquisition to Lender within 30 days following
the acquisition.

 

  (d) Transaction Specific Transfers.

 

  (i) through (v) are reserved.

 

  (vi) Limited Partner or Non-Managing Member Transfer. A Transfer that results
in the cumulative Transfer of more than 50% and up to 100% of the non-managing
membership interests in or the limited partnership interests in Borrower or any
Designated Entity for Transfer (“Investor Interests”) to third party transferees
(“Investor Interest Transfer”), provided that each of the following conditions
is satisfied:

 

  (A) Borrower provides Lender with at least 30 days prior Notice of the
proposed Investor Interest Transfer.

 

  (B) At the time of the proposed Investor Interest Transfer, no Event of
Default has occurred and is continuing and no event or condition has occurred
and is continuing that, with the giving of Notice or the passage of time, or
both, would become an Event of Default.

 

  (C) Following the Investor Interest Transfer, Control and management of the
day-to-day operations of Borrower continue to be held by the Person exercising
such Control and management immediately prior to the Investor Interest Transfer
and there is no change in the Guarantor, if applicable.

 

  (D) The Investor Interest Transfer does not result in a Transfer of the type
described in Section 7.02(b).

 

  (E) At any time that one Person acquires 25% or more of the aggregate of
direct or indirect Investor Interests as a result of the Investor Interest
Transfer, Borrower must meet the following additional requirements:

 

  (1) Borrower pays to Lender the Transfer Processing Fee at the time the
Borrower provides Lender with the Notice set forth in Section 7.03(d)(vi)(A).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 66



--------------------------------------------------------------------------------

  (2) Borrower pays or reimburses Lender, upon demand, for all costs and
expenses, including all Attorneys’ Fees and Costs, incurred by Lender in
connection with the Investor Interest Transfer.

 

  (3) Lender receives confirmation acceptable to Lender that (X) the
requirements of Section 6.13 continue to be satisfied, and (Y) the term of
existence of the holder of 25% or more of the Investor Interests after the
Investor Interest Transfer (exclusive of any unexercised extension options or
rights) does not expire prior to the Maturity Date.

 

  (1) (4) Lender receives organizational charts reflecting the structure of
Borrower prior to and after the Investor Interest Transfer and copies of the
then-current organizational documents of Borrower and the entity in which
Investor Interests were transferred, if different from Borrower, including any
amendments.

 

  (5) Each transferee with an interest of 25% or more delivers to Lender a
certification that each of the following is true:

 

  (X) He/she/it has not been convicted of fraud or a crime involving moral
turpitude (or if an entity, then no principal of such entity has been convicted
of fraud or a crime involving moral turpitude).

 

  (Y) He/she/it has not been involved in a bankruptcy or reorganization within
the ten years preceding the date of the Investor Interest Transfer.

 

  (6) Borrower delivers to Lender searches confirming that no transferee with an
interest of 25% or more is on the list of Specially Designated Nationals or
other blocked persons published by the U.S. Office of Foreign Assets Control, or
on the list of persons or entities prohibited from doing business with the
Department of Housing and Urban Development.

 

  (7) If a nonconsolidation opinion was delivered on the Closing Date and if,
after giving effect to the Investor Interest Transfer and all prior Transfers,
50% or more in the aggregate of direct or indirect interests in Borrower are
owned by any Person and its Affiliates that owned less than a 50% direct or
indirect interest in Borrower as of the Closing Date, Borrower delivers to
Lender an opinion of counsel for Borrower, in form and substance satisfactory to
Lender, with regard to nonconsolidation.

 

  (vii) through (ix) are reserved.

 

  (e) through (i) are reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 67



--------------------------------------------------------------------------------

7.04 Preapproved Intrafamily Transfers. Not applicable.

 

7.05 Lender’s Consent to Prohibited Transfers.

 

  (a) Conditions for Lender’s Consent. With respect to a Transfer that would
otherwise constitute an Event of Default under this Article VII, Lender will
consent, without any adjustment to the rate at which the Indebtedness bears
interest or to any other economic terms of the Indebtedness set forth in the
Note, provided that, prior to such Transfer, each of the following requirements
is satisfied:

 

  (i) Borrower has submitted to Lender all information required by Lender to
make the determination required by this Section along with the Transfer
Processing Fee.

 

  (ii) No Event of Default has occurred and is continuing and no event or
condition has occurred and is continuing that, with the giving of Notice or the
passage of time, or both, would become an Event of Default unless such Transfer
would cure the Event of Default.

 

  (iii) Lender in Lender’s Discretion has determined that the transferee meets
Lender’s eligibility, credit, management and other standards (including any
standards with respect to previous relationships between Lender and the
transferee).

 

  (iv) Lender in Lender’s Discretion has determined that the transferee’s
organization, credit and experience in the ownership and management of similar
senior housing facilities is adequate and appropriate to the overall structure
and documentation of the Loan.

 

  (v) Lender in Lender’s Discretion has determined that the Mortgaged Property
will be managed by a Property Manager meeting the requirements of
Section 6.09(d), and, if applicable, an Operator whose organization, credit and
experience in the operation of similar senior housing facilities is adequate and
appropriate to the overall structure and documentation of the Loan. Any new or
replacement Operator approved by Lender must either (A) assume the Loan
Documents executed by the prior Operator, if applicable, or (B) execute Lender’s
then-standard documents governing operators of senior housing facilities and
transferee will execute any modifications to the Loan Documents required by
Lender to document Operator’s role in the operation of the Facility and
appropriately secure the Loan.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 68



--------------------------------------------------------------------------------

  (vi) Lender in Lender’s Discretion has determined that the Mortgaged Property,
at the time of the proposed Transfer, meets all of Lender’s standards as to its
physical condition, occupancy, net operating income and the accumulation of
reserves.

 

  (vii) Lender in Lender’s Discretion has determined that the transferee and any
SPE Equity Owner of such transferee meet the requirements of Section 6.13.

 

  (viii) If any Supplemental Instrument is outstanding, Borrower has obtained
the consent of each Supplemental Lender, if different from Lender.

 

  (ix) In the case of a Transfer of all or any part of the Mortgaged Property,
each of the following conditions is satisfied:

 

  (A) The transferee executes Lender’s then-standard assumption agreement that,
among other things, requires the transferee to perform all obligations of
Borrower set forth in the Note, the Security Instrument, this Loan Agreement and
any other Loan Document, and may require that the transferee comply with any
provisions of this Loan Agreement or any other Loan Document which previously
may have been waived or modified by Lender.

 

  (B) If Lender requires, the transferee causes one or more Persons acceptable
to Lender, in Lender’s Discretion, to execute and deliver to Lender a Guaranty
in a form acceptable to Lender.

 

  (C) The transferee executes such additional documentation (including filing
financing statements, as applicable) as Lender may require.

 

  (x) In the case of a Transfer of any interest in Borrower or a Designated
Entity for Transfers, if a Guarantor requests that Lender release the Guarantor
from its obligations under a Guaranty executed and delivered in connection with
the Note, this Loan Agreement or any of the other Loan Documents, then Borrower
causes one or more Persons acceptable to Lender, in Lender’s Discretion, to
execute and deliver to Lender a Guaranty in a form acceptable to Lender.

 

  (xi) Lender has received such legal opinions as Lender deems necessary,
including a nonconsolidation opinion (if a nonconsolidation opinion was
delivered on the Closing Date and if required by Lender), an opinion that the
assignment and assumption of the Loan Documents has been duly authorized,
executed, and delivered and that the assignment documents and the Loan Documents
are enforceable as the obligations of Borrower, transferee and Guarantor, as
applicable.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 69



--------------------------------------------------------------------------------

  (xii) Lender collects all costs, including the cost of all title searches,
title insurance and recording costs, and all Attorneys’ Fees and Costs incurred
in reviewing the Transfer request and any fees charged by the Rating Agencies,
if applicable.

 

  (xiii) At the time of the Transfer, Borrower pays the Transfer Fee to Lender.

 

  (xiv) The Transfer will not occur during any Extension Period, if applicable.

 

  (b) Continuing Liability of Borrower. If Borrower requests a release of its
liability under the Loan Documents in connection with a Transfer of all of
Borrower’s interest in the Mortgaged Property, and Lender approves the Transfer
pursuant to Section 7.05(a), then one of the following will apply:

 

  (i) If Borrower delivers to Lender a current Site Assessment which (A) is
dated within 90 days prior to the date of the proposed Transfer, and
(B) evidences no presence of Hazardous Materials on the Mortgaged Property and
no other Prohibited Activities or Conditions with respect to the Mortgaged
Property (“Clean Site Assessment”), then Lender will release Borrower from all
of Borrower’s obligations under the Loan Documents except for any liability
under Section 6.12 or Section 10.02(b) with respect to any loss, liability,
damage, claim, cost or expense which directly or indirectly arises from or
relates to any Prohibited Activities or Conditions existing prior to the date of
the Transfer.

 

  (ii) If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Borrower from all of Borrower’s
obligations under the Loan Documents except for liability under Section 6.12 or
Section 10.02(b).

 

  (c) Continuing Liability of Guarantor. If Guarantor requests a release of its
liability under the Guaranty in connection with a Transfer which is permitted,
preapproved, or approved by Lender pursuant to this Article VII, and Borrower
has provided a replacement Guarantor acceptable to Lender under the terms of
Section 7.05(a)(ix)(B), then one of the following will apply:

 

  (i) If Borrower delivers to Lender a Clean Site Assessment, then Lender will
release Guarantor from all of Guarantor’s obligations except Guarantor’s
obligation to guaranty Borrower’s liability under Section 6.12 or
Section 10.02(b) with respect to any loss, liability, damage, claim, cost or
expense which directly or indirectly arises from or relates to any Prohibited
Activities or Conditions existing prior to the date of the Transfer.

 

  (ii) If Borrower does not deliver a Clean Site Assessment as described in
Section 7.05(b)(i), then Lender will release Guarantor from all of Guarantor’s
obligations except for Guarantor’s obligation to guaranty Borrower’s liability
under Section 6.12 or Section 10.02(b).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 70



--------------------------------------------------------------------------------

7.06 SPE Equity Owner Requirement Following Transfer. Following any Transfer
pursuant to this Article VII, Borrower must satisfy the applicable conditions
regarding an SPE Equity Owner set forth in Section 6.13(a)(xxvi) of this Loan
Agreement.

 

7.07 Additional Transfer Requirements - External Cap Agreement.

 

  (a) Continuation of Cap Agreement. If a Transfer of all or part of the
Mortgaged Property permitted by this Loan Agreement occurs, Borrower will ensure
that any third-party Cap Agreement is transferred to the applicable transferee
or, if the Cap Agreement is not transferable, Borrower will replace the
third-party Cap Agreement in accordance with Lender’s then-current requirements.

 

  (b) Establishment or Modification of Rate Cap Agreement Reserve Fund.

 

  (i) If the third-party Cap Agreement which will be in place immediately
following the Transfer is scheduled to expire prior to the Maturity Date, Lender
may require Borrower to establish a Rate Cap Agreement Reserve Fund.

 

  (ii) If Borrower has previously established a Rate Cap Agreement Reserve Fund,
then Lender will determine whether the balance of any existing Rate Cap
Agreement Reserve Fund is sufficient under then-current market conditions to
purchase a Replacement Cap Agreement, and may then take any of the following
actions:

 

  (A) Lender may require Borrower to make an additional deposit into the Rate
Cap Agreement Reserve Fund.

 

  (B) If funding of the Rate Cap Agreement Reserve Fund has been deferred,
Lender may require Borrower to begin making monthly deposits into the Rate Cap
Agreement Reserve Fund.

 

  (C) Lender may require Borrower to increase the amount of monthly deposits to
the Rate Cap Agreement Reserve Fund.

 

7.08 Reserved.

 

7.09 Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 71



--------------------------------------------------------------------------------

ARTICLE VIII SUBROGATION.

If, and to the extent that, the proceeds of the Loan, or subsequent advances
under Section 9.02, are used to pay, satisfy or discharge a Prior Lien, such
Loan proceeds or advances will be deemed to have been advanced by Lender at
Borrower’s request, and Lender will automatically, and without further action on
its part, be subrogated to the rights, including Lien priority, of the owner or
holder of the obligation secured by the Prior Lien, whether or not the Prior
Lien is released.

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES.

 

9.01 Events of Default. The occurrence of any one or more of the following will
constitute an Event of Default under this Loan Agreement:

 

  (a) Borrower fails to pay or deposit when due any amount required by the Note,
this Loan Agreement or any other Loan Document.

 

  (b) Borrower fails to maintain the Insurance coverage required by
Section 6.10.

 

  (c) Borrower or any SPE Equity Owner fails to comply with the provisions of
Section 6.13 or if any of the assumptions contained in any nonconsolidation
opinions delivered to Lender at any time is or becomes untrue in any material
respect.

 

  (d) Borrower or any SPE Equity Owner, any of its officers, directors,
trustees, general partners or managers or any Guarantor commits fraud or a
material misrepresentation or material omission in connection with: (i) the
application for or creation of the Indebtedness, (ii) any financial statement,
Rent Schedule, or other report or information provided to Lender during the term
of the Indebtedness, or (iii) any request for Lender’s consent to any proposed
action, including a request for disbursement of funds under this Loan Agreement.

 

  (e) Borrower fails to comply with the Condemnation provisions of Section 6.11.

 

  (f) A Transfer occurs that violates the provisions of Article VII, whether or
not any actual impairment of Lender’s security results from such Transfer.

 

  (g) A forfeiture action or proceeding, whether civil or criminal, is commenced
which could result in a forfeiture of the Mortgaged Property or otherwise
materially impair the Lien created by the Security Instrument or Lender’s
interest in the Mortgaged Property.

 

  (h)

Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Section 9.01), as and when required, which
failure continues for a period of 30 days after Notice of such failure by Lender
to Borrower. However, if Borrower’s failure to perform its obligations as
described in this Section 9.01(h) is of the nature that it cannot be cured
within the 30 day cure period after such Notice from Lender but reasonably could
be cured within 90 days, then Borrower will have additional time as determined
by Lender in

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 72



--------------------------------------------------------------------------------

  Lender’s Discretion, not to exceed an additional 60 days, in which to cure
such default, provided that Borrower has diligently commenced to cure such
default during the initial 30 day cure period and diligently pursues the cure of
such default. However, no such Notice or cure periods will apply in the case of
any such failure which could, in Lender’s judgment, absent immediate exercise by
Lender of a right or remedy under this Loan Agreement, result in harm to Lender,
danger to tenants or third parties, or impairment of the Note, the Security
Instrument or this Loan Agreement or any other security given under any other
Loan Document.

 

  (i) Borrower fails to perform any of its obligations as and when required
under any Loan Document other than this Loan Agreement which failure continues
beyond the applicable cure period, if any, specified in that Loan Document.

 

  (j) The holder of any other debt instrument secured by a mortgage, deed of
trust or deed to secure debt on the Mortgaged Property exercises any right to
declare all amounts due under that debt instrument immediately due and payable.

 

  (k) Any of the following occurs:

 

  (i) Borrower or any SPE Equity Owner commences any case, Proceeding or other
action under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization, conservatorship or
relief of debtors (A) seeking to have an order for relief entered with respect
to it, or seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to it or its debt, or (B) seeking
appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets.

 

  (ii) Any party other than Lender commences any case, Proceeding, or other
action of a nature referred to in Section 9.01(k)(i) against Borrower or any SPE
Equity Owner which (A) results in the entry of an order for relief or any such
adjudication or appointment, or (B) has not been dismissed, discharged or bonded
for a period of 90 days.

 

  (iii) Any case, Proceeding or other action is commenced against Borrower or
any SPE Equity Owner seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
which results in the entry of any order by a court of competent jurisdiction for
any such relief which is not vacated, discharged, or stayed or bonded pending
appeal within 90 days from the entry thereof.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 73



--------------------------------------------------------------------------------

  (iv) Borrower or any SPE Equity Owner takes any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in Section 9.01(k)(i), (ii) or (iii).

 

  (l) Borrower or any SPE Equity Owner has made any representation or warranty
in Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect.

 

  (m) If the Loan is secured by an interest under a Ground Lease, Borrower fails
to comply with the provisions of Section 6.19.

 

  (n) If the Loan is a Supplemental Loan, any Event of Default occurs under
(i) the Senior Note, the Senior Instrument or any other Senior Loan Document, or
(ii) any loan document related to another loan in connection with the Mortgaged
Property, regardless of whether Borrower has obtained Supplemental Lender’s
approval of the placement of such Lien on the Mortgaged Property. In addition,
if the Loan is a Supplemental Loan, as Borrower under both the Supplemental
Instrument and the Senior Instrument, Borrower acknowledges and agrees that if
there is an Event of Default under the Supplemental Note, the Supplemental
Instrument or any other Supplemental Loan Document, such Event of Default will
be an Event of Default under the terms of the Senior Instrument and will entitle
Senior Lender to invoke any and all remedies permitted to Senior Lender by
applicable law, the Senior Note, the Senior Instrument or any of the other
Senior Loan Documents.

 

  (o) If the Mortgaged Property is subject to any covenants, conditions and/or
restrictions, land use restriction agreements or similar agreements, Borrower
fails to perform any of its obligations under any such agreement as and when
required, and such failure continues beyond any applicable cure period.

 

  (p) A Guarantor files for bankruptcy protection under the Bankruptcy Code or a
Guarantor voluntarily becomes subject to any reorganization, receivership,
insolvency proceeding or other similar proceeding pursuant to any other federal
or state law affecting debtor and creditor rights, or any creditor (other than
Lender) of a Guarantor commences any involuntary case against a Guarantor
pursuant to the Bankruptcy Code or other federal or state law affecting debtor
and creditor rights, unless each of the following conditions is satisfied:

 

  (i) Borrower or Guarantor provides Notice of such action to Lender within 30
days after the filing of such action.

 

  (ii) Either (A) the case is dismissed or discharged within 90 days after
filing, or (B) within 90 days following the date of such filing or commencement,
the affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender’s Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in form and content acceptable to Lender, together with
such legal opinions as Lender deems necessary.

 

  (iii) If Borrower must provide a replacement Guarantor pursuant to
Section 9.01(p)(ii), then Borrower pays the Transfer Processing Fee to Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 74



--------------------------------------------------------------------------------

  (q) With respect to a Guarantor, either of the following occurs:

 

  (i) The death of any Guarantor who is a natural person, unless within 30 days
following the Guarantor’s death, Borrower causes one of the following to occur:

 

  (A) One or more Persons acceptable to Lender, in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (B) The estate of the deceased Guarantor immediately ratifies the Guaranty in
writing, and within 6 months after the date of the death of the deceased
Guarantor one or more Persons, acceptable to Lender in Lender’s Discretion,
execute(s) and deliver(s) to Lender a guaranty in a form acceptable to Lender
and in substantially the same form as the Guaranty executed on the Closing Date,
without any cost or expense to Lender.

 

  (ii) The dissolution of any Guarantor who is an entity, unless each of the
following conditions is satisfied:

 

  (A) Within 30 days following the dissolution of the Guarantor, Borrower causes
one or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a guaranty in a form acceptable to Lender and in substantially
the same form as the Guaranty executed on the Closing Date, without any cost or
expense to Lender.

 

  (B) Borrower pays the Transfer Processing Fee to Lender.

 

  (r) If a Cap Agreement is required, Borrower fails to provide Lender with a
Replacement Cap Agreement prior to the expiration of the then-existing Cap
Agreement.

 

  (s) Borrower or any Facility Operator fails, within the time deadlines set by
any Governmental Authority, to correct any deficiency, which failure could
result in an action by such Governmental Authority with respect to the Facility
that could have a Material Adverse Effect.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 75



--------------------------------------------------------------------------------

  (t) A default under any of the Material Contracts by Borrower or by any
Facility Operator, which continues beyond the expiration of any applicable cure
period.

 

  (u) The Facility is no longer classified as housing for older persons pursuant
to the Fair Housing Amendments Act of 1988.

 

  (v) Borrower, a Facility Operator, or the Facility is assessed fines or
penalties in excess of $50,000.00 in the aggregate in any year by any state or
any Medicare, Medicaid, TRICARE, health, reimbursement, or licensing agency
having jurisdiction over Borrower, a Facility Operator, or the Facility.

 

  (w) through (oo) are reserved.

 

9.02 Protection of Lender’s Security; Security Instrument Secures Future
Advances.

 

  (a) If Borrower fails to perform any of its obligations under this Loan
Agreement or any other Loan Document, or if any action or proceeding is
commenced which purports to affect the Mortgaged Property, Lender’s security or
Lender’s rights under this Loan Agreement, including eminent domain, insolvency,
code enforcement, civil or criminal forfeiture, enforcement of Hazardous
Materials Laws, fraudulent conveyance or reorganizations or proceedings
involving a bankrupt or decedent, then Lender, in Lender’s Discretion, may make
such appearances, file such documents, disburse such sums and take such actions
as Lender reasonably deems necessary to perform such obligations of Borrower and
to protect Lender’s interest, including: (i) payment of Attorneys’ Fees and
Costs, (ii) payment of fees and out-of-pocket expenses of accountants,
inspectors and consultants, (iii) entry upon the Mortgaged Property to make
Repairs or secure the Mortgaged Property, (iv) procurement of the Insurance
required by Section 6.10, (v) payment of amounts which Borrower has failed to
pay under Section 6.08, (vi) performance of Borrower’s obligations under
Section 6.09, and (vii) advances made by Lender to pay, satisfy or discharge any
obligation of Borrower for the payment of money that is secured by a Prior Lien.

 

  (b) Any amounts disbursed by Lender under this Section 9.02, or under any
other provision of this Loan Agreement that treats such disbursement as being
made under this Section 9.02, will be secured by the Security Instrument, will
be added to, and become part of, the principal component of the Indebtedness,
will be immediately due and payable and will bear interest from the date of
disbursement until paid at the Default Rate.

 

  (c) Nothing in this Section 9.02 will require Lender to incur any expense or
take any action.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 76



--------------------------------------------------------------------------------

9.03 Remedies.

 

  (a) Upon an Event of Default, Lender may exercise any or all of its rights and
remedies provided under the Loan Documents and Borrower will pay all costs
associated therewith, including Attorneys’ Fees and Costs.

 

  (b) Each right and remedy provided in this Loan Agreement is distinct from all
other rights or remedies under this Loan Agreement or any other Loan Document or
afforded by applicable law or equity, and each will be cumulative and may be
exercised concurrently, independently or successively, in any order. Lender’s
exercise of any particular right or remedy will not in any way prevent Lender
from exercising any other right or remedy available to Lender. Lender may
exercise any such remedies from time to time and as often as Lender chooses.

 

  (c) Lender will have all remedies available to Lender under Revised Article 9
of the Uniform Commercial Code of the Property Jurisdiction, the Loan Documents
and under applicable law.

 

  (d) Lender may also retain (i) all money in the Reserve Funds, including
interest, and (ii) any Cap Payment, and in Lender’s sole and absolute
discretion, may apply such amounts, without restriction and without any specific
order of priority, to the payment of any and all Indebtedness.

 

  (e) If a claim or adjudication is made that Lender has acted unreasonably or
unreasonably delayed acting in any case where, by law or under this Loan
Agreement or the other Loan Documents, Lender has an obligation to act
reasonably or promptly, then Lender will not be liable for any monetary damages,
and Borrower’s sole remedy will be limited to commencing an action seeking
injunctive relief or declaratory judgment. Any action or proceeding to determine
whether Lender has acted reasonably will be determined by an action seeking
declaratory judgment.

 

  (f) Reserved.

 

9.04 Forbearance.

 

  (a) Lender may (but will not be obligated to) agree with Borrower, from time
to time, and without giving Notice to, or obtaining the consent of, or having
any effect upon the obligations of, any Guarantor or other third party obligor,
to take any of the following actions:

 

  (i) Extend the time for payment of all or any part of the Indebtedness.

 

  (ii) Reduce the payments due under this Loan Agreement, the Note or any other
Loan Document.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 77



--------------------------------------------------------------------------------

  (iii) Release anyone liable for the payment of any amounts under this Loan
Agreement, the Note or any other Loan Document.

 

  (iv) Accept a renewal of the Note.

 

  (v) Modify the terms and time of payment of the Indebtedness.

 

  (vi) Join in any extension or subordination agreement.

 

  (vii) Release any portion of the Mortgaged Property.

 

  (viii) Take or release other or additional security.

 

  (ix) Modify the rate of interest or period of amortization of the Note or
change the amount of the monthly installments payable under the Note.

 

  (x) Otherwise modify this Loan Agreement, the Note or any other Loan Document.

 

  (b) Any forbearance by Lender in exercising any right or remedy under the
Note, this Loan Agreement or any other Loan Document or otherwise afforded by
applicable law, will not be a waiver of or preclude the exercise of any other
right or remedy, or the subsequent exercise of any right or remedy. The
acceptance by Lender of payment of all or any part of the Indebtedness after the
due date of such payment, or in an amount which is less than the required
payment, will not be a waiver of Lender’s right to require prompt payment when
due of all other payments on account of the Indebtedness or to exercise any
remedies for any failure to make prompt payment. Enforcement by Lender of any
security for the Indebtedness will not constitute an election by Lender of
remedies so as to preclude the exercise of any other right available to Lender.
Lender’s receipt of any awards or proceeds under Sections 6.10 and 6.11 will not
operate to cure or waive any Event of Default.

 

9.05 Waiver of Marshalling. Notwithstanding the existence of any other security
interests in the Mortgaged Property held by Lender or by any other party, Lender
will have the right to determine the order in which any or all of the Mortgaged
Property will be subjected to the remedies provided in this Loan Agreement or
any other Loan Document or applicable law. Lender will have the right to
determine the order in which any or all portions of the Indebtedness are
satisfied from the proceeds realized upon the exercise of such remedies.
Borrower and any party who now or in the future acquires a security interest in
the Mortgaged Property and who has actual or constructive notice of the Security
Instrument waives any and all right to require the marshalling of assets or to
require that any of the Mortgaged Property be sold in the inverse order of
alienation or that any of the Mortgaged Property be sold in parcels or as an
entirety in connection with the exercise of any of the remedies permitted by
applicable law or provided in this Loan Agreement.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 78



--------------------------------------------------------------------------------

ARTICLE X RELEASE; INDEMNITY.

 

10.01 Release. Borrower covenants and agrees that, in performing any of its
duties under this Loan Agreement, none of Lender, Loan Servicer or any of their
respective agents or employees will be liable for any losses, claims, damages,
liabilities and expenses that may be incurred by any of them as a result of such
performance, except that no party will be released from liability for any
losses, claims, damages, liabilities or expenses arising out of the willful
misconduct or gross negligence of such party.

 

10.02 Indemnity.

 

  (a) General Indemnity. Borrower agrees to indemnify, hold harmless and defend
Lender, including any custodian, trustee and other fiduciaries who hold or have
held a full or partial interest in the Loan for the benefit of third parties,
any prior owner or holder of the Note, the Loan Servicer, any prior Loan
Servicer, the officers, directors, shareholders, partners, employees and
trustees of each of the foregoing, and the heirs, legal representatives,
successors and assigns of each of the foregoing (collectively, “Indemnitees”)
against any and all losses, claims, damages, liabilities and expenses including
Attorneys’ Fees and Costs, which may be imposed or incurred by any of them
directly or indirectly arising out of, or in any way relating to, or as a result
of: (i) any failure of the Mortgaged Property to comply with the laws,
regulations, ordinance, code or decree of any Governmental Authority, including
those pertaining to the Americans with Disabilities Act, zoning, occupancy and
subdivision of real property, (ii) any obligation of Borrower under any Lease,
and (iii) any accident, injury or death to any natural person on the Mortgaged
Property or any damage to personal property located on the Mortgaged Property,
except that no such party will be indemnified from liability for any losses,
claims, damages, liabilities or expenses arising out of the willful misconduct
or gross negligence of such party.

 

  (b) Environmental Indemnity. Borrower agrees to indemnify, hold harmless and
defend Indemnitees from and against all proceedings, claims, damages, penalties
and costs (whether initiated or sought by Governmental Authorities or private
parties), including Attorneys’ Fees and Costs and remediation costs, whether
incurred in connection with any judicial or administrative process or otherwise,
arising directly or indirectly from any of the following:

 

  (i) Any breach of any representation or warranty of Borrower in Section 5.05.

 

  (ii) Any failure by Borrower to perform any of its obligations under
Section 6.12.

 

  (iii) The existence or alleged existence of any Prohibited Activity or
Condition.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 79



--------------------------------------------------------------------------------

  (iv) The presence or alleged presence of Hazardous Materials on or under the
Mortgaged Property or in any of the Improvements.

 

  (v) The actual or alleged violation of any Hazardous Materials Law.

 

  (c) Indemnification Regarding ERISA Covenants. BORROWER WILL INDEMNIFY LENDER
AND DEFEND AND HOLD LENDER HARMLESS FROM AND AGAINST ALL CIVIL PENALTIES, EXCISE
TAXES, OR OTHER LOSS, COST, DAMAGE AND EXPENSE (INCLUDING REASONABLE ATTORNEYS’
FEES AND COSTS INCURRED IN THE INVESTIGATION, DEFENSE AND SETTLEMENT OF CLAIMS
AND LOSSES INCURRED IN CORRECTING ANY PROHIBITED TRANSACTION OR IN THE SALE OF A
PROHIBITED LOAN, AND IN OBTAINING ANY INDIVIDUAL PROHIBITED TRANSACTION
EXEMPTION UNDER ERISA THAT MAY BE REQUIRED, IN LENDER’S SOLE AND ABSOLUTE
DISCRETION) THAT LENDER MAY INCUR, DIRECTLY OR INDIRECTLY, AS A RESULT OF
DEFAULT UNDER SECTION 6.20. THIS INDEMNITY WILL SURVIVE ANY TERMINATION,
SATISFACTION OR FORECLOSURE OF THE SECURITY INSTRUMENT.

 

  (d) Securitization Indemnification.

 

  (i) Borrower agrees to indemnify, hold harmless and defend the Indemnified
Parties from and against any and all proceedings, losses, claims, damages,
liabilities, penalties, costs and expenses (whether initiated or sought by
Governmental Authorities or private parties), including Attorneys’ Fees and
Costs, which may be incurred by any Indemnified Party (either directly or
indirectly), which arise out of, are in any way related to, or are as a result
of a claim that the Borrower Information contains an untrue statement of any
material fact or the Borrower Information omits to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they are made, not misleading (collectively, the “Securitization
Indemnification”).

 

  (ii) Borrower will not be liable under the Securitization Indemnification if
the claim is based on Borrower Information which Lender has materially misstated
or materially misrepresented in the Disclosure Document.

 

  (iii) For purposes of this Section 10.02(d):

 

  (A) “Borrower Information” includes any information provided at any time to
Lender or Loan Servicer by Borrower, any SPE Equity Owner, any Facility
Operator, any Guarantor, any Property Manager or any Affiliates of the foregoing
with respect to any of the following:

 

  (1) Any Person listed in Section 10.02(d)(iii)(A).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 80



--------------------------------------------------------------------------------

  (2) The Loan.

 

  (3) The Mortgaged Property.

Borrower Information includes: (i) representations and warranties made in the
Loan Documents, (ii) financial statements of Borrower, any SPE Equity Owner, any
Designated Entity for Transfers or any Guarantor, and (iii) operating statements
and rent rolls with respect to the Mortgaged Property. Borrower Information does
not include any information provided directly to Lender or Loan Servicer by a
third party such as an appraiser or an environmental consultant.

 

  (B) The term “Lender” includes its officers and directors.

 

  (C) An “Issuer Person” includes all of the following:

 

  (1) Any Person that has filed the registration statement, if any, relating to
the Securitization, and any Affiliate of such Person.

 

  (2) Any Person acting as issuer, depositor, sponsor and/or in a similar
capacity with respect to the Securitization, and any Affiliate of such Person.

 

  (D) The “Issuer Group” includes all of the following:

 

  (1) Each director and officer of any Issuer Person.

 

  (2) Each entity that Controls any Issuer Person within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act.

 

  (E) The “Underwriter Group” includes all of the following:

 

  (1) Each entity which is acting as an underwriter, manager, placement agent,
initial purchaser or in a similar capacity with respect to the Securitization.

 

  (2) Each of its directors and officers.

 

  (3)

Each entity that Controls any such entity within the meaning of Section 15 of
the Securities Act or Section 20

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 81



--------------------------------------------------------------------------------

  of the Securities Exchange Act and is acting as an underwriter, manager,
placement agent, initial purchaser or in a similar capacity with respect to the
Securitization.

 

  (4) The directors and officers of such entity described in
Section 10.02(d)(iii)(E)(1).

 

  (F) “Indemnified Party” or “Indemnified Parties” means one or more of Lender,
Issuer Person, Issuer Group, and Underwriter Group.

 

  (e) Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all costs and expenses incurred by Lender, including all
costs of settlements entered into in good faith, consultants’ fees and
Attorneys’ Fees and Costs.

 

  (f) Settlement or Compromise of Claims. Borrower will not, without the prior
written consent of those Indemnitees who are named as parties to a claim or
legal or administrative proceeding (“Claim”), settle or compromise the Claim if
the settlement (i) results in the entry of any judgment that does not include as
an unconditional term the delivery by the claimant or plaintiff to Lender of a
written release of those Indemnitees, satisfactory in form and substance to
Lender, or (ii) may materially and adversely affect Lender, as determined by
Lender in Lender’s Discretion.

 

  (g) Effect of Changes to Loan on Indemnification Obligations. Borrower’s
obligation to indemnify the Indemnitees will not be limited or impaired by any
of the following, or by any failure of Borrower or any Guarantor to receive
notice of or consideration for any of the following:

 

  (i) Any amendment or modification of any Loan Document.

 

  (ii) Any extensions of time for performance required by any Loan Document.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 82



--------------------------------------------------------------------------------

  (iii) Any provision in any of the Loan Documents limiting Lender’s recourse to
property securing the Indebtedness, or limiting the personal liability of
Borrower or any other party for payment of all or any part of the Indebtedness.

 

  (iv) The accuracy or inaccuracy of any representations and warranties made by
Borrower under this Loan Agreement or any other Loan Document.

 

  (v) The release of Borrower or any other Person, by Lender or by operation of
law, from performance of any obligation under any Loan Document.

 

  (vi) The release or substitution in whole or in part of any security for the
Indebtedness.

 

  (vii) Lender’s failure to properly perfect any Lien or security interest given
as security for the Indebtedness.

 

  (h) Payments by Borrower. Borrower will, at its own cost and expense, do all
of the following:

 

  (i) Pay or satisfy any judgment or decree that may be entered against any
Indemnitee or Indemnitees in any legal or administrative proceeding incident to
any matters against which Indemnitees are entitled to be indemnified under this
Article X.

 

  (ii) Reimburse Indemnitees for any expenses paid or incurred in connection
with any matters against which Indemnitees are entitled to be indemnified under
this Article X.

 

  (iii) Reimburse Indemnitees for any and all expenses, including Attorneys’
Fees and Costs, paid or incurred in connection with the enforcement by
Indemnitees of their rights under this Article X, or in monitoring and
participating in any legal or administrative proceeding.

 

  (i)

Other Obligations. The provisions of this Article X will be in addition to any
and all other obligations and liabilities that Borrower may have under
applicable law or under other Loan Documents, and each Indemnitee will be
entitled to indemnification under this Article X without regard to whether
Lender or that Indemnitee has exercised any rights against the Mortgaged
Property or any other security, pursued any rights against any Guarantor, or
pursued any other rights available under the Loan Documents or applicable law.
If Borrower consists of more than one Person, the obligation of those Persons to
indemnify the Indemnitees under this Article X will be joint and several. The
obligation of Borrower to indemnify the Indemnitees under this Article X will
survive any repayment or discharge of the Indebtedness, any foreclosure
proceeding, any foreclosure sale, any delivery of any deed in lieu of
foreclosure, and any release

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 83



--------------------------------------------------------------------------------

  of record of the Lien of the Security Instrument. Notwithstanding the
foregoing, if Lender has never been a mortgagee-in-possession of, or held title
to, the Mortgaged Property, Borrower will have no obligation to indemnify the
Indemnitees under this Article X after the date of the release of record of the
Lien of the Security Instrument by payment in full at the Maturity Date or by
voluntary prepayment in full.

 

  (j) Reserved.

 

10.03 Reserved.

 

ARTICLE XI MISCELLANEOUS PROVISIONS.

 

11.01 Waiver of Statute of Limitations, Offsets and Counterclaims. Borrower
waives the right to assert any statute of limitations as a bar to the
enforcement of this Loan Agreement or the Lien of the Security Instrument or to
any action brought to enforce any Loan Document. Borrower waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or otherwise to offset any obligations
to make the payments required by the Loan Documents. No failure by Lender to
perform any of its obligations under the Loan Documents will be a valid defense
to, or result in any offset against, any payments that Borrower is obligated to
make under any of the Loan Documents.

 

11.02 Governing Law; Consent to Jurisdiction and Venue.

 

  (a) This Loan Agreement, and any Loan Document which does not itself expressly
identify the law which is to apply to it, will be governed by the laws of the
Property Jurisdiction.

 

  (b) Borrower agrees that any controversy arising under or in relation to the
Note, the Security Instrument, this Loan Agreement or any other Loan Document
may be litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Borrower
irrevocably consents to service, jurisdiction and venue of such courts for any
such litigation and waives any other venue to which it might be entitled by
virtue of domicile, habitual residence or otherwise. However, nothing in this
Section 11.02 is intended to limit Lender’s right to bring any suit, action or
proceeding relating to matters under this Loan Agreement in any court of any
other jurisdiction.

 

11.03 Notice.

 

  (a)

All Notices under or concerning this Loan Agreement will be in writing. Each
Notice will be deemed given on the earliest to occur of: (i) the date when the
Notice is received by the addressee, (ii) the first Business Day after the
Notice is

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 84



--------------------------------------------------------------------------------

  delivered to a recognized overnight courier service, with arrangements made
for payment of charges for next Business Day delivery, or (iii) the third
Business Day after the Notice is deposited in the United States mail with
postage prepaid, certified mail, return receipt requested. Addresses for Notice
are as follows:

 

If to Lender:     

Walker & Dunlop, LLC

7501 Wisconsin Avenue, Suite 1200E

Bethesda, Maryland 20814

Attention: Loan Servicing

If to Borrower:     

SNR 27 Alexis Gardens Owner LLC

c/o Fortress Investment Group

1345 Avenue of the Americas

New York, New York 10105

Attention: Justine Cheng

 

  (b) Any party to this Loan Agreement may change the address to which Notices
intended for it are to be directed by means of Notice given to the other party
in accordance with this Section 11.03. Each party agrees that it will not refuse
or reject delivery of any Notice given in accordance with this Section 11.03,
that it will acknowledge, in writing, the receipt of any Notice upon request by
the other party and that any Notice rejected or refused by it will be deemed for
purposes of this Section 11.03 to have been received by the rejecting party on
the date so refused or rejected, as conclusively established by the records of
the U.S. Postal Service or the courier service.

 

  (c) Any Notice under the Note and any other Loan Document that does not
specify how Notices are to be given will be given in accordance with this
Section 11.03.

 

  (d) Reserved.

 

11.04 Successors and Assigns Bound. This Loan Agreement will bind the respective
successors and assigns of Borrower and Lender, and the rights granted by this
Loan Agreement will inure to Lender’s successors and assigns.

 

11.05 Joint and Several (and Solidary) Liability. If more than one Person signs
this Loan Agreement as Borrower, the obligations of such Persons will be joint
and several. For a Mortgaged Property located in Louisiana, if more than one
Person signs this Loan Agreement as Borrower, the obligations of such Persons
with be joint and several and solidary, and wherever the phrase “joint and
several” appears in this Loan Agreement, the phrase is amended to read “joint,
several, and solidary.”

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 85



--------------------------------------------------------------------------------

11.06 Relationship of Parties; No Third Party Beneficiary.

 

  (a) The relationship between Lender and Borrower will be solely that of
creditor and debtor, respectively, and nothing contained in this Loan Agreement
will create any other relationship between Lender and Borrower. Nothing
contained in this Loan Agreement will constitute Lender as a joint venturer,
partner or agent of Borrower, or render Lender liable for any debts,
obligations, acts, omissions, representations or contracts of Borrower.

 

  (b) No creditor of any party to this Loan Agreement and no other Person will
be a third party beneficiary of this Loan Agreement or any other Loan Document.
Without limiting the generality of the preceding sentence: (i) any arrangement
(“Servicing Arrangement”) between Lender and any Loan Servicer for loss sharing
or interim advancement of funds will constitute a contractual obligation of such
Loan Servicer that is independent of the obligation of Borrower for the payment
of the Indebtedness, (ii) Borrower will not be a third party beneficiary of any
Servicing Arrangement, and (iii) no payment by the Loan Servicer under any
Servicing Arrangement will reduce the amount of the Indebtedness.

 

11.07 Severability; Amendments.

 

  (a) The invalidity or unenforceability of any provision of this Loan Agreement
will not affect the validity or enforceability of any other provision, and all
other provisions will remain in full force and effect. This Loan Agreement
contains the entire agreement among the parties as to the rights granted and the
obligations assumed in this Loan Agreement.

 

  (b) This Loan Agreement may not be amended or modified except by a writing
signed by the party against whom enforcement is sought.

 

11.08 Disclosure of Information. Borrower acknowledges that Lender may provide
to third parties with an existing or prospective interest in the servicing,
enforcement, evaluation, performance, ownership, purchase, participation or
Securitization of the Loan, including any of the Rating Agencies, any entity
maintaining databases on the underwriting and performance of commercial mortgage
loans, as well as governmental regulatory agencies having regulatory authority
over Lender, any and all information which Lender now has or may hereafter
acquire relating to the Loan, the Mortgaged Property, Borrower, any SPE Equity
Owner or any Guarantor, as Lender determines necessary or desirable and that
such information may be included in disclosure documents in connection with a
Securitization or syndication of participation interests, including a
prospectus, prospectus supplement, offering memorandum, private placement
memorandum or similar document (each, a “Disclosure Document”) and also may be
included in any filing with the Securities and Exchange Commission pursuant to
the Securities Act or the Securities Exchange Act. To the fullest extent
permitted under applicable law, Borrower irrevocably waives all rights, if any,
to prohibit such disclosure, including any right of privacy.

 

11.09

Determinations by Lender. Unless otherwise provided in this Loan Agreement, in
any instance where the consent or approval of Lender may be given or is
required, or where

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 86



--------------------------------------------------------------------------------

any determination, judgment or decision is to be rendered by Lender under this
Loan Agreement, the granting, withholding or denial of such consent or approval
and the rendering of such determination, judgment or decision will be made or
exercised by Lender (or its designated representative) at its sole and exclusive
option and in its sole and absolute discretion.

 

11.10 Sale of Note; Change in Servicer; Loan Servicing. The Note or a partial
interest in the Note (together with this Loan Agreement and the other Loan
Documents) may be sold one or more times without prior Notice to Borrower. A
sale may result in a change of the Loan Servicer. There also may be one or more
changes of the Loan Servicer unrelated to a sale of the Note. If there is a
change of the Loan Servicer, Borrower will be given Notice of the change. All
actions regarding the servicing of the Loan evidenced by the Note, including the
collection of payments, the giving and receipt of Notice, inspections of the
Mortgaged Property, inspections of books and records, and the granting of
consents and approvals, may be taken by the Loan Servicer unless Borrower
receives Notice to the contrary. If Borrower receives conflicting Notices
regarding the identity of the Loan Servicer or any other subject, any such
Notice from Lender will govern.

 

11.11 Supplemental Financing.

 

  (a) This Section will apply only if at the time of any application referred to
in Section 11.11(b), Freddie Mac has in effect a product described in its
Multifamily Seller/Servicer Guide under which it purchases supplemental
mortgages on multifamily properties that meet specified criteria (“Supplemental
Mortgage Product”). For purposes of this Section 11.11 only, the term “Freddie
Mac” will include any affiliate or subsidiary of Freddie Mac.

 

  (b) After the first anniversary of the date of the most recently incurred
Senior Indebtedness, Freddie Mac will consider an application from an
originating lender that is generally approved by Freddie Mac to sell mortgages
to Freddie Mac under the Supplemental Mortgage Product (“Approved
Seller/Servicer”) for the purchase by Freddie Mac of a proposed indebtedness of
Borrower to the Approved Seller/Servicer to be secured by one or more
Supplemental Instruments on the Mortgaged Property. Freddie Mac will purchase
each Supplemental Loan secured by the Mortgaged Property if each of the
following conditions is satisfied:

 

  (i) At the time of the proposed Supplemental Loan, no Event of Default may
have occurred and be continuing and no event or condition may have occurred and
be continuing that, with the giving of Notice or the passage of time, or both,
would become an Event of Default.

 

  (ii) Borrower and the Mortgaged Property must be acceptable to Freddie Mac
under its Supplemental Mortgage Product.

 

  (iii) New loan documents must be entered into to reflect each Supplemental
Loan, such documents to be acceptable to Freddie Mac in its discretion.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 87



--------------------------------------------------------------------------------

  (iv) No Supplemental Loan may cause the combined debt service coverage ratio
of the Mortgaged Property after the making of that Supplemental Loan to be less
than the Minimum DSCR. As used in this Section, the term “combined debt service
coverage ratio” means, with respect to the Mortgaged Property, the ratio of:

 

  (A) the annual net operating income from the operations of the Mortgaged
Property at the time of the proposed Supplemental Loan,

to

 

  (B) the aggregate of the annual principal and interest payable on all of the
following:

 

  (I) the Indebtedness under this Loan Agreement (using a 30 year amortization
schedule),

 

  (II) any “Indebtedness” as defined in any security instruments recorded
against the Mortgaged Property (using a 30 year amortization schedule for any
Supplemental Loans), and

 

  (III) the proposed “Indebtedness” for any Supplemental Loan (using a 30 year
amortization schedule).

As used in this Section, “annual principal and interest” with respect to a
floating rate loan will be calculated by Freddie Mac using an interest rate
equal to one of the following:

 

  (X) If the loan has an internal interest rate cap, the Capped Interest Rate.

 

  (Y) If the loan has an external interest rate cap, the Strike Rate plus the
Margin.

 

  (Z) If the loan has no interest rate cap, the greater of (I) 7%, or (II) the
then-current LIBOR Index Rate plus the Margin plus 300 basis points.

The annual net operating income of the Mortgaged Property will be as determined
by Freddie Mac in its discretion considering factors such as income in place at
the time of the proposed Supplemental Loan and income during the preceding 12
months, and actual, historical and anticipated operating expenses. Freddie Mac
will determine the combined debt service coverage ratio of the Mortgaged
Property based on its

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 88



--------------------------------------------------------------------------------

underwriting. Borrower will provide Freddie Mac such financial statements and
other information Freddie Mac may require to make these determinations.

 

  (v) No Supplemental Loan may cause the combined loan to value ratio of the
Mortgaged Property after the making of that Supplemental Loan to exceed the
Maximum Combined LTV, as determined by Freddie Mac. As used in this Section,
“combined loan to value ratio” means, with respect to the Mortgaged Property,
the ratio, expressed as a percentage, of:

 

  (A) the aggregate outstanding principal balances of all of the following:

 

  (I) the Indebtedness under this Loan Agreement,

 

  (II) any “Indebtedness” as defined in any security instruments recorded
against the Mortgaged Property, and

 

  (III) the proposed “Indebtedness” for any Supplemental Loan,

to

 

  (B) the value of the Mortgaged Property.

Freddie Mac will determine the combined loan to value ratio of the Mortgaged
Property based on its underwriting. Borrower will provide Freddie Mac such
financial statements and other information Freddie Mac may require to make these
determinations. In addition, Freddie Mac, at Borrower’s expense, may obtain MAI
appraisals of the Mortgaged Property in order to assist Freddie Mac in making
the determinations under this Section. If Freddie Mac requires an appraisal,
then the value of the Mortgaged Property that will be used to determine whether
the Maximum Combined LTV has been met will be the lesser of the appraised value
set forth in such appraisal or the value of the Mortgaged Property as determined
by Freddie Mac.

 

  (vi) Borrower’s organizational documents are amended to permit Borrower to
incur additional debt in the form of Supplemental Loans (Lender will consent to
such amendment(s)).

 

  (vii) One or more Persons acceptable to Freddie Mac executes and delivers to
the Approved Seller/Servicer a Guaranty in a form acceptable to Freddie Mac with
respect to the exceptions to non-recourse liability described in Freddie Mac’s
form promissory note, unless Freddie Mac has elected to waive its requirement
for a Guaranty.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 89



--------------------------------------------------------------------------------

  (viii) The loan term of each Supplemental Loan will be coterminous with the
Senior Indebtedness or longer than the Senior Indebtedness, in Freddie Mac’s
discretion.

 

  (ix) The Prepayment Premium Period of each Supplemental Loan will be
coterminous with the Prepayment Premium Period or the combined Lockout Period
and Defeasance Period, as applicable, of the Senior Indebtedness.

 

  (x) The interest rate of each Supplemental Loan will be determined by Freddie
Mac in its discretion.

 

  (xi) Lender enters into an intercreditor agreement (“Intercreditor Agreement”)
acceptable to Freddie Mac and to Lender for each Supplemental Loan.

 

  (xii) Borrower’s payment of fees and other expenses charged by Lender, Freddie
Mac, the Approved Seller/Servicer, and the Rating Agencies (including reasonable
Attorneys’ Fees and Costs) in connection with reviewing and originating each
Supplemental Loan.

 

  (xiii) Commencing on the date that the first Supplemental Loan is originated
and continuing for so long as any Supplemental Loan is outstanding, the first
lien Senior Lender will begin collection of any deferred Monthly Deposit or
Revised Monthly Deposit for Capital Replacements in accordance with
Section 4.04(e) (if applicable) as well as Imposition Deposits for any of the
following Impositions marked ‘Deferred’ in Section 4.02(a):

 

  (A) Property Insurance premiums or premiums for other Insurance required by
Lender under Section 6.10.

 

  (B) Taxes and payments in lieu of taxes

 

  (C) Ground Rents

Such deposits will be credited to the payment of any such required Imposition
deposits under any Supplemental Loan.

 

  (xiv) If any covenants, conditions and restrictions affecting the Mortgaged
Property provide for a lien for any assessments or other unpaid amounts,
Borrower will provide satisfactory evidence that such lien will be subordinate
to the lien of the Supplemental Instrument.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 90



--------------------------------------------------------------------------------

  (xv) All other requirements of the Supplemental Mortgage Product must be met,
unless Freddie Mac has elected to waive one or more of its requirements.

 

  (xvi) Reserved.

 

  (xvii) Reserved.

 

  (c) No later than 5 Business Days after Lender’s receipt of a written request
from Borrower, Lender will provide the following information to an Approved
Seller/Servicer:

 

  (i) The then-current outstanding principal balance of the Senior Indebtedness.

 

  (ii) Payment history of the Senior Indebtedness.

 

  (iii) Whether any Reserve Funds are being collected on the Senior Indebtedness
and the amount of each such Reserve Fund deposit as of the date of the request.

 

  (iv) Whether any Repairs, Capital Replacements or improvements or rental
achievement or burn-off guaranty requirements are existing or outstanding under
the terms of the Senior Indebtedness.

 

  (v) A copy of the most recent inspection report for the Mortgaged Property.

 

  (vi) Whether any modifications or amendments have been made to the Loan
Documents for the Senior Indebtedness since origination of the Senior
Indebtedness and, if applicable, a copy of such modifications and amendments.

 

  (vii) Whether to Lender’s knowledge any Event of Default exists under the
Senior Indebtedness.

Lender will only be obligated to provide this information in connection with
Borrower’s request for a Supplemental Loan from an Approved Seller/Servicer.
Notwithstanding anything in this Section to the contrary, if Freddie Mac is the
owner of the Note, this Section 11.11(c) is not applicable.

 

  (d) Lender will have no obligation to consent to any mortgage or Lien on the
Mortgaged Property that secures any indebtedness other than the Indebtedness,
except as set forth in this Loan Agreement.

 

  (e)

If a Supplemental Loan is made to Borrower, Borrower agrees that the terms of
the Intercreditor Agreement will govern with respect to any distributions of
excess proceeds by Lender to the Supplemental Lender, and Borrower agrees that

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 91



--------------------------------------------------------------------------------

  Lender may distribute any excess proceeds received by Lender pursuant to the
Loan Documents to Supplemental Lender pursuant to the Intercreditor Agreement.

 

11.12 Defeasance. (Section Applies if Loan is Assigned to REMIC Trust Prior to
the Cut-off Date and if the Note provides for Defeasance). This Section 11.12
will apply only if the Note is assigned to a REMIC trust prior to the Cut-off
Date, and if the Note provides for Defeasance. If both of these conditions are
met, then, subject to Section 11.12(a) and (c), Borrower will have the right to
defease the Loan in whole (“Defeasance”) and obtain the release of the Mortgaged
Property from the Lien of the Security Instrument upon the satisfaction of each
of the following conditions:

 

  (a) Borrower will not have the right to obtain Defeasance at any of the
following times:

 

  (i) If the Loan is not assigned to a REMIC trust.

 

  (ii) During the Lockout Period.

 

  (iii) After the expiration of the Defeasance Period.

 

  (iv) After Lender has accelerated the maturity of the unpaid principal balance
of, accrued interest on, and other amounts payable under, the Note pursuant to
Section 11 of the Note.

 

  (b) Borrower will give Lender Notice (“Defeasance Notice”) specifying a
Business Day (“Defeasance Closing Date”) on which Borrower desires to close the
Defeasance. The Defeasance Closing Date specified by Borrower may not be more
than 60 calendar days, nor less than 30 calendar days, after the date on which
Lender receives the Defeasance Notice. Lender will acknowledge receipt of the
Defeasance Notice and will notify Borrower of the identity of the accommodation
borrower (“Successor Borrower”).

 

  (c) The Defeasance Notice must be accompanied by a $10,000 non-refundable fee
(“Defeasance Fee”) for Lender’s processing of the Defeasance. If Lender does not
receive the Defeasance Fee, then Borrower’s right to obtain Defeasance pursuant
to that Defeasance Notice will terminate.

 

  (d)     (i)      If Borrower timely pays the Defeasance Fee, but Borrower
fails to perform its other obligations under this Section, Lender will have the
right to retain the Defeasance Fee as liquidated damages for Borrower’s default
and, except as provided in Section 11.12(d)(ii), Borrower will be released from
all further obligations under this Section 11.12. Borrower acknowledges that
Lender will incur financing costs in arranging and preparing for the release of
the Mortgaged Property from the Lien of the Security Instrument in reliance on
the executed Defeasance Notice. Borrower

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 92



--------------------------------------------------------------------------------

         agrees that the Defeasance Fee represents a fair and reasonable
estimate, taking into account all circumstances existing on the date of this
Loan Agreement, of the damages Lender will incur by reason of Borrower’s
default.       (ii)       If the Defeasance is not consummated on the Defeasance
Closing Date for any reason, Borrower agrees to reimburse Lender for all third
party costs and expenses (other than financing costs covered by
Section 11.12(d)(i)) incurred by Lender in reliance on the executed Defeasance
Notice, within 5 Business Days after Borrower receives a written demand for
payment, accompanied by a statement, in reasonable detail, of Lender’s third
party costs and expenses.          (iii)      All payments required to be made
by Borrower to Lender pursuant to this Section 11.12 will be made by wire
transfer of immediately available funds to the account(s) designated by Lender
in its acknowledgement of the Defeasance Notice.

 

  (e) No Event of Default has occurred and is continuing.

 

  (f) Borrower will deliver each of the following documents to Lender, in form
and substance satisfactory to Lender, on or prior to the Defeasance Closing
Date, unless Lender has issued a written waiver of its right to receive any such
document:

 

  (i) One or more opinions of counsel for Borrower confirming each of the
following:

 

  (A) Lender has a valid and perfected first Lien and first priority security
interest in the Defeasance Collateral and the proceeds of the Defeasance
Collateral.

 

  (B) The Pledge Agreement is duly authorized, executed, delivered and
enforceable against Borrower in accordance with its terms.

 

  (C) If, as of the Defeasance Closing Date, the Note is held by a REMIC trust,
then each of the following is correct:

 

  (1) The Defeasance has been effected in accordance with the requirements of
Treasury Regulation Section 1.860G-2(a)(8) (as such regulation may be modified,
amended or replaced from time to time).

 

  (2) The qualification and status of the REMIC trust as a REMIC will not be
adversely affected or impaired as a result of the Defeasance.

 

  (3) The REMIC trust will not incur a tax under Section 860G(d) of the Tax Code
as a result of the Defeasance.

 

  (D) The Defeasance will not result in a “sale or exchange” of the Note within
the meaning of Section 1001(c) of the Tax Code and the temporary and final
regulations promulgated thereunder.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 93



--------------------------------------------------------------------------------

  (ii) A written certificate from an independent certified public accounting
firm (reasonably acceptable to Lender), confirming that the Defeasance
Collateral will generate cash sufficient to make all Scheduled Debt Payments as
they fall due under the Note, including full payment due on the Note on the
Maturity Date.

 

  (iii) Lender’s form of a pledge and security agreement (“Pledge Agreement”)
and financing statements which pledge and create a first priority security
interest in the Defeasance Collateral in favor of Lender.

 

  (iv) Lender’s form of a transfer and assumption agreement (“Transfer and
Assumption Agreement”), pursuant to which Borrower and any Guarantor (in each
case, subject to satisfaction of all requirements under this Loan Agreement)
will be relieved from liability in connection with the Loan to the extent
described in Sections 7.05(b) and 7.05(c), respectively, and Successor Borrower
will assume all remaining obligations.

 

  (v) Forms of all documents necessary to release the Mortgaged Property from
the Liens created by the Security Instrument and related UCC financing
statements (collectively, “Release Instruments”), each in appropriate form
required by the Property Jurisdiction.

 

  (vi) Any other opinions, certificates, documents or instruments that Lender
may reasonably request.

 

  (g) Borrower will deliver to Lender, on or prior to the Defeasance Closing
Date, each of the following:

 

  (i) The Defeasance Collateral, which meets all of the following requirements:

 

  (A) It is owned by Borrower, free and clear of all Liens and claims of
third-parties.

 

  (B) It is in an amount sufficient to provide for (1) redemption payments to
occur prior, but as close as possible, to all successive Installment Due Dates
occurring under the Note after the Defeasance Closing Date, and (2) delivery of
redemption proceeds at least equal to the amount of principal and interest due
on the Note on each Installment Due Date including full payment due on the Note
on the Maturity Date (“Scheduled Debt Payments”).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 94



--------------------------------------------------------------------------------

  (C) All redemption payments received from the Defeasance Collateral will be
paid directly to Lender to be applied on account of the Scheduled Debt Payments
occurring after the Defeasance Closing Date.

 

  (D) The pledge of the Defeasance Collateral will be effected through the
book-entry facilities of a qualified securities intermediary designated by
Lender in conformity with all applicable laws.

 

  (ii) All accrued and unpaid interest and all other sums due under the Note,
this Loan Agreement and under the other Loan Documents, including all amounts
due under Section 11.12(i), up to the Defeasance Closing Date.

 

  (h) Reserved.

 

  (i) Borrower will pay all reasonable costs and expenses incurred by Lender in
connection with the Defeasance in full on or prior to the Defeasance Closing
Date, which payment is required prior to Lender’s issuance of the Release
Instruments and whether or not Defeasance is completed. Such expenses include
all fees, costs and expenses incurred by Lender and its agents in connection
with the Defeasance (including Attorneys’ Fees and Costs for the review and
preparation of the Pledge Agreement and of the other materials described in this
Loan Agreement and any related documentation, Rating Agencies’ fees, or other
costs related to the Defeasance).

Lender reserves the right to require that Borrower post a deposit to cover costs
which Lender reasonably anticipates that Lender will incur in connection with
the Defeasance.

 

  (j) No Transfer Fee will be payable to Lender upon a Defeasance made in
accordance with this Section 11.12.

 

  (k) Reserved.

 

11.13 Lender’s Rights to Sell or Securitize. Borrower acknowledges that Lender,
and each successor to Lender’s interest, may (without prior Notice to Borrower
or Borrower’s prior consent), sell or grant participations in the Loan (or any
part of the Loan), sell or subcontract the servicing rights related to the Loan,
securitize the Loan or place the Loan in a trust. Borrower agrees to cooperate
with all reasonable requests of Lender in connection with any of the foregoing
including taking the following actions:

 

  (a) Executing any financing statements or other documents deemed necessary by
Lender or its transferee to create, perfect or preserve the rights and interest
to be acquired by such transferee.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 95



--------------------------------------------------------------------------------

  (b) Delivering revised organizational documents, counsel opinions, and
executed amendments to the Loan Documents satisfactory to the Rating Agencies.

 

  (c) Providing updated financial information with appropriate verification
through auditors’ letters, if required by Lender. (If Lender requires that
Borrower’s updated financial information be accompanied by appropriate
verification through auditor’s letters, then Lender will reimburse Borrower for
the costs which Borrower reasonably incurs in connection with obtaining such
auditors’ letters.)

 

  (d) Providing updated information on all litigation proceedings affecting
Borrower, any Borrower Principal, any Facility Operator or Property Manager as
required in Section 6.16.

 

  (e) Reviewing information contained in any Disclosure Document, including with
respect to the Loan, Borrower, Guarantor, any Property Manager, and any Facility
Operator, and providing a mortgagor estoppel certificate, written confirmation
of Borrower’s indemnification obligations under this Loan Agreement, and such
other information about Borrower, any SPE Equity Owner, any Guarantor, any
Property Manager, any Facility Operator, or the Mortgaged Property as Lender may
require for Lender’s offering materials.

 

11.14 Cooperation with Rating Agencies and Investors. Borrower covenants and
agrees that if Lender decides to include the Loan as an asset of a Secondary
Market Transaction, Borrower will do all of the following:

 

  (a) At Lender’s request, meet with representatives of the Rating Agencies
and/or investors to discuss the business and operations of the Mortgaged
Property.

 

  (b) Permit Lender or its representatives to provide related information to the
Rating Agencies and/or investors.

 

  (c) Cooperate with the reasonable requests of the Rating Agencies and/or
investors in connection with all of the foregoing.

 

11.15 Letter of Credit Requirements.

 

  (a) Any Letter of Credit required under this Loan Agreement must satisfy the
following conditions:

 

  (i) It must be a clean, irrevocable, unconditional standby letter of credit.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 96



--------------------------------------------------------------------------------

  (ii) It must name Lender as the sole beneficiary and permit Lender to assign
the Letter of Credit without further consent from Issuer.

 

  (iii) It must have an initial term of not less than 12 months.

 

  (iv) It must be in the form required by Lender.

 

  (v) It must provide that it may be drawn on by Lender or Loan Servicer, in
whole or in part, by presentation to Issuer of a sight draft without any other
restrictions on the right to draw.

 

  (vi) It must be issued by an Issuer meeting Lender’s requirements, which
Issuer (i) must be an Eligible Institution, and (ii) may not, unless Lender
agrees in writing, be an affiliate of Borrower or Lender.

 

  (vii) It must be obtained on behalf of Borrower by a Person other than
Borrower’s general partners or managing members if Borrower is a general or
limited partnership or limited liability company. Neither Borrower nor the
general partners or managing members, if applicable, may have any liability or
other obligations under any reimbursement agreement with respect to the Letter
of Credit.

 

  (viii) It may not be secured by a lien on all or any part of the Mortgaged
Property or related Personalty.

 

  (ix) When delivered to Lender, it must be accompanied by an opinion acceptable
to Lender in Lender’s Discretion issued by counsel to the Issuer that includes
opinions as to Issuer’s power and authority to issue the Letter of Credit and
the enforceability of the Letter of Credit against Issuer and an updated
nonconsolidation opinion with regard to any such Letter of Credit in form and
substance satisfactory to Lender.

 

  (b) If at any time the Issuer of a Letter of Credit held by Lender ceases to
be an Eligible Institution, Lender will have the right to immediately draw down
the Letter of Credit in full and hold the Proceeds in an escrow account in
accordance with the terms of this Loan Agreement.

 

  (c) Each Letter of Credit held by Lender pursuant to this Loan Agreement
provides additional collateral for the Indebtedness in addition to the lien of
the Security Instrument.

 

11.16 Reserved.

 

11.17 Reserved.

 

11.18 Reserved.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 97



--------------------------------------------------------------------------------

11.19 State Specific Provisions. Reserved

 

11.20 Time is of the Essence. Time is of the essence with respect to each
covenant of this Loan Agreement.

 

ARTICLE XII DEFINITIONS.

The following terms, when used in this Loan Agreement (including when used in
the recitals), will have the following meanings:

“Activities of Daily Living” means personal care services that provide the frail
elderly with assistance in eating, dressing, bathing, incontinence care and
assistance in moving from one place to another (such as from a bed to a
wheelchair).

“Affiliate” of any Person means:

 

(i) Any other individual or entity that is, directly or indirectly, one of the
following:

 

  (A) In Control of the applicable Person.

 

  (B) Under the Control of the applicable Person.

 

  (C) Under common Control with the applicable Person.

 

(ii) Any individual that is a director or officer of the applicable Person.

 

(iii) Any individual that is a director or officer of any entity described in
clause (i) of this definition.

“Approved Seller/Servicer” is defined in Section 11.11(b).

“Assignment of Management Agreement” means the Assignment of Management
Agreement and Subordination of Management Fees dated the same date as this Loan
Agreement among Borrower, Lender and Property Manager, including all schedules,
riders, allonges and addenda, as such Assignment of Management Agreement may be
amended from time to time, and any future Assignment of Management Agreement and
Subordination of Management Fees executed in accordance with Section 6.09(d).

“Assisted Living Residences” means residences that are designed to accommodate
and provide 24-hour protective oversight and assistance for natural persons with
functional limitations, including meals in a central location and assistance
with Activities of Daily Living and Alzheimer’s care.

“Attorneys’ Fees and Costs” means: (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s attorneys, as applicable, including costs of Lender’s and
Loan Servicer’s in-house

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 98



--------------------------------------------------------------------------------

counsel, support staff costs, costs of preparing for litigation, computerized
research, telephone and facsimile transmission expenses, mileage, deposition
costs, postage, duplicating, process service, videotaping and similar costs and
expenses; (ii) costs and fees of expert witnesses, including appraisers;
(iii) investigatory fees; and (iv) costs for any opinion required by Lender
pursuant to the terms of the Loan Documents.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. Section 101
et seq., as amended from time to time.

“Borrower” means all Persons identified as “Borrower” in the first paragraph of
this Loan Agreement, together with their successors and assigns.

“Borrower Information” is defined in Section 10.02(d).

“Borrower Principal” means any of the following:

 

  (i) Any general partner of Borrower (if Borrower is a partnership).

 

  (ii) Any manager or managing member of Borrower (if Borrower is a limited
liability company).

 

  (iii) Any Person (limited partner, member or shareholder) with a collective
direct or indirect equity interest in Borrower equal to or greater than 25%.

 

  (iv) Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

“Borrower Proof of Loss Threshold” means $500,000.00.

“Borrower Proof of Loss Maximum” means $2,500,000.00.

“Business Day” means any day other than a Saturday, a Sunday, or any other day
on which Lender or the national banking associations are not open for business.

“Cap Agreement” means any interest rate cap agreement, interest rate swap
agreement or other interest rate-hedging contract or agreement, in a form
acceptable to Lender, obtained by Borrower from a Cap Provider as a requirement
of any Loan Document or as a condition of Lender’s making the Loan.

“Cap Collateral” means all of the following:

 

  (i) The Cap Agreement.

 

  (ii) The Cap Payments.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 99



--------------------------------------------------------------------------------

  (iii) All rights of Borrower under any Cap Agreement and all rights of
Borrower to all Cap Payments, including contract rights and general intangibles,
whether existing now or arising after the date of this Loan Agreement.

 

  (iv) All rights, liens and security interests or guaranties granted by a Cap
Provider or any other Person to secure or guaranty payment of any Cap Payments
whether existing now or granted after the date of this Loan Agreement.

 

  (v) All documents, writings, books, files, records and other documents arising
from or relating to any of the foregoing, whether existing now or created after
the date of this Loan Agreement.

 

  (vi) All cash and non-cash proceeds and products of (ii) through (v) of this
definition.

“Cap Payment(s)” means any and all monies payable pursuant to any Cap Agreement
by a Cap Provider.

“Cap Provider” means the third-party financial institution approved by Lender
that is the counterparty under any Cap Agreement or Replacement Cap Agreement.

“Capital Replacement” means the replacement of those items listed on Exhibit F.

“Capped Interest Rate” is defined in the Note, if applicable.

“Claim” is defined in Section 10.02(f).

“Clean Site Assessment” is defined in Section 7.05(b)(i).

“Closing Date” means the date on which Lender disburses the proceeds of the Loan
to or for the account of Borrower.

“Commitment Letter” means the fully executed commitment letter or early rate
lock application between Lender and Borrower issued in connection with the Loan,
as such document may have been modified, amended or extended.

“Completion Date” means, with respect to any Repair, the date specified for that
Repair in the Repair Schedule of Work (Exhibit C), as such date may be extended.

“Condemnation” is defined in Section 6.11(a).

“Continuing Care Retirement Community” or “CCRC” means a property designed to
provide a continuum of care within a single community. The living accommodations
and care provided within a CCRC are a combination of the accommodations and
services provided by Seniors Apartments, Independent Living Units, Assisted
Living Residences and Skilled Nursing Beds.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 100



--------------------------------------------------------------------------------

“Contract” means any present or future contract for the provision of goods or
services (or with respect to payment therefore), together with all
modifications, extensions and renewals, in connection with the operation or
management of the Facility (other than Leases), including (i) those with
Borrower or a Facility Operator, and (ii) Third Party Provider Agreements,
together with all modifications, extensions or renewals.

“Control” means to possess, directly or indirectly, the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the power to
elect a majority of the directors or trustees of a corporation or trust, as the
case may be.

“Corporate Lease” means a Lease for one or more residential units under which
one entity will rent all such units from Borrower and will have the right to
sublease such units to individual subtenants.

“Cut-off Date” is defined in the Note, if applicable.

“Default Rate” is defined in the Note.

“Defeasance” is defined in Section 11.12.

“Defeasance Closing Date” is defined in Section 11.12(b).

“Defeasance Collateral” means: (i) a Freddie Mac Debt Security, (ii) a Fannie
Mae Debt Security, (iii) U.S. Treasury Obligations, or (iv) FHLB Obligations.

“Defeasance Fee” is defined in Section 11.12(c).

“Defeasance Notice” is defined in Section 11.12(b).

“Defeasance Period” is defined in the Note, if applicable.

“Designated Entity for Transfers” means each entity so identified in Exhibit I,
and that entity’s successors and permitted assigns.

“Disclosure Document” is defined in Section 11.08.

“Downgrade” as it applies to a License, means a License is modified so as to
permit a less acute level of care (including elimination of skilled nursing or
assisted living care or services included in the License) by the Governmental
Authority responsible for issuing such License.

“Eligible Account” means an identifiable account which is separate from all
other funds held by the holding institution that is either (i) an account or
accounts maintained with the corporate trust department of a federal or
state-chartered depository institution or trust company which complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal or state
chartered depository

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 101



--------------------------------------------------------------------------------

institution or trust company acting in its fiduciary capacity which, in the case
of a state chartered depository institution or trust company is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000 and subject to supervision
or examination by federal and state authority. An Eligible Account will not be
evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” means a federal or state chartered depository institution
or trust company insured by the Federal Deposit Insurance Corporation, the short
term unsecured debt obligations or commercial paper of which are rated at least
A-1 by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., P-1 by Moody’s Investors Service, Inc. and F-3 by Fitch, Inc.
in the case of accounts in which funds are held for 30 days or less or, in the
case of letters of credit or accounts in which funds are held for more than 30
days, the long term unsecured debt obligations of which are rated at least “A”
by Fitch, Inc. and Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and “A2” by Moody’s Investors Service, Inc. If at
any time an Eligible Institution does not meet the required rating, the Loan
Servicer must move the Eligible Account within 30 days of such event to an
appropriately rated Eligible Institution.

“Environmental Inspections” is defined in Section 6.12(e).

“Environmental Permit” means any permit, license, or other authorization issued
under any Hazardous Materials Law with respect to any activities or businesses
conducted on or in relation to the Mortgaged Property.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” means the occurrence of any event listed in Section 9.01.

“Extension Period” is defined in the Note, if applicable.

“Facility” means the senior housing facility located on the Land, and including
the Land and Improvements located on the Land.

“Facility Operator” means any tenant (an “Operating Tenant”) under a lease with
Borrower (as landlord) of all or substantially all of the Facility, as well as
any manager or Facility Operator pursuant to a Contract with Borrower or with an
Operating Tenant.

“Fannie Mae Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by the Federal National Mortgage
Association.

“FHLB Obligations” mean direct, non-callable and non-redeemable securities
issued, or fully insured as to payment, by the Federal Home Loan Bank.

“Fixtures” means all property owned by Borrower which is attached to the Land or
the Improvements so as to constitute a fixture under applicable law, including:
machinery, equipment, engines, boilers, incinerators and installed building
materials; systems and equipment

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 102



--------------------------------------------------------------------------------

for the purpose of supplying or distributing heating, cooling, electricity, gas,
water, air or light; antennas, cable, wiring and conduits used in connection
with radio, television, security, fire prevention or fire detection or otherwise
used to carry electronic signals; telephone systems and equipment; elevators and
related machinery and equipment; fire detection, prevention and extinguishing
systems and apparatus; security and access control systems and apparatus;
plumbing systems; water heaters, ranges, stoves, microwave ovens, refrigerators,
dishwashers, garbage disposers, washers, dryers and other appliances; light
fixtures, awnings, storm windows and storm doors; pictures, screens, blinds,
shades, curtains and curtain rods; mirrors; cabinets, paneling, rugs and floor
and wall coverings; fences, trees and plants; swimming pools; and exercise
equipment.

“Freddie Mac” means the Federal Home Loan Mortgage Corporation.

“Freddie Mac Debt Security” means any non-callable bond, debenture, note, or
other similar debt obligation issued by Freddie Mac.

“Freddie Mac Web Site” means the web site of Freddie Mac, located at
www.freddiemac.com.

“GAAP” means generally accepted accounting principles.

“Governmental Authority” means any board, commission, department, agency or body
of any municipal, county, state or federal governmental unit, or any subdivision
of any of them, that has or acquires jurisdiction over the Mortgaged Property,
or the use, operation or improvement of the Mortgaged Property, or over Borrower
including all applicable licensing or accreditation bodies or agencies (whether
federal, state, county, district, municipal, city or otherwise, whether now or
hereafter in existence, including applicable non-governmental organizations,
such as the Joint Commission on the Accreditation of Healthcare Organizations)
that have or acquire jurisdiction over Borrower, a Facility Operator (as
pertains to the Facility), the Facility or the use, operation, improvement,
accreditation, licensing or permitting of the Facility or the operations of the
Facility.

“Governmental Payor Program” means any Medicare, Medicaid, TRICARE programs or
similar federal, state, local or any other third party payors’ programs or other
similar provider payment programs, or any so-called “waiver program” associated
therewith.

“Guarantor” means the Person(s) required by Lender to guaranty all or a portion
of Borrower’s obligations under the Loan Documents, as set forth in the
Guaranty: The required Guarantors as of the date of this Loan Agreement are set
forth in Exhibit I.

“Guaranty” means the Guaranty executed by Guarantor and/or any replacement or
supplemental guaranty executed pursuant to the terms of this Loan Agreement.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives; flammable
materials; radioactive materials; polychlorinated biphenyls (PCBs) and compounds
containing them; lead and lead-based paint; asbestos or asbestos containing
materials in any form that is or could become

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 103



--------------------------------------------------------------------------------

friable; underground or above-ground storage tanks, whether empty or containing
any substance; any substance the presence of which on the Mortgaged Property is
prohibited by any Governmental Authority; any medical products or devices,
including, those materials defined as “medical waste” or “biological waste”
under relevant statutes, ordinances or regulations pertaining to Hazardous
Materials Law; any substance that requires special handling and any other
material or substance now or in the future that (i) is defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” or “pollutant” by or within the meaning of any
Hazardous Materials Law, or (ii) is regulated in any way by or within the
meaning of any Hazardous Materials Law.

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health or the
environment and apply to Borrower or to the Mortgaged Property. Hazardous
Materials Laws include the Comprehensive Environmental Response, Compensation
and Liability Act, 42 U.S.C. Section 9601, et seq., the Resource Conservation
and Recovery Act of 1976, 42 U.S.C. Section 6901, et seq., the Toxic Substance
Control Act, 15 U.S.C. Section 2601, et seq., the Clean Water Act, 33 U.S.C.
Section 1251, et seq., and the Hazardous Materials Transportation Act, 49 U.S.C.
Section 5101 et seq., and their state analogs.

“Healthcare Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to the ownership, leasing, operation or management of medical or
senior housing facilities (including Independent Living Units, adult care
facilities, Assisted Living Residences, skilled nursing care, rehabilitation
services, CCRC’s, and dementia and/or memory care facilities), including those
pertaining to Licenses necessary to operate or manage any such facility, those
pertaining to billing any Governmental Payor Program, those pertaining to
patient care and Privacy Laws, quality and safety standards, accepted
professional standards, and principles that apply to professionals providing
services to the Facility, accreditation standards, and requirements of the
applicable state department of health and all other Governmental Authorities
including, those requirements relating to the Facility’s physical structure and
environment, licensing, quality and adequacy of medical care, distribution of
pharmaceuticals, rate setting, equipment, personnel, operating policies,
additions to facilities and services and fee splitting.

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as amended from time to time, together with all rules and regulations
promulgated thereunder from time to time.

“HVAC System” is defined in Section 6.10(a)(v).

“Immediate Family Members” means a Person’s spouse, parent, child (including
stepchild), grandchild (including step-grandchild) or sibling.

“Imposition Reserve Deposits” is defined in Section 4.02(a).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 104



--------------------------------------------------------------------------------

“Impositions” is defined in Section 4.02(a).

“Improvements” means the buildings, structures and improvements now constructed
or at any time in the future constructed or placed upon the Land, including any
future alterations, replacements and additions.

“Indebtedness” means the principal of, interest at the fixed or variable rate
set forth in the Note on, and all other amounts due at any time under, the Note,
this Loan Agreement or any other Loan Document, including prepayment premiums,
late charges, default interest, and advances as provided in Section 9.02 to
protect the security of the Security Instrument.

“Indemnified Party/ies” is defined in Section 10.02(d).

“Indemnitees” is defined in Section 10.02(a).

“Independent Living Units” means residential units that are accompanied by
optional services designed to aid the residents’ independence, including
building security, optional meals, housekeeping, laundry, and at least some
incidental services and activities not related to personal care, such as valet
shopping, financial planning, unscheduled transportation, beautician services,
recreational and social activities and 24-hour staff presence.

“Installment Due Date” is defined in the Note.

“Insurance” means Property Insurance, liability insurance and all other
insurance that Lender requires Borrower to maintain pursuant to this Loan
Agreement.

“Intended Use” is defined in Section 5.25.

“Intercreditor Agreement” is defined in Section 11.11(b).

“Investor Interest Transfer” is defined in Section 7.03(d)(vi).

“Investor Interests” is defined in Section 7.03(d)(vi).

“Issuer” means the issuer of any Letter of Credit.

“Issuer Group” is defined in Section 10.02(d).

“Issuer Person” is defined in Section 10.02(d).

“Land” means the land described in Exhibit A.

“Leases” means all present and future leases, master leases, operating leases,
subleases, occupancy agreements pertaining to occupants of the Facility,
including both residential and commercial agreements and patient admission or
resident care agreements, licenses, concessions

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 105



--------------------------------------------------------------------------------

or grants or other possessory interests now or hereafter in force, whether oral
or written, covering or affecting the Mortgaged Property, or any portion of the
Mortgaged Property (including proprietary leases or occupancy agreements if
Borrower is a cooperative housing corporation), and all modifications,
extensions or renewals.

“Lender” means the entity identified as “Lender” in the first paragraph of this
Loan Agreement, or any subsequent holder of the Note.

“Lender’s Discretion” means Lender’s reasonable discretion unless otherwise set
forth in this Loan Agreement.

“Letter of Credit” means any letter of credit required under the terms of this
Loan Agreement or any other Loan Document.

“LIBOR Index Rate” is defined in the Note, if applicable.

“License” means any license, permit, regulatory agreement, certificate,
approval, certificate of need or similar certificate, authorization,
accreditation, approved provider status in any approved provider payment
program, or approval issued by an applicable state department of health (or any
subdivision thereof) or state licensing agency, as applicable, in each instance
whether issued by a Governmental Authority or otherwise, used in connection
with, or necessary or desirable to use, occupy or operate the Facility for its
Intended Use, including the provision of all goods and services to be provided
by Borrower or the Facility Operator to the residents of the Facility.

“Lien” means any mortgage, deed of trust, deed to secure debt, security interest
or other lien or encumbrance on the Mortgaged Property.

“Loan” is defined on Page 1 of this Loan Agreement.

“Loan Agreement” means this Multifamily Loan and Security Agreement.

“Loan Application” is defined in Section 5.16(a).

“Loan Documents” means the Note, the Security Instrument, this Loan Agreement,
all guaranties, all indemnity agreements, all collateral agreements, UCC
filings, O&M Programs, the MMP and any other documents now or in the future
executed by Borrower, any Guarantor or any other Person in connection with the
Loan evidenced by the Note, as such documents may be amended from time to time.

“Loan Servicer” means the entity that from time to time is designated by Lender
to collect payments and deposits and receive Notices under the Note, the
Security Instrument, this Loan Agreement and any other Loan Document, and
otherwise to service the Loan evidenced by the Note for the benefit of Lender.

“Lockout Period,” if applicable, is defined in the Note.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 106



--------------------------------------------------------------------------------

“Major Building System” means one that is integral to the Improvements,
providing basic services to the tenants and other occupants of the Improvements
including:

 

  •   Electrical (electrical lines or power upgrades, excluding fixture
replacement).

 

  •   HVAC (central and unit systems, excluding replacement of in kind unit
systems).

 

  •   Plumbing (supply and waste lines, excluding fixture replacement).

 

  •   Structural (foundation, framing, and all building support elements).

“Manager” or “Managers” means a Person who is named or designated as a manager
or managing member or otherwise acts in the capacity of a manager or managing
member of a limited liability company in a limited liability company agreement
or similar instrument under which the limited liability company is formed or
operated.

“Margin” is defined in the Note, if applicable.

“Material Adverse Effect” means a significant detrimental effect on: (i) the
Mortgaged Property (including the Facility), (ii) the business, prospects,
profits, operations or condition (financial or otherwise) of Borrower or any
Facility Operator, (iii) the enforceability, validity, perfection or priority of
the Lien of any Loan Document, (iv) the ability of Borrower or any Facility
Operator to perform any obligations under any Loan Document or (v) Borrower’s or
any Facility Operator’s interest in the Facility including a Downgrade,
termination, revocation or suspension of, or refusal to renew or reissue, any
applicable License, or a ban on new resident admissions.

“Material Contract” means Contracts:

 

  (i) For preparing or serving food (but do not include food supply Contracts),
regardless of annual consideration or term.

 

  (ii) For medical services or healthcare provider agreements, regardless of
annual consideration or term.

 

  (iii) The average annual consideration of which, directly or indirectly, is at
least $20,000.

 

  (iv) Having a term of more than one year unless subject to termination by
Borrower or if Borrower is not a party to the Contract, the Facility Operator,
and their respective successors and assigns, upon not more than 30 days notice,
without cause and without payment of any termination fee, penalty or extra
charge.

 

  (v) Determined by Lender to be material to the operation of the Facility.

“Maturity Date” means the Scheduled Maturity Date, as defined in the Note.

“Maximum Combined LTV” means 70%.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 107



--------------------------------------------------------------------------------

“Minimum DSCR” means, with respect to a Supplemental Loan,

 

  (i) if the Senior Indebtedness bears interest at a fixed rate, then

 

  (A) 1.30:1 for Mortgaged Properties classified by Lender as Independent
Living, and

 

  (B) 1.40:1 for Mortgaged Properties classified by Lender as Assisted Living,

or

 

  (ii) if the Senior Indebtedness bears interest at a floating rate, then

 

  (A) 1.10:1 for Mortgaged Properties classified by Lender as Independent Living
and

 

  (B) 1.15:1 for Mortgaged Properties classified by Lender as Assisted Living.

“Minimum Occupancy” means 85% of units at the Mortgaged Property with leases
that comply with Section 5.11, Section 6.09(e)(v)(E), and Section 6.15.

“MMP” means a moisture management plan to control water intrusion and prevent
the development of Mold or moisture at the Mortgaged Property throughout the
term of this Loan Agreement.

“Modified Non-Residential Lease” means an extension or modification of any
Non-Residential Lease, which Non-Residential Lease was in existence as of the
date of this Loan Agreement.

“Mold” means mold, fungus, microbial contamination or pathogenic organisms.

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

  (i) The Land, or, if Borrower’s interest in the Land is pursuant to a Ground
Lease, the Ground Lease and the Leasehold Estate.

 

  (ii) The Improvements (including the Facility).

 

  (iii) The Fixtures.

 

  (iv) The Personalty.

 

  (v) All current and future rights, including air rights, development rights,
zoning rights and other similar rights or interests, easements, tenements,
rights of way, strips and gores of land, streets, alleys, roads, sewer rights,
waters, watercourses and appurtenances related to or benefiting the Land or the
Improvements, or both, and all rights-of-way, streets, alleys and roads which
may have been or may in the future be vacated.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 108



--------------------------------------------------------------------------------

  (vi) All proceeds paid or to be paid by any insurer of the Land, the
Improvements, the Fixtures, the Personalty or any other part of the Mortgaged
Property, whether or not Borrower obtained the Insurance pursuant to Lender’s
requirement.

 

  (vii) All awards, payments and other compensation made or to be made by any
municipal, state or federal authority with respect to the Land or the Leasehold
Estate, as applicable, the Improvements, the Fixtures, the Personalty or any
other part of the Mortgaged Property, including any awards or settlements
resulting from Condemnation proceedings or the total or partial taking of the
Land, the Improvements, the Fixtures, the Personalty or any other part of the
Mortgaged Property under the power of eminent domain or otherwise and including
any conveyance in lieu thereof.

 

  (viii) All contracts, options and other agreements for the sale of the Land,
or the Leasehold Estate, as applicable, the Improvements, the Fixtures, the
Personalty or any other part of the Mortgaged Property entered into by Borrower
now or in the future, including cash or securities deposited to secure
performance by parties of their obligations.

 

  (ix) All proceeds from the conversion, voluntary or involuntary, of any of the
items described in items (i) through (viii) of this definition, into cash or
liquidated claims, and the right to collect such proceeds.

 

  (x) All Rents and Leases.

 

  (xi) All earnings, royalties, accounts receivable, issues and profits from the
Land, the Improvements or any other part of the Mortgaged Property, and all
undisbursed proceeds of the Loan.

 

  (xii) All Imposition Reserve Deposits.

 

  (xiii) All refunds or rebates of Impositions by any Governmental Authority or
insurance company (other than refunds applicable to periods before the real
property tax year in which this Loan Agreement is dated).

 

  (xiv) All tenant security deposits which have not been forfeited by any tenant
under any Lease and any bond or other security in lieu of such deposits.

 

  (xv) All names under or by which any of the Mortgaged Property may be operated
or known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 109



--------------------------------------------------------------------------------

  (xvi) If required by the terms of Section 4.05 or elsewhere in this Loan
Agreement, all rights under any Letter of Credit and the Proceeds, as such
Proceeds may increase or decrease from time to time.

 

  (xvii) If the Note provides for interest to accrue at a floating or variable
rate and there is a Cap Agreement, the Cap Collateral.

 

  (xviii) All payments received and all rights to receive payments from any
source, which payments (or rights thereto) arise from operation of or at the
Facility, including entrance fees, application fees, processing fees, community
fees and any other amounts or fees deposited or to be deposited by any resident
or tenant, payments received and the right to receive payments of second party
charges added to base rental income, base and additional meal sales, payments
received and rights to receive payments from commercial operations located at or
on the Facility or provided as a service to the occupants of the Facility,
rental from guest suites, seasonal lease charges, rental payments under
furniture leases, income from laundry service, and income and fees from any and
all other services provided to residents of the Facility.

 

  (xix) All rights to payments from Governmental Payor Programs and rights to
payment from private insurers, arising from the operation of the Facility.

 

  (xx) All Licenses.

 

  (xxi) All Contracts, including operating contracts, franchises, licensing
agreements, healthcare services contracts, food service contracts and other
contracts for services related to the operation of the Facility.

 

  (xxii) All utility deposits.

 

  (xxiii) Reserved.

 

  (xxiv) Reserved.

 

  (xxv) Reserved.

“New Non-Residential Lease” is any Non-Residential Lease not in existence as of
the date of this Loan Agreement.

“Non-Residential Lease” is a Lease of a portion of the Mortgaged Property to be
used for non-residential purposes.

“Note” means the Multifamily Note (including any Amended and Restated Note,
Consolidated, Amended and Restated Note, or Extended and Restated Note) executed
by Borrower in favor of Lender and dated as of the date of this Loan Agreement,
including all schedules, riders, allonges and addenda, as such Multifamily Note
may be amended, modified and/or restated from time to time.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 110



--------------------------------------------------------------------------------

“Notice” or “Notices” means all notices, demands and other communication
required under the Loan Documents, provided in accordance with the requirements
of Section 11.03.

“O&M Program” is defined in Section 6.12(c) and consists of the following:
Asbestos

“Person” means any natural person, sole proprietorship, corporation, general
partnership, limited partnership, limited liability company, limited liability
partnership, limited liability limited partnership, joint venture, association,
joint stock company, bank, trust, estate, unincorporated organization, any
federal, state, county or municipal government (or any agency or political
subdivision thereof), endowment fund or any other form of entity.

“Personalty” means all of the following:

 

  (i) Accounts (including deposit accounts) of Borrower related to the Mortgaged
Property.

 

  (ii) Equipment and inventory owned by Borrower, which are used now or in the
future in connection with the ownership, management or operation of the Land or
Improvements or are located on the Land or Improvements, including furniture,
furnishings, dishes, silverware, glassware, kitchen equipment, machinery,
building materials, goods, supplies, tools, books, records (whether in written
or electronic form) and computer equipment (hardware and software).

 

  (iii) Other tangible personal property owned by Borrower which is used now or
in the future in connection with the ownership, management or operation of the
Land or Improvements or is located on the Land or in the Improvements, including
ranges, stoves, microwave ovens, refrigerators, dishwashers, garbage disposers,
washers, dryers and other appliances (other than Fixtures).

 

  (iv) Any operating agreements relating to the Land or the Improvements.

 

  (v) Any surveys, plans and specifications and contracts for architectural,
engineering and construction services relating to the Land or the Improvements.

 

  (vi) All other intangible property, general intangibles and rights relating to
the operation of, or used in connection with, the Land or the Improvements,
including all governmental permits relating to any activities on the Land and
including subsidy or similar payments received from any sources, including a
Governmental Authority.

 

  (vii) Any rights of Borrower in or under any Letter of Credit.

“Pledge Agreement” is defined in Section 11.12(f)(iii).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 111



--------------------------------------------------------------------------------

“Prepayment Premium Period” is defined in the Note.

“Prior Lien” means a pre-existing mortgage, deed of trust or other Lien
encumbering the Mortgaged Property.

“Privacy Laws” means all federal, state, municipal or other Governmental
Authority laws, codes and statutes and all regulations and rules promulgated
thereunder and all Governmental Authority interpretations thereof, applicable or
pertaining to resident, tenant and patient privacy. Privacy Laws include HIPAA.

“Proceeding” means, whether voluntary or involuntary, any case, proceeding or
other action against Borrower or any SPE Equity Owner under any existing or
future law of any jurisdiction relating to bankruptcy, insolvency,
reorganization or relief of debtors.

“Proceeds” means the cash obtained by a draw on a Letter of Credit.

“Prohibited Activity or Condition” means each of the following:

 

  (i) The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

  (ii) The transportation of any Hazardous Materials to, from or across the
Mortgaged Property.

 

  (iii) Any occurrence or condition on the Mortgaged Property, which occurrence
or condition is or may be in violation of Hazardous Materials Laws.

 

  (iv) Any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property.

 

  (v) Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of: (i) medical products or devices or medical waste,
(ii) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (iii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property, and
(iv) petroleum products used in the operation and maintenance of motor vehicles
from time to time located on the Mortgaged Property’s parking areas, so long as
all of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 112



--------------------------------------------------------------------------------

“Property Improvement Alterations” means alterations and additions to the
Improvements existing at or upon the Mortgaged Property as of the date of this
Loan Agreement, which are being made to renovate or upgrade the Mortgaged
Property and are not otherwise permitted under Section 6.09(e). Repairs, Capital
Replacements, Restoration or other work required to be performed at the
Mortgaged Property pursuant to Sections 6.10 or 6.11 will not constitute
Property Improvement Alterations.

“Property Improvement Notice” means a Notice to Lender that Borrower intends to
begin the Property Improvement Alterations identified in the Property
Improvement Notice.

“Property Improvement Total Amount” means the aggregate of $5,240,000.00 during
the term of the Mortgage.

“Property Insurance” is defined in Section 6.10(a).

“Property Jurisdiction” means the jurisdiction in which the Land is located.

“Property Manager” means SNR 27 ALEXIS GARDENS MANAGEMENT, LLC, a Delaware
limited liability company, and HOLIDAY AL MANAGEMENT SUB LLC, a Delaware limited
liability company, both individually and collectively, or another residential
rental property manager which is approved by Lender in writing.

“Property Seller” is defined in Section 5.24.

“Public Fund/REIT Securities” is defined in Section 7.03(c).

“Rate Cap Agreement Reserve Fund” means the account established pursuant to
Section 4.07, if applicable, to pay for the cost of a Replacement Cap Agreement.

“Rating Agencies” means Fitch, Inc., Moody’s Investors Service, Inc., or
Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc., or any successor entity of the foregoing, or any other nationally
recognized statistical rating organization.

“Release Instruments” is defined in Section 11.12(f).

“Remedial Work” is defined in Section 6.12(f).

“Rent(s)” means all rents (whether from residential or non-residential space),
revenues and other income of the Land or the Improvements, parking fees, laundry
and vending machine income and fees and charges for food, health care and other
services provided at the Mortgaged Property, whether now due, past due or to
become due, and deposits forfeited by tenants, and, if Borrower is a cooperative
housing corporation or association, maintenance fees, charges or assessments
payable by shareholders or residents under proprietary leases or occupancy
agreements, whether now due, past due or to become due.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 113



--------------------------------------------------------------------------------

“Rent Schedule” means a written schedule for the Mortgaged Property showing the
name of each tenant, and for each tenant, the space occupied, the lease
expiration date, the rent payable for the current month, the date through which
rent has been paid, and any related information requested by Lender.

“Repairs” means the repairs to be made to the Mortgaged Property, as described
on the Repair Schedule of Work (Exhibit C) or as otherwise required by Lender in
accordance with this Loan Agreement.

“Replacement Cap Agreement” means any Cap Agreement satisfying the provisions of
this Loan Agreement, using documentation approved by Lender, and purchased by
Borrower to replace any initial Cap Agreement or subsequent Cap Agreement.

“Replacement Cost” means the estimated replacement cost of the Improvements,
Fixtures, and Personalty (or, when used in reference to a property that is not
the Mortgaged Property, all improvements, fixtures, and personalty located on
such property), excluding any deduction for depreciation, all as determined
annually by Borrower using customary methodology and sources of information
acceptable to Lender in Lender’s Discretion. Replacement Cost will not include
the cost to reconstruct foundations or site improvements, such as driveways,
parking lots, sidewalks, and landscaping.

“Reserve Fund” means each account established for Imposition Reserve Deposits,
the Replacement Reserve Fund, the Repair Reserve Fund (if any), the Rate Cap
Agreement Reserve Fund (if any), the Rental Achievement Reserve Fund (if any),
and any other account established pursuant to Article IV of this Loan Agreement.

“Restoration” is defined in Section 6.10(j)(i).

“Scheduled Debt Payments” is defined in Section 11.12(g)(i)(B).

“Secondary Market Transaction” means: (i) any sale or assignment of this Loan
Agreement, the Note and the other Loan Documents to one or more investors as a
whole loan, (ii) a participation of the Loan to one or more investors, (iii) any
deposit of this Loan Agreement, the Note and the other Loan Documents with a
trust or other entity which may sell certificates or other instruments to
investors evidencing an ownership interest in the assets of such trust or other
entity, or (iv) any other sale, assignment or transfer of the Loan or any
interest in the Loan to one or more investors.

“Securitization” means when the Note or any portion of the Note is assigned to a
REMIC or grantor trust.

“Securitization Indemnification” is defined in Section 10.02(d).

“Security Instrument” means the mortgage, deed of trust, deed to secure debt or
other similar security instrument encumbering the Mortgaged Property and
securing Borrower’s performance of its Loan obligations, including Borrower’s
obligations under the Note and this Loan

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 114



--------------------------------------------------------------------------------

Agreement (including any Amended and Restated Security Instrument,
Consolidation, Modification and Extension Agreement, Extension and Modification
Agreement or similar agreement or instrument amending and restating existing
security instruments).

“Senior Indebtedness” means, for a Supplemental Loan, if any, the Indebtedness
evidenced by each Senior Note and secured by each Senior Instrument for the
benefit of each Senior Lender.

“Senior Instrument” – Not applicable.

“Senior Lender” means each holder of a Senior Note.

“Senior Loan Documents” means, for a Supplemental Loan, if any, all documents
relating to each loan evidenced by a Senior Note.

“Senior Note” means, for a Supplemental Loan, if any, each Multifamily Note
secured by a Senior Instrument.

“Seniors Apartments” means age-restricted apartments for senior residents who
are able to function independently. These residences are typically restricted to
residents 55 and older (or 62 and older). Seniors Apartments do not provide
healthcare services, medication assistance, meal services or other third-party
contract services.

“Servicing Arrangement” is defined in Section 11.06(b).

“Single Purpose Entity” is defined in Section 6.13(a).

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

“Skilled Nursing Beds” means a portion of a property that provides licensed
skilled nursing care and related services for patients who require medical,
nursing or rehabilitative services, including Alzheimer’s care.

“SPE Equity Owner” is not applicable. Borrower will not be required to maintain
an SPE Equity Owner in its organizational structure during the term of the Loan
and all references to SPE Equity Owner in this Loan Agreement and in the Note
will be of no force or effect.

“Successor Borrower” is defined in Section 11.12(b).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 115



--------------------------------------------------------------------------------

“Supplemental Indebtedness” the Indebtedness evidenced by the Supplemental
Note(s) and secured by the Supplemental Instrument(s) for the benefit of
Supplemental Lender(s), if any.

“Supplemental Instrument” means, for each Supplemental Loan (whether one or
more), if any, the Security Instrument executed to secure the Supplemental Note
for the Supplemental Loan.

“Supplemental Lender” means, for each Supplemental Loan (whether one or more),
if any, the lender named in the Supplemental Instrument for that Supplemental
Loan and its successors and/or assigns.

“Supplemental Loan” means any loan that is subordinate to the Senior
Indebtedness.

“Supplemental Loan Documents” means, for each Supplemental Loan (whether one or
more), if any, all documents relating to the loan evidenced by the Supplemental
Note for that Supplemental Loan.

“Supplemental Mortgage Product” is defined in Section 11.11(a).

“Supplemental Note” means, for each Supplemental Loan (whether one or more), if
any, the Multifamily Note secured by the Supplemental Instrument for that
Supplemental Loan.

“Tax Code” means the Internal Revenue Code of the United States, 26 U.S.C.
Section 1 et seq., as amended from time to time.

“Taxes” means all taxes, assessments, vault rentals and other charges, if any,
whether general, special or otherwise, including all assessments for schools,
public betterments and general or local improvements, which are levied, assessed
or imposed by any public authority or quasi-public authority, and which, if not
paid, will become a Lien on the Land or the Improvements.

“Third Party Provider Agreements” means any contract pursuant to which payments
arising from operation of or at the Facility are to be made by or pursuant to
Governmental Payor Programs or private insurers.

“Total Insurable Value” means the sum of the Replacement Cost, business
income/rental value Insurance and the value of any business personal property.

“Transfer” means any of the following:

 

  (i) A sale, assignment, transfer or other disposition or divestment of any
interest in Borrower, a Designated Entity for Transfers, or the Mortgaged
Property (whether voluntary, involuntary or by operation of law).

 

  (ii) The granting, creating or attachment of a Lien, encumbrance or security
interest (whether voluntary, involuntary or by operation of law).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 116



--------------------------------------------------------------------------------

  (iii) The issuance or other creation of an ownership interest in a legal
entity, including a partnership interest, interest in a limited liability
company or corporate stock.

 

  (iv) The withdrawal, retirement, removal or involuntary resignation of a
partner in a partnership or a member or Manager in a limited liability company.

 

  (v) The merger, dissolution, liquidation, or consolidation of a legal entity
or the reconstitution of one type of legal entity into another type of legal
entity.

 

  (vi) A change of the Guarantor.

For purposes of defining the term “Transfer,” the term “partnership” means a
general partnership, a limited partnership, a joint venture, a limited liability
partnership, or a limited liability limited partnership, and the term “partner”
means a general partner, a limited partner, or a joint venturer.

“Transfer” does not include any of the following:

 

  (i) A conveyance of the Mortgaged Property at a judicial or non-judicial
foreclosure sale under the Security Instrument.

 

  (ii) The Mortgaged Property becoming part of a bankruptcy estate by operation
of law under the Bankruptcy Code.

 

  (iii) The filing or recording of a Lien against the Mortgaged Property for
local taxes and/or assessments not then due and payable.

“Transfer and Assumption Agreement” is defined in Section 11.12(f)(iv).

“Transfer Fee” means a fee paid when the Transfer is completed. Unless otherwise
specified, the Transfer Fee will be equal to the lesser of the following:

 

  (i) 1% of the outstanding principal balance of the Indebtedness as of the date
of the Transfer.

 

  (ii) $250,000.

“Transfer Processing Fee” means a nonrefundable fee of $15,000 for Lender’s
review of a proposed or completed Transfer.

“U.S. Treasury Obligations” means direct, non-callable and non-redeemable
securities issued, or fully insured as to payment, by the United States of
America.

“UCC Collateral” is defined in Section 3.03.

“Underwriter Group” is defined in Section 10.02(d).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 117



--------------------------------------------------------------------------------

“Uniform Commercial Code” means the Uniform Commercial Code as promulgated in
the applicable jurisdiction.

“Windstorm Coverage” is defined in Section 6.10(a)(iv).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 118



--------------------------------------------------------------------------------

ARTICLE XIII INCORPORATION OF ATTACHED RIDERS.

The Riders listed on Page ii are attached to and incorporated into this Loan
Agreement.

 

ARTICLE XIV INCORPORATION OF ATTACHED EXHIBITS.

The following Exhibits, if marked with an “X” in the space provided, are
attached to this Loan Agreement:

 

x    Exhibit A    Description of the Land (required) x    Exhibit B   
Modifications to Multifamily Loan and Security Agreement x    Exhibit C   
Repair Schedule of Work x    Exhibit D    Repair Disbursement Request (required)
x    Exhibit E    Work Commenced at Mortgaged Property x    Exhibit F    Capital
Replacements (required) x    Exhibit G    Description of Ground Lease x   
Exhibit H    Organizational Chart of Borrower as of the Closing Date (required)
x    Exhibit I    Designated Entities for Transfers and Guarantor(s) (required)
x    Exhibit J    Description of Release Parcel x    Exhibit K    Licenses
(required) x    Exhibit L    Furniture, Fixtures, Equipment, and Motor Vehicles
(required) x    Exhibit M    Contracts (required) x    Exhibit N    Material
Contracts (required)

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 119



--------------------------------------------------------------------------------

 

x

  

 

Exhibit O

  

 

Borrower’s Certificate of Property Improvement Alterations Completion (required)

x    Exhibit P    Other Sponsor Loans

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES ON FOLLOWING PAGES

 

Multifamily Loan and Security Agreement – Seniors Housing    Page 120



--------------------------------------------------------------------------------

BORROWER: SNR 27 ALEXIS GARDENS OWNER LLC, a Delaware limited liability company
By:  

/s/ Justine Cheng

  Justine Cheng   Authorized Person

SIGNATURES CONTINUE ON FOLLOWING PAGE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page S-1



--------------------------------------------------------------------------------

LENDER: WALKER & DUNLOP, LLC, a Delaware limited liability company By:  

/s/ Nancy Sexton

  Nancy Sexton   Vice President

 

Multifamily Loan and Security Agreement – Seniors Housing    Page S-2



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPAIRS – NO REPAIR RESERVE ESTABLISHED

(Revised 5-1-2015)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 4.03 is deleted and replaced with the following:

 

  4.03 Repairs – No Repair Reserve Fund Established. No Repair Reserve Fund has
been established. Borrower must commence and complete the Repairs as required
pursuant to Section 6.14.

 

  (a) Reporting Requirements; Completion. Prior to the applicable Completion
Date, Borrower will deliver all of the following to Lender:

 

  (i) Contractor’s Certificate. If required by Lender, a certificate signed by
each major contractor and supplier of materials, as reasonably determined by
Lender, engaged to provide labor or materials for the Repairs to the effect that
such contractor or supplier has been paid in full for all work completed and
that the portion of the Repairs provided by such contractor or supplier has been
fully completed in accordance with the plans and specifications (if any)
provided to it by Borrower and that such portion of the Repairs is in compliance
with all applicable building codes and other rules and regulations promulgated
by any applicable regulatory authority or Governmental Authority.

 

  (ii) Borrower’s Certificate. A certificate signed by Borrower to the effect
that the Repairs have been fully paid for and no claim exists against Borrower
or against the Mortgaged Property out of which a lien based on furnishing labor
or material exists or might ripen. Borrower may except from the certificate
described in the preceding sentence any claim(s) that Borrower intends to
contest, provided that any such claim is described in Borrower’s certificate. If
required by Lender, Borrower also must certify to Lender that the Repairs are in
compliance with all applicable building codes and zoning ordinances.

 

  (iii) Engineer’s Certificate. If required by Lender, a certificate signed by
the professional engineer employed by Lender to the effect that the Repairs have
been completed in a good and workmanlike manner in compliance with the Repair
Schedule of Work and all applicable building codes, zoning ordinances and other
rules and regulations promulgated by applicable regulatory or Governmental
Authority.

 

  (iv) Other Certificates. Any other certificates of approval, acceptance or
compliance required by Lender from any Governmental Authority having
jurisdiction over the Mortgaged Property and the Repairs.

 

Rider to Multifamily Loan and Security Agreement    Page 1 Repairs – No Repair
Reserve Established   



--------------------------------------------------------------------------------

  (b) Right to Complete Repairs. If Borrower abandons or fails to proceed
diligently with the Repairs or otherwise, or there exists an Event of Default
under this Loan Agreement, Lender will have the right (but not the obligation)
to enter upon the Mortgaged Property and take over and cause the completion of
the Repairs. Any contracts entered into or indebtedness incurred upon the
exercise of such right may be in the name of Borrower, and Lender is irrevocably
appointed the attorney in fact of Borrower, such appointment being coupled with
an interest, to enter into such contracts, incur such obligations, enforce any
contracts or agreements made by or on behalf of Borrower (including the
prosecution and defense of all actions and proceedings in connection with the
Repairs and the payment, settlement, or compromise of all claims for materials
and work performed in connection with the Repairs) and do any and all things
necessary or proper to complete the Repairs including signing Borrower’s name to
any contracts and documents as may be deemed necessary by Lender. In no event
will Lender be required to expend its own funds to complete the Repairs, but
Lender may, in Lender’s sole and absolute discretion, advance such funds. Any
funds advanced will be added to the Indebtedness, secured by the Security
Instrument and payable to Lender by Borrower in accordance with the provisions
of the Loan Documents pertaining to the protection of Lender’s security and
advances made by Lender.

 

  (c) Completion of Repairs. Any acknowledgment by Lender of completion of any
Repair in a manner satisfactory to Lender will not be deemed a certification by
Lender that the Repair has been completed in accordance with applicable
building, zoning or other codes, ordinances, statutes, laws, regulations or
requirements of any Governmental Authority. Borrower will at all times have the
sole responsibility for insuring that all Repairs are completed in accordance
with all such governmental requirements.

 

  (d) Costs Charged by Lender. If Lender, in Lender’s Discretion, retains a
professional inspection engineer or other qualified third party to inspect any
Repairs pursuant to the terms of Section 6.06, Lender may charge Borrower an
amount sufficient to pay all reasonable costs and expenses charged by such third
party inspector. Borrower will pay the amount of such item(s) to Lender
immediately within five (5) Business Days after Notice from Lender to Borrower
of such charge(s).

 

Rider to Multifamily Loan and Security Agreement    Page 2 Repairs – No Repair
Reserve Established   



--------------------------------------------------------------------------------

B. The following definitions are added to Article XII:

“Repair Schedule of Work” means the Repair Schedule of Work attached as Exhibit
C.

 

Rider to Multifamily Loan and Security Agreement    Page 3 Repairs – No Repair
Reserve Established   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

REPLACEMENT RESERVE FUND – IMMEDIATE DEPOSITS

(Revised 7-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 4.04 is deleted and replaced with the following:

 

  4.04 Replacement Reserve Fund.

 

  (a) Deposits to Replacement Reserve Fund. On the Closing Date, the parties
will establish the Replacement Reserve Fund and Borrower will pay the Initial
Deposit to Lender for deposit into the Replacement Reserve Fund. Commencing on
the date the first installment of principal and/or interest is due under the
Note and continuing on the same day of each successive month until the Loan is
paid in full, Borrower will pay the Monthly Deposit to Lender for deposit into
the Replacement Reserve Fund, together with its regular monthly payments of
principal and/or interest as required by the Note. A transfer of funds into the
Replacement Reserve Fund from the Repair Reserve Fund, pursuant to the terms of
Section 4.03(e), if applicable, will not alter or reduce the amount of any
deposits to the Replacement Reserve Fund.

 

  (b) Costs Charged by Lender.

 

  (i) If Lender, in Lender’s Discretion, retains a professional inspection
engineer or other qualified third party to inspect any Capital Replacements
pursuant to the terms of Section 6.06, Lender may charge Borrower an amount
sufficient to pay all reasonable costs and expenses charged by such third party
inspector.

 

  (ii) If there are sufficient funds in Replacement Reserve Fund, Lender will be
entitled, but not obligated, to deduct from the Replacement Reserve Fund the
costs and expenses set forth in Section 4.04(b)(i). Lender will be entitled to
charge Borrower for such costs and expenses and Borrower will pay the amount of
such item(s) to Lender immediately within five (5) Business Days after Notice
from Lender to Borrower of such charge(s).

 

  (iii) If there are insufficient funds in the Replacement Reserve Fund, then
Lender will be entitled to charge Borrower for the costs and expenses specified
in Section 4.04(b)(i), and Borrower will pay the amount of such item(s) to
Lender immediately within five (5) Business Days after Notice from Lender to
Borrower of such charge(s).

 

Rider to Multifamily Loan and Security Agreement    Page 1 Replacement Reserve
Fund – Immediate Deposits   



--------------------------------------------------------------------------------

  (c) Adjustments to Replacement Reserve Fund. If the initial term of the Loan
is greater than 120 months, then the following provisions will apply:

 

  (i) Lender reserves the right to adjust the amount of the Monthly Deposit
based on Lender’s assessment of the physical condition of the Mortgaged
Property, however, Lender will not make such an adjustment prior to the date
that is 120 months after the first installment due date, nor more frequently
than every 10 years thereafter during the term of the Loan.

 

  (ii) Borrower will pay the cost of any assessment required by Lender pursuant
to Section 4.04(c)(i) to Lender immediately after Notice from Lender to Borrower
of such charge.

 

  (iii) Upon Notice from Lender or Loan Servicer, Borrower will begin paying the
Revised Monthly Deposit on the first monthly payment date that is at least
30 days after the date of Lender’s or Loan Servicer’s Notice. If Lender or Loan
Servicer does not provide Borrower with Notice of a Revised Monthly Deposit,
Borrower will continue to pay the Monthly Deposit or the Revised Monthly Deposit
then in effect.

 

  (d) Insufficient Amount in Replacement Reserve Fund. If Borrower requests
disbursement from the Replacement Reserve Fund for a Capital Replacement in
accordance with this Loan Agreement in an amount which exceeds the amount on
deposit in the Replacement Reserve Fund, Lender will disburse to Borrower only
the amount on deposit in the Replacement Reserve Fund. Borrower will pay all
additional amounts required in connection with any such Capital Replacement from
Borrower’s own funds.

 

  (e) Reserved.

 

  (f) Reserved.

 

  (g) Disbursements from Replacement Reserve Fund.

 

  (i) Requests for Disbursement. Lender will disburse funds from the Replacement
Reserve Fund as follows:

 

  (A)

Borrower’s Request. If Borrower determines, at any time or from time to time,
that a Capital Replacement is necessary or desirable, Borrower will perform such
Capital Replacement and request from Lender, in writing, reimbursement for such
Capital Replacement. Borrower’s

 

Rider to Multifamily Loan and Security Agreement    Page 2 Replacement Reserve
Fund – Immediate Deposits   



--------------------------------------------------------------------------------

  request for reimbursement will include (1) a detailed description of the
Capital Replacement performed, together with evidence, satisfactory to Lender,
that the cost of such Capital Replacement has been paid, and (2) if required by
Lender, lien waivers from each contractor and material supplier supplying labor
or materials for such Capital Replacement.

 

  (B) Lender’s Request. If Lender reasonably determines at any time or from time
to time, that a Capital Replacement is necessary for the proper maintenance of
the Mortgaged Property, it will so notify Borrower, in writing, requesting that
Borrower obtain and submit to Lender bids for all labor and materials required
in connection with such Capital Replacement. Borrower will submit such bids and
a time schedule for completing each Capital Replacement to Lender within 30 days
after Borrower’s receipt of Lender’s Notice. Borrower will perform such Capital
Replacement and request from Lender, in writing, reimbursement for such Capital
Replacement. Borrower’s request for reimbursement will include (1) a detailed
description of the Capital Replacement performed, together with evidence,
satisfactory to Lender, that the cost of such Capital Replacement has been paid,
and (2) if required by Lender, lien waivers from each contractor and material
supplier supplying labor or materials for such Capital Replacement.

 

  (ii) Conditions Precedent. Disbursement from the Replacement Reserve Fund will
be made no more frequently than once every Replacement Reserve Disbursement
Period and, except for the final disbursement, no disbursement will be made in
an amount less than the Minimum Replacement Disbursement Request Amount.
Disbursements will be made only if the following conditions precedent have been
satisfied, as determined by Lender in Lender’s Discretion:

 

  (A) Each Capital Replacement has been performed and/or installed on the
Mortgaged Property in a good and workmanlike manner with suitable materials (or
in the case of a partial disbursement, performed and/or installed on the
Mortgaged Property to an acceptable stage), in accordance with good  customary
building practices and all applicable laws, ordinances, rules and regulations,
building setback lines and restrictions applicable to the Mortgaged Property,
and has been paid for by Borrower as evidenced by copies of all applicable paid
invoices or bills submitted to Lender by Borrower at the time Borrower requests
disbursement from the Replacement Reserve Fund.

 

Rider to Multifamily Loan and Security Agreement    Page 3 Replacement Reserve
Fund – Immediate Deposits   



--------------------------------------------------------------------------------

  (B) There is no condition, event or act that would constitute a default (with
or without Notice and/or lapse of time).

 

  (C) No Lien or claim based on furnishing labor or materials has been recorded,
filed or asserted against the Mortgaged Property, unless Borrower has properly
provided a bond or other security against loss in accordance with applicable
law.

 

  (D) All licenses, permits and approvals of any Governmental Authority required
for the Capital Replacement as completed to the applicable stage have been
obtained and submitted to Lender upon Lender’s request.

 

  (h) Right to Complete Capital Replacements. If Borrower abandons or fails to
proceed diligently with any Capital Replacement in a timely fashion or an Event
of Default occurs and continues under this Loan Agreement, in each case for 30
days after Notice of such failure condition or event by Lender to Borrower,
Lender will have the right (but not the obligation) to enter upon the Mortgaged
Property and take over and cause the completion of such Capital Replacement.
However, no such Notice or cure period will apply in the case of such failure
which could, in Lender’s sole and absolute discretion, absent immediate exercise
by Lender of a right or remedy under this Loan Agreement, result in harm to
Lender, tenants or third parties or impairment of the security given under this
Loan Agreement, the Security Instrument or any other Loan Document. Any
contracts entered into or indebtedness incurred upon the exercise of such right
may be in the name of Borrower, and Lender is irrevocably appointed the attorney
in fact for Borrower, such appointment being coupled with an interest, to enter
into such contracts, incur such obligations, enforce any contracts or agreements
made by or on behalf of Borrower (including the prosecution and defense of all
actions and proceedings in connection with the Capital Replacement and the
payment, settlement or compromise of all bills and claims for materials and work
performed in connection with the Capital Replacement) and do any and all things
necessary or proper to complete any Capital Replacement, including signing
Borrower’s name to any contracts and documents as may be deemed necessary by
Lender. In no event will Lender be required to expend its own funds to complete
any Capital Replacement, but Lender may, in Lender’s Discretion, advance such
funds. Any funds advanced will be added to the Indebtedness, secured by the
Security Instrument and payable to Lender by Borrower in accordance with the
provisions of the Note, this Loan Agreement, the Security Instrument and any
other Loan Document pertaining to the protection of Lender’s security and
advances made by Lender.

 

Rider to Multifamily Loan and Security Agreement    Page 4 Replacement Reserve
Fund – Immediate Deposits   



--------------------------------------------------------------------------------

  (i) Completion of Capital Replacements. Lender’s disbursement of monies from
the Replacement Reserve Fund or other acknowledgment of completion of any
Capital Replacement in a manner satisfactory to Lender in Lender’s Discretion
will not be deemed a certification by Lender that the Capital Replacement has
been completed in accordance with applicable building, zoning or other codes,
ordinances, statutes, laws, regulations or requirements of any Governmental
Authority. Borrower will at all times have the sole responsibility for ensuring
that all Capital Replacements are completed in accordance with all such
requirements of any Governmental Authority.

 

  (j) Reserved.

 

  (k) Reserved.

 

B. The following definitions are added to Article XII:

“Initial Deposit” means $0.00.

“Minimum Replacement Disbursement Request Amount” means $5,000

“Monthly Deposit” means $3,764.00.

“Replacement Reserve Deposit” means the Initial Deposit, the Monthly Deposit
and/or the Revised Monthly Deposit, as appropriate.

“Replacement Reserve Disbursement Period” means the interval between
disbursements from the Replacement Reserve Fund, which interval will be no
shorter than once a quarter.

“Replacement Reserve Fund” means the account established pursuant to this Loan
Agreement to defray the costs of Capital Replacements.

“Revised Monthly Deposit” means the adjusted amount per month that Lender
determines Borrower must deposit in the Replacement Reserve Fund following any
adjustment determination by Lender pursuant to Section 4.04(c).

 

Rider to Multifamily Loan and Security Agreement    Page 5 Replacement Reserve
Fund – Immediate Deposits   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

COOPERATION WITH RATING AGENCIES AND INVESTORS

(Revised 1-27-2015)

 

A. Section 11.14 is deleted and replaced with the following:

 

  11.14 Cooperation with Rating Agencies and Investors. At the request of Lender
and, to the extent not already required to be provided by Borrower under this
Loan Agreement, Borrower must use reasonable efforts to satisfy the market
standards to which Lender customarily adheres or which may be reasonably
required in the marketplace or by the Rating Agencies in connection with any
Securities secured by or evidencing ownership interests in the Note and this
Loan Agreement, including all of the following:

 

  (a) Borrower will provide financial and other information with respect to the
Mortgaged Property, the Borrower and the Property Manager.

 

  (b) Borrower will perform or permit or cause to be performed or permitted such
site inspections and other due diligence investigations of the Mortgaged
Property, as may be requested by Lender in Lender’s Discretion or may reasonably
be requested by the Rating Agencies or as may be necessary or appropriate in
connection with the Secondary Market Transaction. Lender will reimburse Borrower
for any third party costs which Borrower reasonably incurs in connection with
any such due diligence investigation.

 

  (c) Borrower will make such representations and warranties as of the closing
date of the Secondary Market Transaction with respect to the Mortgaged Property,
Borrower and the Loan Documents as are customarily provided in securitization
transactions and as may be requested by Lender in Lender’s Discretion or may
reasonably be requested by the Rating Agencies and consistent with the facts
covered by such representations and warranties as they exist on the date of this
Loan Agreement, including the representations and warranties made in the Loan
Documents, together, if customary, with appropriate verification of and/or
consents to the Provided Information through letters of auditors or opinions of
counsel of independent attorneys acceptable to Lender and to the Rating
Agencies. Lender will reimburse Borrower for any third party costs which
Borrower reasonably incurs in connection with obtaining such auditors’ letters
or opinions of counsel.

 

  (d) Borrower will cause its counsel to render opinions, which may be relied
upon by Lender, the Rating Agencies and their respective counsel, agents and
representatives, as to nonconsolidation or any other opinion customary in
securitization transactions with respect to the Mortgaged Property and Borrower
and its Affiliates, which counsel and opinions must be satisfactory to Lender in
Lender’s Discretion and be reasonably satisfactory to the Rating Agencies.
Lender will reimburse Borrower for any third party costs which Borrower
reasonably incurs in connection with obtaining such opinions of Borrower’s
counsel.

 

  (e) Borrower will execute such amendments to the Loan Documents and
organizational documents, establish and fund the Replacement Reserve Fund, if
any, and complete any Repairs, if any, as may be requested by Lender or by the
Rating Agencies or otherwise to effect the Secondary Market Transaction;
provided, however, that the Borrower will not be required to modify or amend any
Loan Document if such modification or amendment would (i) change the interest
rate, the stated maturity or the amortization of principal set forth in the
Note, or (ii) modify or amend any other material economic term of the Loan.

 

Rider to Multifamily Loan and Security Agreement    Page 1 Cooperation with
Rating Agencies and Investors   



--------------------------------------------------------------------------------

B. The following definitions are added to Article XII:

“Provided Information” means the information provided by Borrower as required by
Section 11.14 (a), (b) and (c).

“Securities” means single or multi-class securities.

 

Rider to Multifamily Loan and Security Agreement    Page 2 Cooperation with
Rating Agencies and Investors   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

ENTITY GUARANTOR

(Revised 3-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 9.01(dd) is deleted and replaced with the following:

 

  (dd) Guarantor fails to comply with the provisions of the Section of the
Guaranty entitled “Material Adverse Change” or “Minimum Net Worth/Liquidity
Requirements”, as applicable.

 

Rider to Multifamily Loan and Security Agreement    Entity Guarantor   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

ADDITIONAL PROVISIONS – SALE OR SECURITIZATION OF LOAN

(Revised 2-28-2015)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 11.13 is deleted and replaced with the following:

 

  11.13 Lender’s Rights to Sell or Securitize. Borrower acknowledges that
Lender, and each successor to Lender’s interest, may (without prior Notice to
Borrower or Borrower’s prior consent), sell or grant participations in the Loan
(or any part of the Loan), sell or subcontract the servicing rights related to
the Loan, securitize the Loan or place the loan in a trust. Borrower agrees to
cooperate with all reasonable requests of Lender in connection with any of the
foregoing including taking the following actions and causing Guarantor to take
the actions specified in Sections 11.13(c) through (e):

 

  (a) Executing any financing statements or other documents deemed necessary by
Lender or its transferee to create, perfect or preserve the rights and interest
to be acquired by such transferee.

 

  (b) Delivering revised organizational documents and executed amendments to the
Loan Documents satisfactory required by to the Rating Agencies (provided no such
amendment shall revise any economic terms of the Loan).

 

  (c) Providing updated Borrower and Guarantor financial information with
appropriate verification through auditors’ letters for Borrower’s financial
information, if required. (If Lender requires that Borrower’s updated financial
information be accompanied by appropriate verification through auditors’
letters, then Lender will reimburse Borrower for the costs which Borrower
reasonably incurs in connection with obtaining such auditors’ letters.).

 

  (d) Providing updated information on all litigation proceedings affecting
Borrower or any Borrower Principal, any Facility Operator, or Property Manager,
as to the extent required in Section 6.16.

 

  (e) Reviewing all information that Lender may require for Lender’s Disclosure
Documents, regarding any of the following:

 

  (i) Borrower.

 

  (ii) SPE Equity Owner.

 

  (iii) Guarantor.

 

Rider To Multifamily Loan and Security Agreement    Page 1 Additional Provisions
– Sale or Securitization of Loan   



--------------------------------------------------------------------------------

  (iv) Affiliates of Borrower, SPE Equity Owner, or Guarantor.

 

  (v) Property Manager.

 

  (vi) Facility Operator.

 

  (vii) Mortgaged Property.

 

  (f) Providing a mortgagor estoppel regarding any information provided by
Borrower, Borrower Principals, or Facility Operator in connection with the Loan,
including the information specified in this Section.

 

  (g) Entering into an indemnification agreement with Lender and any
underwriters of any Securitization that includes the Loan confirming Borrower’s
indemnification obligations under this Loan Agreement and with respect to any
additional information provided to Lender pursuant to this Section.

 

Rider To Multifamily Loan and Security Agreement    Page 2 Additional Provisions
– Sale or Securitization of Loan   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

MONTH TO MONTH LEASES

(Revised 5-1-2015)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 5.11(b) is deleted and replaced with the following:

 

  (b) They are for initial terms of at least 6 months and not more than 2 years
(unless otherwise approved in writing by Lender). Lender agrees that not more
than 100% of all Leases for residential dwelling units may be for an initial
term of less than 6 months, provided that such leases have an initial term of at
least 1 month.

 

B. Section 6.15(b)(ii) is deleted and replaced with the following:

 

  (ii) They will be for initial terms of at least 6 months and not more than 2
years (unless otherwise approved in writing by Lender). Lender agrees that not
more than 100% of all Leases for residential dwelling units may be for an
initial term of less than 6 months, provided that such leases have an initial
term of at least 1 month.

 

Rider to Multifamily Loan and Security Agreement    Month to Month Leases   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

CROSS-COLLATERALIZED TRANSACTION

(Revised 5-1-2015)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 6.11(e) is deleted and replaced with the following:

 

  (e) Right to Apply Condemnation Proceeds in Connection with a Partial Release.
Notwithstanding anything to the contrary set forth in this Loan Agreement,
including this Section 6.11, for so long as the Loan or any portion of the Loan
is included in a Securitization in which the Note is assigned to a REMIC trust,
then each of the following will apply:

 

  (i) If any portion of the Mortgaged Property and/or any Related Mortgaged
Property is released from the Lien of the Loan in connection with a Condemnation
and if the ratio of (A) the unpaid principal balance of the Loan and any Related
Loans (as defined in the Cross-Collateralization Agreement) to (B) the value of
the Mortgaged Property and the Related Mortgaged Properties (with the value of
the Mortgaged Property and the Related Mortgaged Properties first being reduced
by the outstanding principal balance of any Senior Indebtedness with respect to
either the Mortgaged Property or the Related Mortgaged Properties and the
outstanding principal balance of any indebtedness secured by the Mortgaged
Property or the Related Mortgaged Properties that is at the same level of
priority with the Indebtedness and taking into account only the related land and
buildings and not any personal property or going-concern value), as determined
by Lender in its sole and absolute discretion based on a commercially reasonable
valuation method permitted in connection with a Securitization, is greater than
125% immediately after such Condemnation and before any Restoration or repair of
the Mortgaged Property (but taking into account any planned Restoration or
repair of the Mortgaged Property as if such planned Restoration or repair were
completed), then Lender will apply any net proceeds or awards from such
Condemnation, in full, to the payment of the principal of the Indebtedness
and/or any other portion of the Total Indebtedness as determined by Lender and
in accordance with applicable REMIC law whether or not then due and payable,
unless Lender has received an opinion of counsel (acceptable to Lender if such
opinion is provided by Borrower) that a different application of the net
proceeds or awards will not cause such Securitization to fail to meet applicable
federal income tax qualification requirements or subject such Securitization to
any tax, and the net proceeds or awards are applied in the manner specified in
such opinion.

 

  (ii)

If (A) neither Borrower nor Lender has the right to receive any or all net
proceeds or awards as a result of the provisions of any agreement affecting the
Mortgaged Property (including any Ground Lease (if applicable), condominium
document, or reciprocal easement agreement) and therefore cannot apply the net
proceeds or awards to the payment of the principal of the Indebtedness as set
forth above, or (B) Borrower receives any or all of the proceeds or awards
described in Section 6.11(e)(ii)(A) and fails to apply the proceeds in
accordance with Section 6.11(e)(i), then Borrower will prepay the Indebtedness
and/or any other portion of the Total

 

Rider To Multifamily Loan and Security Agreement    Page 1 Cross-Collateralized
Transaction   



--------------------------------------------------------------------------------

  Indebtedness (as determined by Lender and in accordance with applicable REMIC
law) in an amount which Lender, in its sole and absolute discretion, deems
necessary to ensure that the Securitization will not fail to meet applicable
federal income tax qualification requirements or be subject to any tax as a
result of the Condemnation, unless Lender has received an opinion of counsel
(acceptable to Lender if such opinion is provided by Borrower) that a different
application of the net proceeds or awards will not cause such Securitization to
fail to meet applicable federal income tax qualification requirements or subject
such Securitization to any tax, and the net proceeds or awards are applied in
the manner specified in such opinion.

 

B. Section 6.13(a)(x)(D) is deleted and replaced with the following:

 

  (D) The Related Indebtedness under the Cross-Collateralization Agreement.

 

C. Section 6.13(a)(xiv) is deleted and replaced with the following:

 

  (xiv) Except as required by the Cross-Collateralization Agreement and the
other Loan Documents, it will not assume or guaranty (excluding any guaranty
that has been executed and delivered in connection with the Note) the debts or
obligations of any other Person, hold itself out to be responsible for the debts
of another Person, pledge its assets to secure the obligations of any other
Person or otherwise pledge its assets for the benefit of any other Person, or
hold out its credit as being available to satisfy the obligations of any other
Person.

 

D. Section 9.01(cc) is deleted and replaced with the following:

 

  (cc) The occurrence of an “Event of Default” as defined in the
Cross-Collateralization Agreement.

 

E. Section 11.12(k) is deleted and replaced with the following:

 

  (k) The provisions of this Section 11.12 are subject to the provisions of
Section 15 of the Cross-Collateralization Agreement.

 

F. The following definitions are added to Article XII:

“Cross-Collateralization Agreement” means the Master Cross-Collateralization
Agreement dated as of the date of this Agreement by and among Borrower, Lender,
and the Related Borrowers, as amended from time to time.

“Related Borrowers” is defined in the Cross-Collateralization Agreement.

“Related Indebtedness” is defined in the Cross-Collateralization Agreement.

“Related Loan Agreements” is defined in the Cross-Collateralization Agreement.

“Related Loan Documents” is defined in the Cross-Collateralization Agreement.

“Related Loans” is defined in the Cross-Collateralization Agreement.

“Related Mortgaged Properties” is defined in the Cross-Collateralization
Agreement.

 

Rider To Multifamily Loan and Security Agreement    Page 2 Cross-Collateralized
Transaction   



--------------------------------------------------------------------------------

“Related Security Instruments” is defined in the Cross-Collateralization
Agreement.

“Total Indebtedness” is defined in the Cross-Collateralization Agreement.

 

Rider To Multifamily Loan and Security Agreement    Page 3 Cross-Collateralized
Transaction   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

TRADE NAMES

(Revised 3-1-2014)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 6.30 is deleted and replaced with the following:

 

  6.30 Lender’s Right To Use Trade Name. Notwithstanding anything contained in
this Loan Agreement, Borrower agrees that Lender will have an irrevocable
license, coupled with an interest and for which consideration has been paid and
received, to use the name “Alexis Gardens” and/or associated trademark rights
and trade names relating to any of the Mortgaged Property for a period not to
exceed 120 days after the date Lender acquires the Mortgaged Property by
foreclosure or deed-in-lieu of foreclosure.

 

B. Section (xv) of the definition of “Mortgaged Property” in Article XII is
modified to read as follows:

 

  (xv) All names under or by which any of the Mortgaged Property may be operated
or known, and all trademarks, trade names and goodwill relating to any of the
Mortgaged Property; provided however, that the name “Alexis Gardens” and/or
associated trademark rights are not assigned to Lender, subject to Section 6.30
of this Loan Agreement.

 

Rider to Multifamily Loan and Security Agreement    Page 1 Trade Names   



--------------------------------------------------------------------------------

RIDER TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

RECYCLED BORROWER – CONVERTED ENTITY

(Revised 5-1-2015)

The following changes are made to the Loan Agreement which precedes this Rider:

 

A. Section 5.40 is replaced with the following:

 

  5.40 Recycled Borrower – Converted Entity.

 

  (a) Underwriting Representations. Borrower represents that from the date of
formation of Toledo Retirement Residence LLC, an Oregon limited liability
company (“Original Entity”), each of the following is true:

 

(i)     (A)   Original Entity was converted from a Oregon limited liability
company to a Delaware limited liability company as of August 6, 2015 (the
“Conversion”).

 

  (B) From the moment of its initial formation until the effective date of the
Conversion, Original Entity was at all times duly formed, validly existing and
in good standing in the state of its formation and in all other jurisdictions
where it was qualified to do business.

 

  (C) Borrower is, and from the effective date of its conversion to a Delaware
limited liability company and always has been, duly formed, validly existing,
and in good standing in the state of Delaware and in all other jurisdictions
where it is qualified to do business.

 

  (ii) Borrower is not now, nor has ever been, party to any lawsuit,
arbitration, summons, or legal proceeding that is still pending or that resulted
in a judgment against it that has not been paid in full, and there are no liens
of any nature against Borrower except for tax liens not yet due.

 

  (iii) Borrower is in compliance with all laws, regulations, and orders
applicable to it and, except as otherwise disclosed in this Loan Agreement, has
received all permits necessary for it to operate Licenses.

 

  (iv) Borrower is not involved in any dispute with any taxing authority.

 

  (v) Borrower has paid all taxes which it owes.

 

  (vi) Borrower has never owned any real property other than the Mortgaged
Property and personal property necessary or incidental to its ownership or
operation of the Mortgaged Property and has never engaged in any business other
than the ownership and operation of the Mortgaged Property.

 

Rider to Multifamily Loan and Security Agreement    Page 1 Recycled Borrower –
Converted Entity   



--------------------------------------------------------------------------------

  (vii) Borrower has provided Lender with complete financial statements that
reflect a fair and accurate view of the entity’s financial condition.

 

  (viii) Borrower has obtained a current Phase I environmental Site Assessment
for the Mortgaged Property and that Site Assessment has not identified any
recognized environmental conditions that require further investigation or
remediation.

 

  (ix) Borrower has no material contingent or actual obligations not related to
the Mortgaged Property except pursuant to the Cross-Collateralization Agreement.

 

  (x) Each amendment and restatement of Borrower’s organizational documents has
been accomplished in accordance with, and was permitted by, the relevant
provisions of said documents prior to its amendment or restatement from time to
time.

 

  (b) Separateness Representations. Borrower represents that from the date of
formation of Original Entity, as of the date hereof, each of the following is
true:

 

  (i) Borrower has not entered into any contract or agreement with any Related
Party Affiliate, except upon terms and conditions that are commercially
reasonable and substantially similar to those available in an arm’s-length
transaction with an unrelated party.

 

  (ii) Borrower has paid all of its debts and liabilities from its assets.

 

  (iii) Borrower has done or caused to be done all things necessary to observe
all organizational formalities applicable to it and to preserve its existence.

 

  (iv) Borrower has maintained all of its books, records, financial statements
and bank accounts separate from those of any other Person.

 

  (v) Borrower has not had its assets listed as assets on the financial
statement of any other Person or entity; provided, however, that Borrower’s
assets may have been included in a consolidated financial statement of its
Affiliate if each of the following conditions is met:

 

  (A) Appropriate notation was made on such consolidated financial statements to
indicate the separateness of Borrower from such Affiliate and to indicate that
Borrower’s assets and credit were not available to satisfy the debts and other
obligations of such Affiliate or any other Person.

 

  (B) Such assets were also listed on Borrower’s own separate balance sheet.

 

  (vi) Borrower has filed its own tax returns (except to the extent that it has
been a tax-disregarded entity not required to file tax returns under applicable
law) and, if it is a corporation, has not filed a consolidated federal income
tax return with any other Person.

 

Rider to Multifamily Loan and Security Agreement    Page 2 Recycled Borrower –
Converted Entity   



--------------------------------------------------------------------------------

  (vii) Borrower has been, and at all times has held itself out to the public
as, a legal entity separate and distinct from any other Person (including any
Affiliate or other Related Party Affiliate).

 

  (viii) Borrower has corrected any known misunderstanding regarding its status
as a separate entity.

 

  (ix) Borrower has conducted all of its business and held all of its assets in
its own name.

 

  (x) Borrower has not identified itself or any of its affiliates as a division
or part of the other.

 

  (xi) Borrower has maintained and utilized separate stationery, invoices and
checks bearing its own name.

 

  (xii) Borrower has not commingled its assets with those of any other Person
and has held all of its assets in its own name.

 

  (xiii) Borrower has not guaranteed or become obligated for the debts of any
other Person, except for the following liabilities incurred by Original Entity:
(A) mortgage debt being repaid in full with the proceeds of the Loan; and
(B) other liabilities incurred in the ordinary course of business relating
solely to the ownership and operation of the Mortgaged Property, for which
Borrower has set aside sufficient funds as of the date of this Certification to
satisfy these obligations within three (3) months of the date of this
Certification which period is within the ordinary course for such payments.

 

  (xiv) Borrower has not held itself out as being responsible for the debts or
obligations of any other Person.

 

  (xv) Borrower has allocated fairly and reasonably any overhead expenses that
have been shared with an Affiliate, including paying for office space and
services performed by any employee of an Affiliate or Related Party Affiliate.

 

  (xvi) Borrower has not pledged its assets to secure the obligations of any
other Person.

 

  (xvii) Borrower has maintained adequate capital in light of its contemplated
business operations; provided, however, the aforementioned shall not be deemed
to require any direct or indirect member of Borrower to contribute additional
capital to Borrower.

 

  (xviii) Borrower has maintained a sufficient number of employees in light of
its contemplated business operations and has paid the salaries of its own
employees from its own funds.

 

Rider to Multifamily Loan and Security Agreement    Page 3 Recycled Borrower –
Converted Entity   



--------------------------------------------------------------------------------

  (xix) Borrower has not owned any subsidiary or any equity interest in any
other entity.

 

  (xx) Borrower has not incurred any indebtedness that is still outstanding
other than Indebtedness that is permitted under the Loan Documents.

 

  (xxi) Borrower has not had any of its obligations guaranteed by an Affiliate
or other Related Party Affiliate, except for guarantees that have been either
released or discharged (or that will be discharged as a result of the closing of
the Loan) or guarantees that are expressly contemplated by the Loan Documents.

 

  (xxii) None of the tenants holding leasehold interests with respect to the
Mortgaged Property are an Affiliate of Borrower or other Related Party
Affiliate.

 

  (xxiii) Borrower has done or caused to be done all things necessary to convert
from an Oregon limited liability company to a Delaware limited liability
company, in accordance with all applicable laws.

 

  (c) All references to “Borrower” in this Rider, other than in subparagraphs
(a)(i)(C) and (b)(xxiii)above, shall mean both Original Entity and Borrower
prior to the Conversion and as of the date hereof.

 

B. The following definition is added to Article XII:

“Related Party Affiliate” means any of the Borrower’s Affiliates, constituents,
or owners, or any guarantors of any of the Borrower’s obligations or any
Affiliate of any of the foregoing.

 

Rider to Multifamily Loan and Security Agreement    Page 4 Recycled Borrower –
Converted Entity   



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF THE LAND

Real property in the City of Toledo, County of Lucas, State of Ohio, described
as follows:

Parcel I (Parcel No. 24-00301):

A parcel of land being part of the Southwest 1/4 of the Southeast 1/4 of
Section 1, Town 9, South, Range 6 East, in the City of Toledo, Lucas County,
Ohio, said parcel of land being bounded and described as follows:

Commencing at the Southwest corner of the said Southeast 1/4 of Section 1;

Thence in an Easterly direction along the South line of the said Southeast 1/4
of Section 1, having an assumed bearing of North 88º 16’ 01” East, a distance of
683.28 feet to the intersection of the East line of the West 20.48 acres
(so-called) of the Southwest 1/4 of the Southeast 1/4 of Section 1, said
intersection being the true point of beginning;

Thence North 00º 00’ 00” East along the said East line of the West 20.48 acres
(so-called) of the Southwest 1/4 of the Southeast 1/4 of Section 1, a distance
of 220.61 feet to a point;

Thence South 56º 19’ 03” East along a line, a distance of 360.77 feet to a
point; said point being 200.00 feet Northwesterly of the centerline of Alexis
Road as measured at right angles to the said centerline of Alexis Road;

Thence South 22º 02’ 20” East along a line drawn at right angles to the said
centerline of Alexis Road, a distance of 12.20 feet to the intersection of the
said South line of the Southeast 1/4 of Section 1;

Thence South 88º 16’ 01” West along the said South line of the Southeast 1/4 of
Section 1, a distance of 304.92 feet to the true point of beginning.

Parcel II (Parcel No. 24-01009):

A parcel of land being a part of the Northwest 1/4 of the Northeast 1/4 of
Section 12, Township 9 South, Range 6 East, in the City of Toledo, Lucas County,
Ohio, and being more particularly described as follows:

Commencing at an iron pin at the Northwest corner of the Northeast 1/4 of
Section 12, Township 9 South, Range 6 East;

Thence North 88º 16’ 47” East on the North line of the Northeast 1/4, a distance
of 297.00 feet to an iron pipe, said iron pipe being the true point of beginning
of the parcel herein described;

Thence continuing North 88º 16’ 47” East on the North line of the Northeast 1/4,
a distance of 196.50 feet to an iron pipe;

Thence South 07º 34’ 59” East, a distance of 271.18 feet to an iron pipe on the
Northerly right-of-way line of Alexis Road;

 

Multifamily Loan and Security Agreement – Seniors Housing    Page A-1



--------------------------------------------------------------------------------

Thence continuing South 07º 34’ 59” East, a distance of 30.13 feet to a point on
the centerline of Alexis Road;

Thence South 77º 09’ 48” West on the centerline of Alexis Road, a distance of
105.50 feet to a brass plate;

Thence South 79º 43’ 38” West and continuing on the centerline of Alexis Road, a
distance of 117.26 feet to a point;

Thence North 03º 02’ 37” West, a distance of 30.21 feet to a concrete monument
found at the Southeast corner of Lot Number 1 of the Robertson Addition;

Thence continuing North 03º 02’ 37” West on the East line of Lot Number 1 of
Robertson Addition, a distance of 169.79 feet to a concrete monument;

Thence continuing North 03º 02’ 37” West, a distance of 137.60 feet to the true
point of beginning of the parcel herein described.

Excepting therefrom that pat deeded to the City of Toledo, an Ohio Municipal
Corporation, for road purposes by Official Record 20030701-0034410.

Parcel III (Parcel No. 24-01017):

That part of the West 4.88 acres of that part of the Northwest 1/4 of the
Northeast 1/4 of Section 12, Town 9 South, Range 6 East, in the City of Toledo,
Lucas County, Ohio, lying North of the center of Alexis Road and described as
follows:

Beginning at the Northeast corner of said 4.88 acres;

Thence South along the Easterly line of said 4.88 acres to the center of Alexis
Road;

Thence in a Westerly direction along the center line of Alexis Road, a distance
of 120 feet;

Thence in a Northerly direction to a point on the North line of said 4.88 acres,
145 feet West of the Northeast corner of said 4.88 acres;

Thence East along the Northerly line of said 4.88 acres to the place of
beginning.

Excepting therefrom that part deeded to the City of Toledo, an Ohio Municipal
Corporation, for road purposes by Official Record 20030701-0034410.

Parcel IV (Parcel No. 24-01014):

Tract I:

The East 2.7509 acres of that part of the Northwest 1/4 of the Northeast 1/4 of
Section 12, Town 9 South, Range 6 East in the City of Toledo, Lucas County,
Ohio, lying Northerly of the centerline of Toledo and Sylvania Plank Road,
so-called, less a parcel of land being part of the Northwest 1/4 of the
Northeast 1/4 of Section 12, Town 9 South, Range 6 East, in City of Toledo,
Lucas County, Ohio, said parcel of land being bounded and described as follows:

Commencing at the Northwest corner of the said Northeast 1/4 of Section 12;

 

Rider To Multifamily Loan and Security Agreement    Page A-2



--------------------------------------------------------------------------------

Thence in an Easterly direction along the North line of the said Northeast 1/4
of Section 12, having an assumed bearing of North 88º 16’ 47” East, a distance
of 988.20 feet to the intersection of a line drawn at right angles to the
centerline of Alexis Road, said intersection being the true point of beginning;

Thence continuing North 88º 16’ 47” East along the said North line of the
Northeast 1/4 of Section 12, a distance of 428.16 feet to the intersection of
the East line of the West 1/2 of the said Northeast 1/4 of Section 12;

Thence South 02º 33’ 04” East along the said East line of the West 1/2 of the
Northeast 1/4 of Section 12, a distance of 45.98 feet to the intersection of the
said centerline of Alexis Road;

Thence South 86º 25’ 25” West along the said centerline of Alexis Road, a
distance of 13.82 feet to an angle point;

Thence South 67º 57’ 40” West along the said centerline of Alexis Road, a
distance of 373.10 feet to the intersection of said line drawn at right angles
to the centerline of Alexis Road;

Thence North 22º 02’ 20” West along said line drawn at right angles to the
centerline of Alexis Road, a distance of 187.56 feet to the true point of
beginning.

Tract II:

A parcel of land being part of the Northwest 1/4 of the Northeast 1/4 of
Section 12, Town 9 South, Range 6 East, in the City of Toledo, Lucas County,
Ohio, said parcel of land being bounded and described as follows:

Commencing at the Northwest corner of the said Northeast 1/4 of Section 12;

Thence in an Easterly direction along the North line of the said Northeast 1/4
of Section 12, having an assumed bearing of North 88º 16’ 47” East, a distance
of 638.50 feet to the intersection of the East line of the West 4.88 acres of
the said Northwest 1/4 of the Northeast 1/4 of Section 12, lying North of the
centerline of Alexis Road, said intersection being the true point of beginning;

Thence continuing North 88º 16’ 47” East along the said North line of the
Northeast 1/4 of Section 12, a distance of 57.54 feet to the intersection of the
West line of the East 2.7509 acres of the said Northwest 1/4 of the Northeast
1/4 of Section 12, lying North of the centerline of Alexis Road;

Thence South 02º 33’ 04” East along the said West line of the East 2.7509 acres
of the Northwest 1/4 of the Northeast 1/4 of Section 12 lying North of the
centerline of Alexis Road, a distance of 264.87 feet to the intersection of the
said centerline of Alexis Road;

Thence South 77º 09’ 48” West along the said centerline of Alexis Road, a
distance of 61.00 feet to the intersection of the East line of the West 4.88
acres of the Northwest 1/4 of the Northeast 1/4 of Section 12 lying North of the
centerline of Alexis Road;

Thence North 02º 27’ 03” West along the said East line of the West 4.88 acres of
the Northwest 1/4 of the Northeast 1/4 of Section 12, lying North of the
centerline of Alexis Road, a distance of 276.62 feet to the true point of
beginning.

 

Rider To Multifamily Loan and Security Agreement    Page A-3



--------------------------------------------------------------------------------

Excepting therefrom that part deeded to the City of Toledo, an Ohio Municipal
Corporation, for road purposes by Official Record 20030701-0034410 and Excepting
therefrom that part conveyed to The Board of County Commissioners of Lucas
County, Ohio by deed recorded in Volume 1647 of Deeds, Page 323, Lucas County,
Ohio Records.

 

Rider To Multifamily Loan and Security Agreement    Page A-4



--------------------------------------------------------------------------------

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

The following modifications are made to the text of the Loan Agreement that
precedes this Exhibit.

 

A. Sponsor Specific Modifications

 

1. Section 2.06(a) is revised to read in its entirety as follows:

 

  (a) So long as there is no Event of Default exists, Lender or Loan Servicer
will remit to Borrower each Cap Payment received by Lender or Loan Servicer with
respect to any month for which Borrower has paid in full the monthly installment
of principal and interest or interest only, as applicable, due under the Note.
Alternatively, at Lender’s option, so long as there is no Event of Default
exists, Lender may apply a Cap Payment received by Lender or Loan Servicer with
respect to any month to the applicable monthly payment of accrued interest due
under the Note if Borrower has paid in full the remaining portion of such
monthly payment of principal and interest or interest only, as applicable.

 

2. Section 3.06(c) is revised to read in its entirety as follows:

 

  (c) Attorney-in-Fact. To the extent permitted by applicable law, Borrower
irrevocably constitutes and appoints Lender as Borrower’s attorney-in-fact to
demand, receive and enforce Borrower’s rights with respect to the Licenses and
to do any and all acts in Borrower’s name or in the name of Lender with the same
force and effect as Borrower could do if this Loan Agreement had not been made.
This appointment will be deemed to be coupled with an interest and irrevocable.

 

3. Section 4.02(e) is revised to read in its entirety as follows:

 

  (e) Deferral of Collection of Any Imposition Reserve Deposits; Delivery of
Receipts. If Lender does not collect an Imposition Reserve Deposit with respect
to an Imposition either marked “Deferred” in Section 4.02(a) or pursuant to a
separate written deferral by Lender, then on or before the earlier of the date
each such Imposition is due, or the date this Loan Agreement requires each such
Imposition to be paid last day upon which such payment may be made without any
penalty or fine being added, Borrower will provide Lender with proof of payment
of each such Imposition. Upon Notice to Borrower, Lender may revoke its deferral
and require Borrower to deposit with Lender any or all of the Imposition Reserve
Deposits listed in Section 4.02(a), regardless of whether any such item is
marked “Deferred” (i) if Borrower does not timely pay any of the Impositions,
(ii) if Borrower fails to provide timely proof to Lender of such payment,
(iii) at any time during the existence of an Event of Default or (iv) upon
placement of a Supplemental Loan in accordance with Section 11.11.

 

4. Section 5.02 is revised to read in its entirety as follows:

 

  5.02 Condition of Mortgaged Property. Except as Borrower may have disclosed to
Lender in writing in connection with the issuance of the Commitment Letter, the
Mortgaged Property has not been materially damaged by fire, water, wind or other
cause of loss, or any previous except to the extent such damage to the Mortgaged
Property has been fully restored.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-1



--------------------------------------------------------------------------------

5. Section 5.03 is revised to read in its entirety as follows:

 

  5.03 No Condemnation. No part of the Mortgaged Property has been taken in
Condemnation or other like proceeding, and, to To the best of Borrower’s
knowledge after due inquiry and investigation, no such Condemnation proceeding
is pending or threatened for the partial or total Condemnation or other taking
of the Mortgaged Property.

 

6. Section 5.04(b) is revised to read in its entirety as follows:

 

  (b) Without limiting the generality of subsection (a) above, except as
previously disclosed to Lender to Lender in writing, none of Borrower (and, if
Borrower is a limited partnership, any of its general partners or if Borrower is
a limited liability company, any member of Borrower), any Facility Operator, or
the Facility or, to Borrower’s knowledge, Property Manager, are subject to any
proceeding, suit or investigation by any Governmental Authority and neither
Borrower nor any Facility Operator has received any notice from any Governmental
Authority which may, directly or indirectly, or with the passage of time, result
in the imposition of a fine, or interim or final sanction, or would do any of
the following:

 

  (i) Have a Material Adverse Effect.

 

  (ii) Result in the appointment of a receiver or trustee with respect to
Borrower or the Mortgaged Property.

 

  (iii) Affect Borrower’s or any Facility Operator’s ability to accept and
retain residents.

 

  (iv) Result in the Downgrade, revocation, transfer, surrender or suspension,
or non-renewal or reissuance or other impairment of any License.

 

  (v) Affect Borrower’s or operator’s continued participation in any
Governmental Payor Program, or any successor programs thereto, at current rate
certifications.

 

7. Section 5.05(e) is revised to read in its entirety as follows:

 

  (e) To the best of Borrower’s knowledge after due inquiry and investigation,
except for matters that have been fully resolved, no event has occurred with
respect to the Mortgaged Property that constitutes, or with the passage of time
or the giving of notice, or both, would constitute, noncompliance with the terms
of any Environmental Permit.

 

8. Section 5.05(g) is revised to read in its entirety as follows:

 

  (g) Except for matters that have been fully resolved, Borrower has received no
actual or constructive notice of any written complaint, order, notice of
violation or other communication from any Governmental Authority with regard to
air emissions, water discharges, noise emissions or Hazardous Materials, or any
other environmental, health or safety matters affecting the Mortgaged Property
or any property that is adjacent to the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-2



--------------------------------------------------------------------------------

9. The last paragraph of Section 5.06 is revised to read in its entirety as
follows:

Borrower represents and warrants as of the date hereof that all parties
furnishing labor and materials for which a Lien or claim of Lien may be filed
against the Mortgaged Property have been paid in full for all amounts due and,
except for such Liens or claims insured against by the policy of title insurance
to be issued in connection with the Loan, there are no mechanics’, laborers’ or
materialmen’s Liens or claims outstanding for work, labor or materials affecting
the Mortgaged Property, whether prior to, equal with or subordinate to the Lien
of the Security Instrument.

 

10. The lead-in paragraph of Section 5.07 is revised to read in its entirety as
follows:

 

  5.07 Compliance with Applicable Laws and Regulations. Except as disclosed to
Lender in writing:

 

11. The lead-in paragraph of Section 5.07(a) is revised to read in its entirety
as follows:

 

  (a) To the best of Borrower’s knowledge after due inquiry and investigation,
each of the following is true:

 

12. The lead-in paragraph of Section 5.07(b) is revised to read in its entirety
as follows:

 

  (b) Without limiting the generality of subsection (a) above, to the best of
Borrower’s knowledge, Borrower, any Facility Operator, and the Facility (and its
operation) and all residential care agreements and residential Leases in effect
as of the date hereof are in compliance with the applicable provisions of all
laws, regulations, ordinances, orders or standards of any Governmental Authority
having jurisdiction over the operation of the Facility (including any
Governmental Payor Program requirements and disclosure of ownership and related
information requirements), including:

 

13. Section 5.07(c) is revised to read in its entirety as follows:

 

  (c) Borrower has received no written notice of, and is not aware of, any
violation of applicable antitrust laws or securities laws relating to the
Facility, Borrower, or any Facility Operator or any Property Manager.

 

14. Section 5.08 is revised to read in its entirety as follows:

 

  5.08 Access; Utilities; Tax Parcels. The Except as otherwise disclosed in the
title policy issued to and accepted by Lender on the Closing Date, the Mortgaged
Property: (a) has ingress and egress via a publicly dedicated right of way or
via an irrevocable easement permitting ingress and egress, (b) is served by
public utilities and services generally available in the surrounding community
or otherwise appropriate for the use in which the Mortgaged Property is
currently being utilized, and (c) constitutes one or more separate tax parcels.

 

15. Section 5.09 is revised to read in its entirety as follows:

 

  5.09 Licenses and Permits.

 

  (a)

Borrower, Facility Operator and/or, to Borrower’s knowledge after due inquiry
and investigation, any Property Manager and any commercial tenant of the
Mortgaged Property, any Facility Operator, and or any

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-3



--------------------------------------------------------------------------------

  Property Manager is in possession of all material licenses, permits and
authorizations required for use of the Mortgaged Property, which and such
licenses, permits and authorizations are valid and in full force and effect as
of the date of this Loan Agreement.

 

  (b) Without limiting the generality of subsection (a) above, Borrower has
obtained or has caused any Facility Operator or Property Manager to obtain all
Licenses necessary to use, occupy or operate the Facility for its Intended Use
(such Licenses being in its own name or in the name of a Facility Operator, if
any or Property Manager, as applicable, and in any event in the names of the
Persons required by the applicable Governmental Authorities), and all such
Licenses are in full force and effect. Borrower has provided Lender with
complete and accurate copies of all material Licenses. The Intended Use of the
Facility is in conformity compliance with all certificates of occupancy and
Licenses and any other restrictions or covenants affecting the Facility. The
Facility has all equipment, staff and supplies necessary to use and operate the
Facility for its Intended Use.

 

  (c) Borrower or any Facility Operator or, to Borrower’s knowledge after due
inquiry and investigation, Property Manager, has timely filed or has caused to
be timely filed all reports and other information that the Licenses require to
be filed.

 

  (d) Each License, and the name of the Person in whose name each License is
issued, is identified on Exhibit K, and a true and complete copy of each License
is attached as Exhibit K.

 

  (e) As of the Closing date, the Licenses attached as Exhibit K are current and
Borrower has not been subject to or received written notice of any pending
inquiry, audit, investigation demand or violation that have not been brought to
Lender’s attention in writing.

 

  (f) Except as previously disclosed to Lender in writing, Borrower is not aware
of any deficiencies, actions or inactions that, in the aggregate, could result
in a suspension, Downgrade, revocation, termination, restriction, or
conditioning of any License.

 

  (g) There has been no previous assignment or encumbrance of the material
Licenses except assignments of encumbrances terminate prior to Borrower entering
into this Loan Agreement or collateral assignments or encumbrances terminated by
any Facility Operator prior to Borrower entering into this Loan Agreement.

 

  (h) Except as set forth on Exhibit K, other than the Licenses attached as
Exhibit K, as of the Closing Date, no other Licenses are required to operate the
Facility as it is currently being operated and for its Intended Use.

 

  (i) Neither the execution and delivery of the Note, this Loan Agreement, the
Security Instrument nor any other Loan Document, Borrower’s performance under
the Loan Documents, nor the recordation of the Security Instrument, nor the
exercise of any remedies by Lender pursuant to the Loan Documents, at law or in
equity, will adversely affect the Licenses.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-4



--------------------------------------------------------------------------------

16. Section 5.10 is revised to read in its entirety as follows:

 

  5.10 No Other Interests. To the best of Borrower’s knowledge after due inquiry
and investigation, no Person has (a) any possessory interest in the Mortgaged
Property or right to occupy the Mortgaged Property except under and pursuant to
(i) any operating Lease with Facility Operator, (ii) the provisions of existing
Leases by and between tenants and Borrower (a form of residential lease having
been previously provided to Lender together with or any Facility Operator (on
the standard forms customarily used at the Facility) and (iii) any tenant
pursuant to any existing Non-Residential Lease (the material terms of any and
all Non-Residential Leases at the Mortgaged Property having been previously
provided to Lender), or (b) an option to purchase the Mortgaged Property or an
interest in the Mortgaged Property, except as has been disclosed to and approved
in writing by Lender.

 

17. Section 5.11(a) is revised to read as follows:

 

  (a) They are on forms disclosed to Lender that are customary for similar
senior housing facilities in the Property Jurisdiction.

 

18. Section 5.14 is revised to read in its entirety as follows:

 

  5.14 Taxes Paid. Borrower has filed all federal, state, county and municipal
tax returns required to have been filed by Borrower, and has paid all Taxes
which have become due pursuant to such returns or to any notice of assessment
received by Borrower, and Borrower has no knowledge of any basis for additional
assessment with respect to such taxes. To the best of Borrower’s knowledge after
due inquiry and investigation, except as disclosed in the title policy issued to
and accepted by Lender on the Closing Date, there are not presently pending any
special assessments against the Mortgaged Property or any part of the Mortgaged
Property.

 

19. Section 5.16(a) is revised to read in its entirety as follows:

 

  (a) All To the best of Borrower’s knowledge after due inquiry and
investigation, all information in the application for the Loan submitted to
Lender, including all financial statements for the Mortgaged Property, Borrower,
and any Borrower Principal, and all Rent Schedules, reports, certificates, and
any other documents submitted in connection with the application (collectively,
“Loan Application”) is complete and accurate correct in all material respects as
of the date such information Loan Application was submitted to Lender. (provided
(i) Borrower represents to Lender as of the date hereof only that any
information provided in any report, Rent Schedule or other document delivered by
Borrower in connection with the Loan Application is complete and correct in all
material respects as of the date indicated in such report, Rent Schedule or
other document, as applicable, and (ii) any projections and pro forma financial
information are excepted from the representations set forth in this
Section 5.16(a), Lender acknowledging that such projections and financial
information are based upon good faith estimates and assumptions believed by
management of Borrower, any Borrower Principal and/or the Guarantor to be
reasonable at the time made and it being recognized by the Lender that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such projections
and financial information may differ from the projected results set forth
therein by a material amount.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-5



--------------------------------------------------------------------------------

20. Section 5.17 is revised to read in its entirety as follows:

 

  5.17 Financial Statements. The financial statements of Borrower and each
Borrower Principal furnished to Lender as part of the Loan Application reflect
in each case a positive net worth based on fair market values as of the date of
the applicable financial statement.

 

21. Section 5.18 is revised to read in its entirety as follows:

 

  5.18 ERISA – Borrower Status. Borrower represents as follows:

 

  (a) Borrower is not an a registered “investment company,” or a company under
the Control of an a registered “investment company,” as such terms are defined
in the Investment Company Act of 1940, as amended.

 

22. Section 5.21 is revised to read in its entirety as follows:

 

  5.21 Working Capital. After the Loan is made, subject to the requirements of
Section 6.13(a)(xx),Borrower and/or Facility Operator intends to have sufficient
working capital, including cash flow from the Mortgaged Property or other
sources, not only to adequately maintain the Mortgaged Property, but also to pay
all of Borrower’s and Facility Operator’s outstanding debts as they come due
(other than any balloon payment due upon the maturity of the Loan). Lender
acknowledges that no members or partners of Borrower or any Borrower Principal
or Facility Operator will be obligated to contribute equity or make funds
available to Borrower or Facility Operator for purposes of providing working
capital to maintain the Mortgaged Property or to pay Borrower’s outstanding
debts except as may otherwise be required under their organizational documents.

 

23. Section 5.24 is revised to read in its entirety as follows:

 

  5.24 Purpose of Loan. The purpose of the Loan is as indicated by the checked
boxes below:

 

  ¨ Refinance Loan: The Loan is a refinancing of existing indebtedness and,
except to the extent specifically required by Lender, there is to be no change
in the ownership of either the Mortgaged Property or Borrower Principals. The
intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the refinancing has been fully disclosed to
Lender.

 

  x Acquisition Loan: All of the consideration given or received or to be given
or received in connection with the acquisition of the Mortgaged Property has
been fully disclosed to Lender. The Mortgaged Property was or will be purchased
from Toledo Retirement Residence LLC (“Property Seller”). No Borrower or
Borrower Principal has or had, directly or indirectly (through a family member
or otherwise), any interest in the Property Seller and the acquisition of the
Mortgaged Property is an arm’s-length transaction. To the best of Borrower’s
knowledge after due inquiry and investigation, the purchase price of the
Mortgaged Property represents the fair market value of the Mortgaged Property
and Property Seller is not or will not be insolvent subsequent to the sale of
the Mortgaged Property.

 

  ¨

Supplemental Loan: The Loan is a Supplemental Loan and, except to the extent
specifically required or approved by Lender, there has been no

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-6



--------------------------------------------------------------------------------

  change in the ownership of either the Mortgaged Property or Borrower
Principals since the date of the Senior Note. The intended use of any cash
received by Borrower from Lender, to the extent applicable, in connection with
the refinancing has been fully disclosed to Lender.

 

  x Cross-Collateralized/Cross-Defaulted Loan Pool: The Loan is part of a
cross-collateralized/cross-defaulted pool of loans described as follows:

 

  X      being simultaneously made to Borrower and/or Borrower’s Affiliates
           made previously to Borrower and/or Borrower’s Affiliates

The intended use of any cash received by Borrower from Lender, to the extent
applicable, in connection with the Loan and the other loans comprising the
cross-collateralized/cross-defaulted loan pool has been fully disclosed to
Lender.

 

24. The lead-in to Section 5.25(a) is revised to read in its entirety as
follows:

 

  (a) The Subject to the modifications permitted by subsection (b) below, the
residential units in the Facility are allocated as follows (“Intended Use”):

 

25. Section 5.25(b) is revised to read in its entirety as follows:

 

  (b) The number of units set aside asat the Facility as of the date hereof
shall not be increased by more than 10%, and shall not be decreased by more than
3%, during the term of the Loan. The units in the Facility may be transitioned
to a higher acuity so long as the total number of Independent Living Units
transitioned to Assisted Living Residences and Independent Living Units may be
decreased by no more than 10% of the present number of total units in the
Facility.or Assisted Living Residences devoted to memory care (collectively, “AL
Units”) does not represent a change of more than 25% of the total units in the
Facility, based on the Intended Use acuity mix as of the date of this Loan
Agreement. The Independent Living Units in the Facility transitioned to a higher
acuity as provided above, if any, may be transitioned back to Independent Living
Units. The number of units set aside as Assisted Living Residences and
Independent Living Units may be increased by no more than 25% of the present
number of total units in the Facility; provided, however, that in the case of
Independent Living Units, the percentage of Independent Living Units cannot
exceed 50% of the total number of units in the Facility.

 

26. Section 5.27 is revised to read in its entirety as follows:

 

  5.27 Participant in Federal Programs. Neither Borrower nor any Facility
Operator or any Property Manager is a participant in any federal program under
which any Governmental Authority may have the right to recover funds by reason
of the advance of federal funds.

 

27. Section 5.28 is deleted and replaced as follows:

 

  5.28 [Intentionally Deleted]

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-7



--------------------------------------------------------------------------------

28. Section 5.29 is revised to read in its entirety as follows:

 

  5.29 Contracts.

 

  (a) Exhibit M lists all Contracts in effect as of the date of this Loan
Agreement involving aggregate payments in excess of $50,000 per year, the names
of the parties to such Contracts and the dates of such Contracts.

 

  (b) With regard to each Contract listed in Exhibit M, to the best of
Borrower’s knowledge after due inquiry and investigation, (i) the Contract is in
full force and effect in accordance with its terms, and (ii) there is no default
by any party under the Contract.

 

  (c) Borrower has delivered to Lender a copy of each Contract in excess of
$50,000 per year, together with all amendments, modifications, supplements and
renewals thereto in effect as of the date of this Loan Agreement.

 

  (d) Except as set forth on Exhibit M, each Contract listed in Exhibit M
provides that it is terminable by Borrower or any Facility Operator or any
Property Manager upon not more than 30 days’ notice without the necessity of
establishing cause and without payment of a penalty or termination fee by
Borrower or any Facility Operator or their respective successors or assigns,
except only Third Party Provider Agreements and National Contracts.

 

29. Section 5.30 is revised to read in its entirety as follows:

 

  5.30 Material Contracts.

 

  (a) Exhibit N lists all Material Contracts in effect as of the date of this
Loan Agreement.

 

  (b) With regard to each Material Contract listed in Exhibit N:, except as set
forth on Exhibit N, (i) the Material Contract is assignable by Borrower, or if
Borrower is not a party thereto, or by a Facility Operator, without the consent
of the other party thereto (or Borrower and or any Facility Operator, as
applicable, has obtained express written consent to the assignment from the
other party thereto), except only Third Party Provider Agreements and National
Contracts; (ii) no previous assignment of Borrower’s or any Facility Operator’s
interest in the Material Contract has been made except such assignments that
have been properly terminated prior to or concurrently with the execution and
delivery of this Loan Agreement; (iii) the Material Contract is in full force
and effect in accordance with its terms; and (iv) to the best of Borrower’s
knowledge after due inquiry and investigation, there is no default by any party
under the Material Contract.

 

  (c) Borrower has delivered to Lender a copy of each Material Contract,
together with all amendments, modifications, supplements and renewals thereto in
effect as of the date of this Loan Agreement.

 

  (d) Each Material Contract listed in Except as set forth on Exhibit N, each
Material Contract provides that it is terminable upon not more than 30 days’
notice without the necessity of establishing cause and without payment of a
penalty or termination fee by Borrower or any Facility Operator or their
respective successors or assigns, except only Third Party Provider Agreements.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-8



--------------------------------------------------------------------------------

30. Section 5.32 is revised to read in its entirety as follows:

 

  5.32 Medicare and Medicaid. If Borrower or any Facility Operator or Property
Manager participates in any Governmental Payor Program in connection with the
operation of the Facility, all of the following are true:

 

  (a) The Facility is in compliance in all material respects with the
requirements for participation in the Governmental Payor Program, including
without limitation, the Medicare and Medicaid Patient Protection Act of 1987.

 

  (b) The Facility conforms in all material respects to all insurance,
reimbursement and cost reporting requirements, and has a current provider
agreement under Title XVIII and/or XIX of the Social Security Act or any other
applicable laws for reimbursement necessary for its Intended Use.

 

  (c) There Except as disclosed to Lender, there is no action pending or, to the
best of Borrower’s knowledge after due inquiry and investigation, threatened to
terminate the Facility’s participation in the Governmental Payor Program nor is
there has Borrower or any Facility Operator received written notice of any
decision not to renew any provider agreement related to the Facility, nor is
there any action pending or threatened to impose material intermediate or
alternative sanctions with respect to the Facility.

 

  (d) All Governmental Payor Program and private insurance cost reports and
financial reports submitted by Borrower, any Facility Operator, or any Property
Manager for the Facility are and will be materially accurate and complete and
have not been and will not be are not misleading in any material respects
respect.

 

  (e) No cost reports for the Facility remain “open” or unsettled, except as
otherwise disclosed in writing to Lender.

 

  (f) TheExcept as disclosed in writing to Lender, (i) the Facility has not
received a “Level A” (or equivalent) violation, and(ii) no statement of charges
or deficiencies has been made or penalty enforcement action has been undertaken
against the Facility, any Property Manager or Facility Operator or the Borrower
(or any officer, director or stockholder of any of the foregoing) during the
last 3 calendar years, and (iii) there have been no violations over the past 3
calendar years which have threatened any certification of the Facility, any
Property Manager or Facility Operator or the Borrower for participation in any
Governmental Payor Program.

 

  (g) There are no resident care agreements with residents of the Facility or
with any other Persons which deviate in any material respect from the standard
forms disclosed to Lender and customarily used at a comparable first-class
facility the Facility or which conflict with any statutory or regulatory
requirements.

 

  (h) All resident records at the Facility, including any resident trust fund
accounts, are true and correct in all material respects.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-9



--------------------------------------------------------------------------------

  (i) Except as disclosed to Lender, (i) Borrower and the Facility are not
subject to any proceeding, suit, or investigation by any Governmental Authority.
None and (ii) none of the Borrower, any Property Manager, or any Facility
Operator has received any notice from any Governmental Authority which has not
been provided for on the financial statements provided to Lender and which may
result in the imposition of a fine or interim or final sanction or which would
result in a lower reimbursement rate for services rendered to eligible
residents.

 

  (j) The execution and delivery of the Note, this Loan Agreement, the Security
Instrument, or any other Loan Document, Borrower’s performance under the Loan
Documents, and the recordation of the Security Instrument, and the exercise of
any remedies by Lender, will not do any of the following:

 

  (i) Adversely affect the right by Borrower, a Facility Operator, or the
Facility to receive Governmental Payor Program payments and reimbursements with
respect to the Facility.

 

  (ii) Materially reduce the Governmental Payor Program payments and
reimbursements which Borrower or a Facility Operator is receiving as of the date
of this Loan Agreement.

 

  (iii) Adversely affect any of the Licenses.

 

  (k) If any existing management agreement or operating lease is terminated or
Lender acquires the Facility through foreclosure or otherwise, none of the
Borrower, Lender, any subsequent management agent, any subsequent operator of
the Facility, or any subsequent purchaser (through foreclosure or otherwise)
will be required to obtain a certificate of need from any Governmental Authority
(other than giving of any notice required under the applicable state law or
regulation) prior to receiving certification to receive Governmental Payor
Program payments (or any successor programs) for residents having coverage under
any Governmental Payor Program so long as neither the type of service nor any
unit complement is changed.

 

31. Section 5.33 is revised to read in its entirety as follows:

 

  5.33 Third-Party Payor Programs and Private Commercial Insurance Managed Care
and Employee Assistance Programs. There Except as disclosed to Lender, to the
best of Borrower’s knowledge after due inquiry and investigation, there is no
threatened or pending revocation, suspension, termination, probation,
restriction, limitation or nonrenewal affecting Borrower or Facility Operator or
Property Manager, of any participation or provider agreement with any
Governmental Payor Program or any private commercial insurance managed care or
employee assistance program to which Borrower or Facility Operator or Property
Manager is subject. All Governmental Payor Program and private insurance cost
reports and financial reports submitted by Borrower or Facility Operator or
Property Manager are and will be materially accurate and complete and have not
been and will not be misleading in any in all material respects. No cost reports
for the Facility remain “open” or unsettled, except as otherwise disclosed in
writing to Lender.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-10



--------------------------------------------------------------------------------

32. Section 5.34 is revised to read in its entirety as follows:

 

  5.34 No Transfer or Pledge of Licenses. The Licenses, including the
certificate of need, may not be, and have not been, transferred to any location
other than the Facility, have not been pledged as collateral security for any
other loan or indebtedness, and are held free from restrictions or known
conflicts that would materially impair the use or operation of the Facility for
its Intended Use, and are not provisional, probationary, or restricted in any
way.

 

33. Section 5.36 is revised to read in its entirety as follows:

 

  5.36 Patient and Resident Care Agreements. To the best of Borrower’s knowledge
after due inquiry and investigation, there There are no patient or resident care
agreements with patients or residents or with any other persons that deviate in
any material adverse respect from the standard forms disclosed to Lender and
customarily used at the Facility.

 

34. Section 5.38(a) is revised to read in its entirety as follows:

 

  (a) TheExcept as disclosed to Lender or except for issues which are fully
corrected or for which a plan of correction is in place or has been approved by
the applicable Governmental Authority, (i) the Facility has not received a
statement of charges or deficiencies and no penalty enforcement actions have
been undertaken against the Facility, the Facility Operator or Borrower or
against any officer, director or stockholder thereof, by any Governmental
Authority during the last three calendar years, and (ii) there have been no
violations over the past three years that have threatened the Facility’s or the
Facility Operator’s or Borrower’s certification for participation in any
Governmental Payor Program.

 

35. Section 6.01 is revised to read in its entirety as follows:

 

  6.01 Compliance with Laws. Borrower will comply with all laws, ordinances,
rules, regulations and requirements of any Governmental Authority having
jurisdiction over the Mortgaged Property and all licenses and permits and all
recorded covenants and agreements relating to or affecting the Mortgaged
Property, including all laws, ordinances, regulations, requirements and
covenants pertaining to health and safety, construction of improvements on the
Mortgaged Property, Repairs, Capital Replacements, fair housing, disability
accommodation, zoning and land use, applicable building codes, special use
permits and environmental regulations, Leases and the maintenance and
disposition of tenant security deposits. Borrower will take appropriate measures
to prevent, and will not engage in or knowingly permit, any illegal activities
at the Mortgaged Property, including those that could endanger tenants or
visitors, result in damage to the Mortgaged Property, result in forfeiture of
the Mortgaged Property, or otherwise materially impair the Lien created by the
Security Instrument or Lender’s interest in the Mortgaged Property. Borrower
will at all times maintain customary business records sufficient to demonstrate
related to such compliance with the provisions of this Section 6.01.

 

36. Section 6.02 is revised to read in its entirety as follows:

 

  6.02

Compliance with Organizational Documents. Borrower will at all times comply, in
all material respects, with all laws, regulations and requirements of any
Governmental Authority relating to Borrower’s formation, continued existence and
good standing in its state of formation and, if different, in the

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-11



--------------------------------------------------------------------------------

  Property Jurisdiction. Borrower will at all times comply, in all material
respects, with its organizational documents, including its partnership agreement
(if Borrower is a partnership), its by-laws (if Borrower is a corporation or
housing cooperative corporation or association) or its operating agreement (if
Borrower is a limited liability company or tenancy-in-common). If Borrower is a
housing cooperative corporation or association, Borrower will at all times
maintain its status as a “cooperative housing corporation” as such term is
defined in Section 216(b) of the Internal Revenue Code of 1986, as amended, or
any successor statute thereto.

 

37. Section 6.03(a)(i) is revised to read in its entirety as follows:

 

  (i) Except as otherwise permitted by this Loan Agreement, allow changes in the
use for which all or any part of the Mortgaged Property is being used at the
time this Loan Agreement is executed.

 

38. Section 6.04(a) is revised to read in its entirety as follows:

 

  (a) Prohibited New Non-Residential Leases or Modified Non-Residential Leases.
Borrower will not enter into any New Non-Residential Lease, enter into any
Modified Non-Residential Lease or terminate any Non-Residential Lease (including
any Non-Residential Lease in existence on the date of this Loan Agreement)
without the prior written consent of Lender.; provided that Lender’s prior
consent shall not be required for the execution, modification or termination of
any Non–Residential Lease if such Non-Residential Lease is (i) of any
non-residential space that was non-residential space on the date hereof and for
a use relating or ancillary to, or otherwise consistent with, the Intended Use,
(ii) for space of less than 2,500 square feet or the annual consideration of
which is not greater than $50,000 (upon execution and following any such
modification, as applicable), (iii) with a tenant that is not an Affiliate of
Borrower and (iv) on market terms.

 

39. Section 6.04(c) is revised to read in its entirety as follows:

 

  (c) Executed Copies of Non-Residential Leases. Borrower will, without request
by Lender, deliver a fully executed copy of each Non-Residential Lease to
Lender, promptly after such Non-Residential Lease is signed, a fully executed
copy of any Non-Residential Lease for which Lender’s consent is required.

 

40. The lead-in paragraph to Section 6.04(d) is revised to read in its entirety
as follows:

 

  (d) Subordination and Attornment Requirements. All Non-Residential Leases
executed after the date hereof will specifically include the following
provisions:

 

41. Section 6.06(a) is revised to read in its entirety as follows:

 

  (a)

Right of Entry. Borrower will permit Lender, its agents, representatives and
designees and any interested Governmental Authority to make or cause to be made
entries upon and inspections of the Mortgaged Property to inspect, among other
things: (i) Repairs, (ii) Capital Replacements, (iv) Restorations, (iv) Property
Improvement Alterations, and (v) any other Improvements, both in process and
upon completion (including environmental inspections and tests performed by
professional inspection engineers) during normal business hours, or at any other
reasonable time, upon reasonable Notice to Borrower if the inspection is to
include occupied residential units (which Notice need not be in

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-12



--------------------------------------------------------------------------------

  writing). During normal business hours, or at any other reasonable time,
Borrower will also permit Lender to examine all books and records and contracts
and bills pertaining to the foregoing. Notice to Borrower will not be required
in the case of an emergency, as determined in Lender’s Discretion, or when an
Event of Default has occurred and is continuing. Except as otherwise set forth
in this Loan Agreement, Lender shall be responsible for the cost of any
inspection unless such inspection is conducted during the existence of an Event
of Default.

 

42. Section 6.07(a) is revised to read in its entirety as follows:

 

  (a) Delivery of Books and Records. Borrower will keep and maintain at all
times at the Mortgaged Property or the Property Manager’s or Facility Operator’s
office, and upon Lender’s reasonable request will make available at the
Mortgaged Property (or, at Borrower’s option, at the Property Manager’s or
Facility Operator’s office), complete and accurate books of account and records
(including copies of supporting bills and invoices) adequate to reflect
correctly the operation of the Mortgaged Property, in accordance with GAAP
consistently applied (or such other method which is reasonably acceptable to
Lender), and copies of all written contracts, Leases, and other instruments
which affect the Mortgaged Property. The books, records, contracts, Leases and
other instruments will be subject to examination and inspection by Lender at any
reasonable time, provided Lender shall be responsible for the cost of Lender’s,
not to include third party examiners, examination or inspection, excepting
(i) one examination or inspection during any 12 month period, which shall be
paid by Borrower, or (2) any such examination or inspection is conducted during
the existence of an Event of Default, which shall be paid by Borrower.

 

43. The lead-in paragraph of Section 6.07(b) is revised to read in its entirety
as follows:

 

  (b) Delivery of Statement of Income and Expenses; Rent Schedule and Other
Statements. Borrower will furnish (or will cause to be furnished) to Lender each
of the following:

 

44. The lead-in paragraph of Section 6.07(b)(i)(B) is revised to read in its
entirety as follows:

 

  (B) A statement of income and expenses for Borrower’s the operation of the
Mortgaged Property that is either of the following:

 

45. A new Section 6.07(b)(iv) is added as follows:

 

  (iv) Within 120 days after the end of each fiscal quarter of Borrower,
Borrower will deliver or cause Property Manager or the Facility Operator to
deliver to Lender information in sufficient detail, as reasonably determined by
Lender, to show by patient mix (i.e., private and Governmental Payor Program, if
applicable) the average monthly census of the Facility, occupancy rates and the
amount of income attributed to reimbursements or payments from a Governmental
Payor Program.

 

46. Section 6.07(c) is revised to read in its entirety as follows:

 

  (c) Delivery of Borrower Financial Statements Upon Request. Borrower will
furnish to Lender each of the following:

 

  (i)

Upon Lender’s request, in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-13



--------------------------------------------------------------------------------

  Discretion, a monthly Rent Schedule and a monthly statement of income and
expenses for Borrower’s operation of the Mortgaged Property, in each case within
25 days after the end of each month prior to a Securitization and within 35 days
after the end of each month following a Securitization.

 

  (ii) Upon Lender’s request in Lender’s sole and absolute discretion prior to a
Securitization, and thereafter upon Lender’s request in Lender’s Discretion, a
statement that identifies all direct owners of any interest in Borrower and any
Designated Entity for Transfers and the interest held by each (unless Borrower
or any Designated Entity for Transfers is a publicly-traded entity in which case
such statement of ownership will not be required), and if Borrower or a
Designated Entity for Transfers is a corporation then all officers and directors
of Borrower and the Designated Entity for Transfers, and if Borrower or a
Designated Entity for Transfers is a limited liability company then all Managers
who are not members, in each case within 10 days Business Days after such
request.

 

  (iii) Upon Lender’s request in Lender’s Discretion, such other financial
information or property management information (including information on tenants
under Leases to the extent such information is available to Borrower, copies of
bank account statements from financial institutions where funds owned or
controlled by Borrower are maintained, and an accounting of security deposits)
as may be required by Lender from time to time, in each case within 30 days
after such request.

 

  (iv) Upon Lender’s request in Lender’s Discretion, a monthly property
management report for the Mortgaged Property, showing the number of inquiries
made and rental applications received from tenants or prospective tenants and
deposits received from tenants and any other information reasonably requested by
Lender within 30 days after such request. However, Lender will not require the
foregoing more frequently than quarterly except when there has been an Event of
Default and such Event of Default is continuing, in which case Lender may
require Borrower to furnish the foregoing more frequently.

 

47. Section 6.07(d) is revised to read in its entirety as follows:

(d) Form of Statements; Audited Financials. A natural person having authority to
bind Borrower (or the SPE Equity Owner or Guarantor, as applicable) will certify
each of the statements, schedules and reports required by Sections 6.07(b),
6.07(c) and 6.07(f) to be complete and accurate. Each of the statements,
schedules and reports required by Sections 6.07(b), 6.07(c) and 6.07(f) will be
in such form and contain such detail as Lender may reasonably require. Lender
also may require that any of the statements, schedules or reports listed in
Sections 6.07(b), 6.07(c) and 6.07(f) be audited at Borrower’s expense by
independent certified public accountants acceptable to Lender, at any time when
an Event of Default has occurred and is continuing or at any time that Lender,
in its reasonable judgment, determines that audited financial statements are
required for an accurate assessment of the financial condition of Borrower or of
the Mortgaged Property, not to exceed once per year.

 

48. Section 6.07(e) is revised to read in its entirety as follows:

(e) Failure to Timely Provide Financial Statements. If Borrower fails to provide
in a timely manner the statements, schedules and reports required by Sections
6.07(b), 6.07(c) and 6.07(f), Lender will give Notice to Borrower specifying the
statements, schedules

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-14



--------------------------------------------------------------------------------

and reports required by Sections 6.07(b), 6.07(c) and 6.07(f) that Borrower has
failed to provide. If Borrower has not provided the required statements,
schedules and reports within 10 Business Days following such Notice, then
(i) Borrower will pay a late fee of $500 for each late statement, schedule or
report, plus an additional $500 per month that any such statement, schedule or
report continues to be late, and (ii) if such failure continues for a period
that is 30 days after receipt by Borrower from Lender of Notice of said failure,
Lender will have the right to have Borrower’s books and records audited, at
Borrower’s expense, by independent certified public accountants selected by
Lender in order to obtain such statements, schedules and reports, and all
related costs and expenses of Lender will become immediately due, and payable
within 5 Business Days of Lender’s demand and will become an additional part of
the Indebtedness as provided in Section 9.02. Notice to Borrower of Lender’s
exercise of its rights to require an audit will not be required in the case of
an emergency, as determined in Lender’s Discretion, or when an Event of Default
has occurred and is continuing.

 

49. Section 6.07(f) is revised to read in its entirety as follows:

 

  (f) Delivery of Guarantor and SPE Equity Owner Financial Statements Upon
Request. Borrower will cause each Guarantor and, at Lender’s request in Lender’s
Discretion, any SPE Equity Owner, to provide to Lender (i) within 90 days after
the close of such party’s fiscal year, such party’s balance sheet and profit and
loss statement (or if such party is a natural person, within 90 days after the
close of each calendar year, such party’s personal financial statements) in form
reasonably satisfactory to Lender and certified by such party to be accurate and
complete, and (ii) such additional financial information (including copies of
state and federal tax returns with respect to any SPE Equity Owner but Lender
will only require copies of such tax returns with respect to each Guarantor if
an Event of Default has occurred and is continuing) publicly available financial
information as Lender may reasonably require from time to time and in such
detail as reasonably required by Lender.

 

50. Section 6.08 is revised to read in its entirety as follows:

 

  6.08 Taxes; Operating Expenses; Ground Rents.

 

  (a) Payment of Taxes and Ground Rent. Subject to the provisions of Sections
6.08(c) and (d), Borrower will pay or cause to be paid (i) all Taxes when due
and before the addition of any interest, fine, penalty or cost for nonpayment,
and (ii) if Borrower’s interest in the Mortgaged Property is as a Ground Lessee,
then the monthly or other periodic installments of Ground Rent before the last
date upon which each such installment may be made without penalty or interest
charges being added.

 

  (b) Payment of Operating Expenses. Subject to the provisions of
Section 6.08(c), Borrower will (i) pay or cause to be paid the expenses of
operating, managing, maintaining and repairing the Mortgaged Property (including
utilities, Repairs and Capital Replacements) before the last date upon which
each such payment may be made without any penalty or interest charge being
added, and (ii) pay Insurance premiums at least 30 days prior to the expiration
date of each policy of Insurance (provided such premiums shall not be required
to be paid more than 5 days prior to the expiration date of each policy of
Insurance containing a mortgagee clause and lender loss payable endorsement in
accordance with the requirements of Section 6.10(f)(viii)), unless applicable
law specifies some lesser period.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-15



--------------------------------------------------------------------------------

  (c) Payment of Impositions and Reserve Funds. If Lender is collecting
Imposition Reserve Deposits pursuant to Article IV, then so long as no Event of
Default exists, Borrower will not be obligated to pay any Imposition for which
Imposition Reserve Deposits are being collected (or any penalties or late
payments relating thereto), whether Taxes, Insurance premiums, Ground Rent (if
applicable) or any other individual Impositions, but only to the extent that
sufficient Imposition Reserve Deposits are held by Lender for the purpose of
paying that specific Imposition and Borrower has timely delivered to Lender any
bills or premium notices that it has received with respect to that specific
Imposition (other than Ground Rent). Lender will have no liability to Borrower
for failing to pay any Impositions to the extent that: (i) any Event of Default
has occurred and is continuing, (ii) insufficient Imposition Reserve Deposits
are held by Lender at the time an Imposition becomes due and payable, or
(iii) Borrower has failed to provide Lender with bills and premium notices as
provided in this Section.

 

  (d) Right to Contest. Borrower, at its own expense, may contest by appropriate
legal proceedings, conducted diligently and in good faith, the amount or
validity of any Imposition other than Insurance premiums and Ground Rent (if
applicable), if: (i) Borrower notifies Lender of the commencement or expected
commencement of such proceedings, (ii) the Mortgaged Property is not in danger
of being sold or forfeited, (iii) if Borrower has not already paid the
Imposition, Borrower deposits with Lender reserves sufficient to pay the
contested Imposition, if requested by Lender, and (iv) Borrower furnishes
whatever additional security is required in the proceedings or is reasonably
requested by Lender, which may include the delivery to Lender of reserves
established by Borrower to pay the contested Imposition.

 

51. Section 6.09(a) is revised to read in its entirety as follows:

 

  (a) Maintenance of Mortgaged Property; No Waste. Borrower will keep the
Mortgaged Property in good repair, (including the replacement of Personalty and
Fixtures with items of equal or better function and quality), ordinary wear and
tear and casualty excepted. Borrower will not commit waste or permit impairment
or deterioration of the Mortgaged Property.

 

52. Section 6.09(c) is revised to read in its entirety as follows:

 

  (c) Preservation of Mortgaged Property. Borrower will restore or repair
promptly, in a good and workmanlike manner, any damaged part of the Mortgaged
Property to the equivalent of its original condition or better, or such other
condition as Lender may approve in writing, whether or not Insurance proceeds or
Condemnation awards are available to cover any costs of such Restoration or
repair; provided, however, that Borrower will not be obligated to perform such
Restoration or repair if (i) no Event of Default has occurred and is continuing,
and (ii) Lender has elected to apply any available Insurance proceeds and/or
Condemnation awards to the payment of Indebtedness pursuant to Section 6.10(l)
or Section 6.11(d).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-16



--------------------------------------------------------------------------------

53. Section 6.09(d) is revised to read in its entirety as follows:

 

  (d) Property Management. Borrower or Facility Operator will provide for
professional management of the Mortgaged Property by the Property Manager at all
times under a property management agreement approved by Lender in writing or in
a form substantially similar to the forms of property management agreement
existing on the Closing Date which such property management agreements have been
approved by Lender as of the date hereof (each, an “Approved Property Management
Agreement”). Borrower will not, and will cause Primary Property Manager not to,
surrender, terminate, cancel, modify, renew or extend (except in each case by
its terms) its Approved Property Management Agreement, or enter into any other
agreement relating to the management or operation of the Mortgaged Property with
Property Manager or any other Person (other than an Approved Property Management
Agreement), or consent to the assignment by the Property Manager of its interest
under such property management agreement, in each case without the consent of
Lender, which consent will not be unreasonably withheld.in Lender’s Discretion,
provided, that Lender’s consent shall not be required with respect to (i) an
assignment of the Approved Property Management Agreement to or (ii) the entering
into of a new Approved Property Management Agreement (and the termination,
surrender and cancellation of the existing Approved Property Management
Agreement in connection therewith) with (x) a property manager previously
approved by Freddie Mac in connection with a Seniors Housing mortgage loan to
which Guarantor or Guarantor’s Affiliate is a party and which loan was purchased
by Freddie Mac, provided that the same property manager continues in that
capacity at such property at the time it becomes the replacement Property
Manager pursuant to this section; (y) any manager that is managing any other
Related Mortgaged Property; or (z) an Affiliate of the Property Manager.
Notwithstanding anything to the contrary in this Loan Agreement or any Loan
Document, Borrower or Primary Property Manager shall be entitled to make
immaterial modifications to and renewals of the Approved Property Management
Agreement without Lender’s consent. For the avoidance of doubt, any reference in
this Section 6.09(d) to a “property management agreement” will be deemed to
include any agreement between a primary manager and a sub-manager.

 

  (i) If at any time Lender consents to the appointment of a new Property
Manager is appointed, or the Approved Property Management Agreement is assigned,
in accordance with the terms of this Section 6.09(d), such new Property Manager
and Borrower (or Facility Operator) will, as a condition of Lender’s consent,
execute an Assignment of Management Agreement in a form acceptable to Lender
substantially similar to the form of Assignment of Management Agreement
delivered on the Closing Date.

 

  (ii) If any such replacement Property Manager is an Affiliate of Borrower, and
if a nonconsolidation opinion was delivered on the Closing Date, Borrower will
deliver to Lender an updated nonconsolidation opinion in form and substance
substantially similar to the form delivered on the Closing Date.

 

  (iii) Reserved.

 

54. Section 6.09(e)(iv) is revised to read in its entirety as follows:

 

  (iv) Repairs or Capital Replacements repairs or capital improvements in
connection with making an individual unit ready for a new occupant or pursuant
to Sections 6.09(a) and (c).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-17



--------------------------------------------------------------------------------

55. Section 6.09(e)(v)(C) is revised to read in its entirety as follows:

 

  (C) Neither the performance nor completion of the Property Improvement
Alterations may result in any of the following:

 

  (1) An adverse effect on any Major Building System.

 

  (2) Except as permitted by Section 5.25(b), a A change in residential dwelling
unit configurations on a permanent basis.

 

  (3) An aggregate increase of more than 10% or decrease of more than 3% in the
total number of residential dwelling units in accordance with Section 5.25(b).

 

  (4) Except in connection with any unit conversion pursuant to Section 5.25(b),
the  The demolition of any existing Improvements.

 

  (5) A permanent obstruction of tenants’ access to units or a temporary
obstruction of tenants’ access to units without a reasonable alternative access
provided during the period of renovation which causes the obstruction.

 

56. Section 6.09(e)(v)(H) is revised to read in its entirety as follows:

 

  (H) Borrower must deliver to Lender within 10 days Business Days of Lender’s
request a written status update on the Property Improvement Alterations.

 

57. A new Section 6.10(f)(viii) is added as follows:

 

  (viii) All policies of Insurance will contain a standard mortgagee clause and
lender’s loss payable provision, including a provision that the policy remains
in full force and effect as to the interests of the Lender for a period of 10
days after its expiration, provided the policy has not been renewed or replaced.

 

58. Section 6.10(g) is revised to read in its entirety as follows:

 

  (g) Evidence of Insurance; Insurance Policy Renewals. Borrower will deliver to
Lender a legible copy of each Insurance policy, and Borrower will promptly
deliver to Lender a copy of all renewal and other notices received by Borrower
with respect to the policies. Borrower will ensure that the Mortgaged Property
is continuously covered by the required Insurance. At least 15 days prior Prior
to the expiration date of each Insurance policy, Borrower will deliver to Lender
evidence acceptable to Lender in Lender’s Discretion that each policy has been
renewed. If the evidence of a renewal does not include a legible copy of the
renewal policy, Borrower will deliver a legible copy of such renewal no later
than the earlier of the following:

 

  (i) 60 days after the expiration date of the original policy.

 

  (ii) The date of any Notice of an insured loss given to Lender under
Section 6.10(i).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-18



--------------------------------------------------------------------------------

59. Section 6.10(i) is revised to read in its entirety as follows:

 

  (i) Obligations Upon Casualty; Proof of Loss.

 

  (i) If an insured loss occurs, then Borrower will give immediate prompt
written notice to the Insurance carrier and to Lender.

 

60. Section 6.10(k)(i) is revised to read in its entirety as follows:

 

  (i) If a casualty results in damage to the Mortgaged Property for which the
cost of Repairs will be equal to or less than the Borrower Proof of Loss
Threshold, Borrower will have the sole right to make proof of loss, adjust and
compromise the claim and collect and receive any proceeds directly without the
approval or prior consent of Lender so long as the Insurance proceeds are used
solely for the Restoration of the Mortgaged Property.

 

61. Section 6.10(l)(iii) is revised to read in its entirety as follows:

 

  (iii) The rental income from the Mortgaged Property 6 months after completion
of the Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

62. A new Section 6.10(q) is added as follows:

 

  (q) Insurance Generally. Notwithstanding anything to the contrary contained in
this Section 6.10, if Insurance required hereunder is not available at
commercially reasonable rates and if the related coverages are not at the time
commonly insured against for properties similar to the Mortgaged Property and
located in or around the region in which the Mortgaged Property is located, then
Lender may opt to temporarily suspend, cap or otherwise limit the requirement to
have such Insurance for a period not to exceed one year, unless such suspension
or cap will be renewed by Lender for such additional one year increments.

 

63. Section 6.11(b) is revised to read in its entirety as follows:

 

  (b) Application of Award. Lender may hold such awards or proceeds and apply
such awards or proceeds, after the deduction of Lender’s out of pocket expenses
incurred in the collection of such amounts (including Attorneys’ Fees and Costs)
at Lender’s option, to the Restoration or repair of the Mortgaged Property or to
the payment of the Indebtedness, with the balance, if any, to Borrower. Unless
Lender otherwise agrees in writing, any application of any awards or proceeds to
the Indebtedness will not extend or postpone the due date of any monthly
installments referred to in the Note or Article IV of this Loan Agreement, or
change the amount of such installments. Borrower agrees to execute such further
evidence of assignment of any Condemnation awards or proceeds as Lender may
require.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-19



--------------------------------------------------------------------------------

64. Section 6.11(c) is revised to read in its entirety as follows:

 

  (c) Borrower’s Right to Condemnation Proceeds. Notwithstanding any provision
to the contrary in this Section 6.11, but subject to Section 6.11(e), in the
event of a partial Condemnation of the Mortgaged Property, as long as no Event
of Default, or any event which, with the giving of Notice or the passage of
time, or both, would constitute an Event of Default, has occurred and is
continuing, in the event of a partial Condemnation resulting in proceeds or
awards in the amount of less than $100,000500,000, Borrower will have the sole
right to make proof of loss, adjust and compromise the claim and collect and
receive any proceeds directly without the approval or prior consent of Lender so
long as the proceeds or awards are used solely for the Restoration of the
Mortgaged Property.

 

65. The lead-in paragraph of Section 6.11(d) is revised to read in its entirety
as follows:

 

  (d) Right to Apply Condemnation Proceeds to Indebtedness. In the event of a
partial Condemnation of the Mortgaged Property resulting in proceeds or awards
in the amount of $100,000500,000 or more and subject to Section 6.11(e), Lender
will have the right to exercise its option to apply Condemnation proceeds to the
payment of the Indebtedness only if Lender, in Lender’s Discretion, determines
that at least one of the following conditions is met:

 

66. Section 6.11(d)(iii) is revised to read in its entirety as follows:

 

  (iii) The rental income from the Mortgaged Property 6 months after completion
of the Restoration will not be sufficient to meet all operating costs and other
expenses, deposits to Reserve Funds and Loan repayment obligations relating to
the Mortgaged Property.

 

67. Section 6.12(d)(iii) is hereby renumbered as Section 6.12(d)(iv).

 

68. A new Section 6.12(d)(iii) is added as follows:

 

  (iii) Borrower’s knowledge of any Mold which poses, or has been alleged to
pose, a material threat to human health at any Mortgage Facility and which
Borrower has not remediated within 30 days of such knowledge.

 

69. Section 6.13(a)(v) is revised to read in its entirety as follows:

 

  (v) It will not take any action to dissolve, wind up, terminate or liquidate
in whole or in part; to sell, transfer or otherwise dispose of all or
substantially all of its assets; to change its legal structure; transfer or
permit the direct or indirect transfer of any partnership, membership or other
equity interests, as applicable, other than Transfers permitted under this Loan
Agreement; issue additional partnership, membership or other equity interests,
as applicable, or seek to accomplish any of the foregoing.

 

70. Section 6.13(a)(vi)(H) is revised to read in its entirety as follows:

 

  (H) Admit in writing to any Person other than Lender and Loan Servicer
Borrower’s or any SPE Equity Owner’s inability to pay its debts generally as
they become due.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-20



--------------------------------------------------------------------------------

71. Reserved.

 

72. Section 6.13(a)(ix) is amended to read in its entirety as follows:

 

  (ix) It will not commingle its assets with the assets of any other Person and
will hold all of its assets in its own name, except as permitted with the Other
Sponsor Borrowers, with whom assets may be held in one bank account for up to 30
days after the Closing Date, provided that the assets of Borrower are separately
identifiable to the assets of the Other Sponsor Borrowers. In the 30 days after
the Closing Date, funds in the single bank account will not be pledged to any
Person.

 

73. Section 6.13(a)(x)(B) is revised to read in its entirety as follows:

 

  (B) Customary unsecured trade payables incurred in the ordinary course of
owning and operating the Mortgaged Property provided the same are not evidenced
by a promissory note, do not exceed, in the aggregate, at any time a maximum
amount of 2the greater of 3% of the original principal amount of the
Indebtedness and $300,000, and are paid within 60 days of the date incurred or
when due, if later.

 

74. Section 6.13(a)(xi) is amended to read in its entirety as follows:

 

  (xi) It will maintain its records, books of account, bank accounts, financial
statements, accounting records and other entity documents separate and apart
from those of any other Person and will not list its assets as assets on the
financial statement of any other Person, except as provided in subsection
(ix) above; provided, however, that Borrower’s assets may be included in a
consolidated financial statement of its Affiliate provided that (A) appropriate
notation will be made on such consolidated financial statements to indicate the
separateness of Borrower from such Affiliate and to indicate that Borrower’s
assets and credit are not available to satisfy the debts and other obligations
of such Affiliate or any other Person except as provided by the
Cross-Collateralization Agreement, and (B) such assets will also be listed on
Borrower’s own separate balance sheet.

 

75. Reserved.

 

76. Reserved.

 

77. Section 6.13(a)(xviii) is revised to read in its entirety as follows:

 

  (xviii) It will maintain adequate capital for the normal obligations
reasonably foreseeable in a business of its size and character and in light of
its contemplated business operations and will pay its debts and liabilities from
its own assets as the same become due; provided however, the aforementioned
shall not be deemed to require any direct or indirect investor of the Borrower
to contribute additional capital to the Borrower.

 

78. Section 6.13(a)(xix) is revised to read in its entirety as follows:

 

  (xix) It will allocate fairly and reasonably shared expenses with Affiliates
(including shared office space) and use separate stationery, invoices and checks
bearing its own name (or may allow the use of the stationary, invoices and
checks of the Property Manager in connection with the operation of the
Facility).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-21



--------------------------------------------------------------------------------

79. Section 6.13(a)(xx) is amended to read in its entirety as follows:

 

  (xx) It will pay (or cause the Property Manager or any Facility Operator to
pay on behalf of Borrower from Borrower’s funds) its own liabilities (including
salaries of its own employees, if any) from its own funds; provided however, the
aforementioned shall not be deemed to require any direct or indirect investor of
Borrower to contribute additional capital to Borrower. Borrower’s “own funds”
includes funds held in bank accounts together with the Other Sponsor Borrowers
for up to 30 days after the Closing Date, but which are separately identifiable
to Borrower and the Mortgaged Property. Borrower’s funds will not be used to pay
the liabilities of the Other Sponsor Borrowers and vice versa.

 

80. Section 6.14(a) is revised to read in its entirety as follows:

 

  (a) Completion of Repairs. Borrower will commence any Repairs as soon as
practicable after the date of this Loan Agreement and will diligently proceed
with and complete such Repairs on or before the Completion Date. All Repairs and
Capital Replacements will be completed in a good and workmanlike manner, with
suitable materials, and in accordance with good customary building practices and
all applicable laws, ordinances, rules, regulations, building setback lines and
restrictions applicable to the Mortgaged Property. Borrower agrees to cause the
replacement of any material or work that is defective, unworkmanlike or that
does not comply with the requirements of this Loan Agreement, as determined by
Lender.

 

81. Section 6.14(b) is revised to read in its entirety as follows:

 

  (b) Purchases. Without the prior written consent of Lender, no materials,
machinery, equipment, fixtures or any other part of the Repairs or Capital
Replacements will be purchased or installed under conditional sale contracts or
lease agreements, or any other arrangement wherein title to such Repairs or
Capital Replacements is retained or subjected to a purchase money security
interest, or the right is reserved or accrues to anyone to remove or repossess
any such Repairs or Capital Replacements, or to consider them as personal
property. Notwithstanding anything to the contrary contained in this Loan
Agreement, leases or financing agreements entered into by Borrower or Facility
Operator in the ordinary course of business with third party vendors/lessors for
personal property and equipment located at, and used in connection with the
operation of, the Facility shall be permitted without the prior consent of
Lender (and such assets shall not be Collateral or Mortgaged Property), provided
that the counterparty to such arrangement is not an Affiliate of Borrower and
such arrangement is on market terms and the total of all leases or financing
agreements is subject to Section 6.13(a)(x)(B).

 

82. The lead in provision of Section 6.15(b) is revised to read as follows:

 

  (b) All Leases for residential dwelling units entered into after the date
hereof will satisfy the following conditions:

 

83. Section 6.15(b)(i) is revised to read as follows:

 

  (i) They will be on forms approved by Lender that are customary for similar
seniors housing facilities in the Property Jurisdiction.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-22



--------------------------------------------------------------------------------

84. Section 6.16 is revised to read in its entirety as follows:

 

  6.16 Litigation; Government Proceedings. Borrower will give prompt Notice to
Lender of any litigation or governmental proceedings pending or, to the best of
Borrower’s knowledge, threatened in writing against Borrower, any Borrower
Principal, the Facility Operator, or Property Manager which might would or could
reasonably be expected to have a Material Adverse Effect. As and when requested
by Lender, Borrower will provide Lender with written updates on the status of
all litigation proceedings affecting Borrower, any Borrower Principal, the
Facility Operator or Property Manager.

 

85. The lead-in paragraph of 6.17 is revised to read in its entirety as follows:

 

  6.17 Further Assurances and Estoppel Certificates; Lender’s Expenses. Within
10 days after a request from Lender prior to Securitization, and within 20 days
after a request from Lender after a Securitization, in Lender’s Discretion,
Borrower will take each of the following actions:

 

86. Section 6.17(a) is revised to read in its entirety as follows:

 

  (a) Deliver to Lender a written statement, signed and acknowledged by
Borrower, certifying to Lender or any Person designated by Lender, as of the
date of such statement: (i) that the Loan Documents are unmodified and in full
force and effect (or, if there have been modifications, that the Loan Documents
are in full force and effect as modified and setting forth such modifications),
(ii) the unpaid principal balance of the Note, (iii) the date to which interest
under the Note has been paid, (iv) that Borrower is not in default in paying the
Indebtedness or in performing or observing any of the covenants or agreements
contained in this Loan Agreement or any of the other Loan Documents (or, if
Borrower is in default no Event of Default exists (or, if an Event of Default
exists, describing such default the same in reasonable detail), (v) whether
there are any then-existing setoffs or defenses known to Borrower against the
enforcement of any right or remedy of Lender under the Loan Documents, and
(vi) any additional facts requested by Lender.

 

87. The lead-in paragraph of Section 6.20(b) is revised to read in its entirety
as follows:

 

  (b) Borrower will deliver to Lender such certifications or other evidence
certifications, or other evidence reasonably requested by Lender, from time to
time throughout the term of this Loan Agreement, as requested by Lender in
Lender’s Discretion, confirming each of the following:

 

88. Section 6.20(b)(iv)(C) is revised to read in its entirety as follows:

 

  (C) Borrower qualifies as either an “operating company,” a “venture capital
operating company,” or a “real estate operating company” within the meaning of
29 C.F.R. Section 2510.3-101(c), (d) or (e), as either may be amended from time
to time or any successor provisions, or is an investment company registered
under the Investment Company Act of 1940.

 

89. Section 6.21(a) is revised to read in its entirety as follows:

 

  (a) Without limiting the generality of Section 6.03, Borrower will, or will
cause any Facility Operator to, operate the Facility for its Intended Use and
will, or will cause any Facility Operator to, provide, to Lender’s reasonable
satisfaction, maintain all of the facilities, services, staff, equipment and
supplies required or normally associated with a typical high quality property
devoted to the to operate the Facility for its Intended Use.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-23



--------------------------------------------------------------------------------

90. Section 6.21(b) is revised to read in its entirety as follows:

 

  (b) Borrower will, or will cause any Facility Operator to, operate the
Facility in a manner such that all applicable Licenses now or hereafter in
effect will remain in full force and effect. Borrower will not, and will not
allow any Facility Operator or Property Manager to: (i) transfer any License (or
any rights thereunder) to any location other than the Facility, (ii) pledge any
License (or any rights thereunder) as collateral security for any other loan or
indebtedness, (iii) terminate any License or permit fail to renew any License
not to be renewed or reissued or fail to apply for the reissuance of any
License, as applicable, (iv) rescind, withdraw, revoke, amend, supplement,
modify or otherwise alter the nature, tenor or scope of any License, or
(v) permit any License to become the subject of any Downgrade, revocation,
suspension, restriction, condition or probation (including any restriction on
new admissions or residents).

 

91. Section 6.22 is revised to read in its entirety as follows:

 

  6.22 Facility Reporting.

 

  (a) Borrower will, or will cause any Facility Operator to, furnish to Lender,
within 10 days Business Days after receipt by Borrower or any Facility Operator,
any and all written notices from any Governmental Authority that: (i) any
License is being Downgraded, revoked, terminated, suspended, restricted or
conditioned or may not be renewed or reissued or that action is pending or being
considered to Downgrade, revoke, terminate, suspend, restrict or condition (or
not renew or reissue) any such License, (ii) any violation, fine, finding,
investigation or corrective action concerning any   License is pending or being
considered, rendered or adopted, or (iii) any Healthcare Law or any health or
safety code or building code violation or other deficiency at the Mortgaged
Property has been identified, but in each case only if the subject matter of
such written notice (A) materially impact the operation or value of the
Facility, or (B) requires additional formal or informal action by Borrower or
Facility Operator that is more than development or implementation of a routine
plan of correction, including participation in hearings concerning continued
licensing or Medicare or Medicaid participation, entering into consent orders
affecting licensing affecting the Facility, or engaging in oversight management.

 

  (b)

Borrower will, or will cause any Facility Operator to, furnish to Lender, within
10 days Business Days after receipt by Borrower or any Facility Operator, a copy
of any survey, report or statement of deficiencies by any Governmental
Authority, but only if the subject matter of such survey, report or statement of
deficiencies (i) could materially impact the operation or value of the Facility,
or (ii) requires additional formal or informal action by Borrower or Facility
Operator that is more than development or implementation of a routine plan of
correction, including participation in hearings concerning continued licensing
or Medicare or Medicaid participation, entering into consent orders affecting
licensing affecting the Facility, or engaging in oversight management. Within
the time period specified by the Governmental Authority for furnishing a plan of
correction, Borrower, or if applicable, a Facility Operator, will do so and

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-24



--------------------------------------------------------------------------------

  will furnish or will cause to be furnished to Lender a copy of the plan of
correction concurrently therewith. Borrower will correct or will cause to be
corrected in a timely manner (and in all events by the date required by the
Governmental Authority) any deficiency if the failure to do so could cause any
License to be Downgraded, revoked, suspended, restricted, conditioned or not
renewed or reissued.

 

  (c) Upon Lender’s request and subject to Privacy Laws, Borrower will, or will
cause the Facility Operator to, furnish to Lender true and correct rent rolls
and copies of all Leases.

 

  (d) Borrower will provide Lender with a copy of any material License issued or
renewed in the future by a Governmental Authority within 30 days after its
issuance or renewal. To the extent that any such License is assignable, Borrower
will assign it to Lender as additional security for the Indebtedness, using a
customary form of assignment acceptable to Lender in its discretion. If any
License is issued to a Facility Operator, to the extent such License is
assignable, Borrower will cause such operator or management agent Facility
Operator to assign the License to Lender as additional security for the
Indebtedness, using a customary form of assignment acceptable to Lender in its
discretion.

 

  (e) Subject to all laws and regulations, including Privacy Laws, Borrower will
furnish, and will cause any Facility Operator to furnish, to Lender at
Borrower’s expense all evidence, which Lender may from time to time reasonably
request as to the continuing accuracy and validity of all representations and
warranties made by Borrower in the Loan Documents and the continuing compliance
with and satisfaction of all covenants and conditions contained in the Loan
Documents.

 

92. Section 6.23 is revised to read in its entirety as follows:

 

  6.23 Covenants Regarding Material Contracts.

 

  (a) Borrower will not, and will not permit any Facility Operator to, enter
into any Material Contract, unless that approved by Lender or unless such
Material Contract provides that it is terminable upon not more than 30 days’
notice by Borrower, or if Borrower is not a party to the Material Contract, the
Facility Operator, and their respective successors and assigns, without the
necessity of establishing cause and without payment of a penalty or termination
fee or extra charge.

 

  (b) Borrower will (or if Borrower is not a party thereto, will cause a
Facility Operator to) fully perform all of its obligations under each Material
Contract, and Borrower will not (and Borrower will not permit a Facility
Operator to) enter into, terminate or amend, modify, assign or otherwise
encumber its interest in any Material Contract without the prior written
approval of Lender. If Borrower or a Facility Operator enters into any Material
Contract in the future (with Lender’s consent thereto), Borrower will (or will
cause the operator to), simultaneously with entering into the Material Contract,
if requested by Lender (i) assign its rights under and interest in the Material
Contract to Lender as additional security for the Indebtedness, and (ii) obtain
and provide to Lender a consent to that assignment by the other party(ies) to
the Material Contract. Both the assignment and the consent must be in a
customary form acceptable to Lender in its discretion.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-25



--------------------------------------------------------------------------------

93. Section 6.25 is revised to read in its entirety as follows:

 

  6.25 Property Manager and Operator of the Facility. Except as provided by
Section 6.09(d), Borrower will not surrender, terminate, cancel, modify, renew
or extend its property management agreementApproved Property Management
Agreement or any operating lease (except for any renewal or extension pursuant
to its terms, and except for immaterial modifications); permit the change of the
Property Manager or any Facility Operator; enter into any other agreement
relating to the management or operation of the Facility with Property Manager,
the Facility Operator, or any other Person (other than the Approved Property
Management Agreement or operating agreement with Property Manager or Facility
Operator); or consent to the assignment by the Property Manager or Facility
Operator of its interest under such property management agreementApproved
Property Management Agreement, operating lease or similar agreement, as
applicable, in each case without the prior written approval of Lender, and in
each such instance the approval by Lender of the property management agreement
(other than an Approved Property Management Agreement) and/or operating lease
(or similar) agreement, as applicable. If at any time Lender consents to the
appointment of a new Property Manager or Facility Operator, such new Property
Manager or Facility Operator and Borrower (or if Borrower is not a party
thereto, a Facility Operator) will, as a condition of Lender’s consent, execute
an Assignment of Management Agreement or assignment of operating agreement, as
the case may be, in a customary form acceptable to Lender in its discretion. If
any such replacement Property Manager or Facility Operator is an Affiliate of
Borrower, and if a nonconsolidation opinion was delivered at the origination of
the Loan, Borrower will deliver to Lender an updated nonconsolidation opinion in
form and substance satisfactory to Lender with regard to nonconsolidation.
Without limiting the foregoing, except as permitted by Section 6.04(a), Borrower
will not, and will not permit any Facility Operator to, enter into any New
Non-Residential Lease, enter into any Modified Non-Residential Lease or
terminate any Non-Residential Lease, or enter into, terminate, extend or
materially amend any Contract to lease, manage or operate the Facility without
in each instance Lender providing its prior written consent thereto, which may
be conditioned upon Lender receiving an assignment thereof in a form acceptable
to Lender.

 

94. Section 6.27 is revised to read in its entirety as follows:

 

  6.27 Performance Under Leases. Borrower or a Facility Operator, as applicable,
will timely perform, in all material respects, all of the obligations of such
party under all Leases of the Facility or any Mortgaged Property.

 

95. Section 6.28 is revised to read in its entirety as follows:

 

  6.28 Governmental Payor Programs.

 

  (a)

No more than 5 If, as of the date hereof, 20% or more of the total number of
beds at the Facility shall be are allocated to residents who participate in a
Governmental Payor Program, no more than an additional 5% of the total number of
beds may be allocated to residents who participate in a Governmental Payor
Program during the term of the Loan. If, as of the date hereof, less than 20% of
the total number of beds at the Facility are

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-26



--------------------------------------------------------------------------------

  allocated to residents who participate in a Governmental Payor Program, no
more than 25% of the total number of beds may be allocated to residents who
participate in a Governmental Payor Program during the term of the Loan.

 

  (b) If Borrower violates the covenant in Section 6.28(a), then Borrower must
immediately fundshall not be in default hereunder so long as Borrower promptly
notifies Lender of such violation and, after written demand by Lender, funds a
transition reserve with cash in an amount equal to the aggregate of 6 months of
principal and interest payments due under the terms of the Note for the next 6
months. If the Note provides for interest to accrue at a floating or variable
interest rate (other than during the “Extension Period,” as defined in the Note,
if applicable), then Lender will estimate the amount of the interest due during
such 6-month period. Borrower must also enter into a transition reserve
agreement acceptable to Lender in form and content.

 

  (c) Borrower will furnish to Lender, within 10 daysBusiness Days after receipt
by Borrower, any Facility Operator or any Property Manager, any and all written
notices from any Governmental Authority which state that the Governmental Payor
Program certification of the Facility is being downgraded to a substandard
category, revoked, or suspended, or that action is pending or being considered
to downgrade any such certification.

 

  (d) Borrower will furnish to Lender, within 10  days Business Days after
receipt by Borrower, any Facility Operator or any Property Manager, a copy of
any survey, report or statement of deficiencies by any Governmental Authority
administering Governmental Payor Program funds or programs. Within the time
period specified by any such Governmental Authority for furnishing a plan of
correction, Borrower will furnish to Lender a copy of the plan of correction. By
the date required for cure by the Governmental Authority, Borrower will correct
or will cause to be corrected any deficiency the curing of which is a condition
of continued eligibility for Governmental Payor Program payment or
reimbursement, including full participation in the Governmental Payor Program
for existing residents and for new residents to be admitted with Governmental
Payor Program coverage.

 

  (e) Other than in the normal course of business, Borrower will not, and will
not permit any Facility Operator or any Property Manager to, change the terms of
any of the Governmental Payor Program or its normal billing payment and
reimbursement policies and procedures with respect to such Governmental Payor
Program (including the amount and timing of finance charges, fees and
write-offs).

 

  (f) Within 10 days Business Days of the required filing of cost reports of the
Facility with the Governmental Payor Program agency or the date of actual filing
of such cost report of the Facility with such agency, whichever is earlier,
Borrower will provide Lender with a complete and accurate copy of the annual
Governmental Payor Program cost report of the Facility, which will be prepared
by an independent certified public accountant or by an experienced cost report
preparer acceptable to Lender, and will promptly furnish Lender any amendments
filed with respect to such reports and all responses, audit reports or inquiries
with respect to such reports.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-27



--------------------------------------------------------------------------------

  (g) Subject to prior written notice from Lender and subject to all Privacy
Laws, Borrower will permit and will cause any Property Manager or any Facility
Operator to permit representatives appointed by Lender, including independent
accountants, agents, attorneys, appraisers and any other persons, to visit and
inspect any of the Facility during its normal business hours and at any other
reasonable times, and to take photographs of the Facility, and to write down and
record any information such representatives obtain, and will permit Lender or
its representatives to investigate and verify the accuracy of the information
furnished to Lender under or in connection with this Loan Agreement or any of
the other Loan Documents and to discuss all such matters with its officers,
employees and representatives, provided Lender shall be responsible for the cost
of Lender’s examination or inspection excepting (i) one examination or
inspection during any 12 month period or (ii) any such examination or inspection
conducted during the existence of an Event of Default.

 

  (h) Subject to all applicable laws and regulations, including Privacy Laws,
Borrower will furnish and will cause any management agent for the Facility or
any Facility Operator to furnish to Lender, at Borrower’s expense, evidence
which Lender may from time to time reasonably request as to the accuracy and
validity of or compliance with all representations and warranties covenants made
by Borrower in the Loan Documents and satisfaction of all conditions contained
in the Loan Documents.

 

  (i) Any inspection or audit of the Facility or the books and records of
Borrower, any Property Manager (relating to the Facility) or any Facility
Operator, or the procuring of documents and financial and other information, by
or on behalf of Lender, will be for Lender’s protection only, and will not
constitute any assumption of responsibility or liability by Lender to Borrower,
any Property Manager or any Facility Operator or anyone else with regard to the
condition, construction, maintenance or operation of the Facility. Lender’s
approval of any certification given to Lender will not relieve Borrower,
Property Manager, or a Facility Operator of any of their respective obligations.

 

  (j) Within 120 days after the end of each fiscal quarter of Borrower, Borrower
will deliver or cause Property Manager or the Facility Operator to deliver to
Lender information in sufficient detail, as determined by Lender, to show by
patient mix (i.e., private and Governmental Payor Program, if applicable) the
average monthly census of the Facility, occupancy rates and the amount of income
attributed to reimbursements or payments from a Governmental Payor Program.

 

  (k) After During the existence of an Event of Default, Lender is authorized to
give notice to all third party payors at Lender’s option, instructing them to
pay all third party payments, including Medicare, Medicaid or TRICARE, which
would be otherwise paid to Borrower or to a Facility Operator to Lender, to the
extent permitted by law.

 

  (l)

Borrower will not and will not permit any breach or violation by any Person of
any Healthcare Laws pertaining to the Facility or the operation of the Facility,
including any Healthcare Laws pertaining to billing for goods or services by
Borrower or any Facility Operator. Borrower will not

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-28



--------------------------------------------------------------------------------

  and will not permit any circumstance to occur which would (i) cause Borrower,
a Facility Operator or the Facility to be disqualified for participation in any
Governmental Payor Program or (ii) cause the non-renewal or termination of
Borrower, a Facility Operator or the Facility’s participation in any such
program, as applicable.

 

96. Section 7.01(d) is revised to read in its entirety as follows:

 

  (d) The execution of an operating lease with Operating Tenant and the grant of
a leasehold interest in an individual dwelling unit for a term of 2 years or
less (or longer if approved by Lender in writing) not containing an option to
purchase.

 

97. Section 7.01(g) is revised to read in its entirety as follows:

 

  (g) ASubject to Section 6.14(b), a Transfer of obsolete or worn out Personalty
or Fixtures that are contemporaneously replaced by items of equal or better
function and quality, which are free of Liens, encumbrances and security
interests other than those created by the Loan Documents or consented to by
Lender.

 

98. Section 7.01(h) is revised to read in its entirety as follows:

 

  (h) The creation of a mechanic’s, materialmen’s, or judgment Lien against the
Mortgaged Property or any other Lien that is not affirmatively granted by
Borrower, which is released of record, bonded, or otherwise remedied to Lender’s
satisfaction within 60 days of the date of creation; provided, however, if
Borrower is diligently prosecuting such release or other remedy and advises
Lender that such release or remedy cannot be consummated within such 60-day
period, Borrower will have an additional period of time (not exceeding 120 days
from the date of creation or such earlier time as may be required by applicable
law in which the lienor must act to enforce the Lien) within which to obtain
such release of record or consummate such other remedy.

 

99. Section 7.01(k) is revised to read in its entirety as follows:

 

  (k) ReservedAny Transfer pursuant to a lease or financing arrangement of
personal property or equipment permitted by the terms of this Loan Agreement.

 

100. Section 7.02(c) is revised to read in its entirety as follows:

 

  (c) A Transfer or series of Transfers of any legal or equitable interest since
the Closing Date that result(s) in a change of more than 50% of the ownership
interests (or beneficial interests, if the applicable entity is a trust) in
Borrower or any Designated Entity for Transfers, but excluding the Transfer of
shares of a publicly held corporation or entity, subject to the requirements of
Section 7.02(e).

 

101. Section 7.02(e) is revised to read in its entirety as follows:

 

  (e) If Borrower or any Designated Entity for Transfers is a corporation or
entity whose outstanding voting stock or interest is publicly held or held by
100 or more shareholders, one or more Transfers by a single transferor within a
12-month period affecting an aggregate of 10% or more of that stock.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-29



--------------------------------------------------------------------------------

102. Section 7.03(c) is revised to read in its entirety as follows:

 

  (c) Publicly-Held Entity, Corporation, Fund or Publicly-Held Real Estate
Investment Trust. If a Designated Entity for Transfers is a publicly-held
entity, corporation, fund or a publicly-held real estate investment trust,
either of the following:

 

  (i) The public issuance of common stock, preferred stock, convertible debt,
equity or other similar securities (“Public Fund/REIT Securities”) and the
subsequent Transfer of such Public Fund/REIT Securities.

 

  (ii) The acquisition by a single Public Fund/REIT Securities holder of an
ownership percentage of 10% or more in the Designated Entity for Transfers, if
Borrower provides notice of that acquisition to Lender within 30 days following
the acquisition.

 

103. The lead in sentence to Section 7.03(d)(vi) is revised to read in its
entirety as follows:

 

  (vi) Limited Partner or Non-Managing Member Transfer. A Transfer that results
in the cumulative Transfer of more than 50% and up to 100% of the non-managing
membership interests in or the limited partnership interests in Borrower or any
Designated Entity for Transfer (“Investor Interests”) (but excluding Public
Fund/REIT Securities)  to third party transferees (“Investor Interest
Transfer”), provided that each of the following conditions is satisfied:

 

104. Section 7.03(d)(vi)(B) is revised to read in its entirety as follows:

 

  (B) At the time of the proposed Investor Interest Transfer, no No Event of
Default has occurred and is continuing and no event or condition has occurred
and is continuing that, with the giving of Notice or the passage of time, or
both, would become an Event of Default.

 

105. Section 7.03(d)(vi)(E)(2) and (3) are revised to read in their entirety as
follows:

 

  (2) Borrower pays or reimburses Lender, upon demand, for all out-of-pocket
costs and expenses, including all Attorneys’ Fees and Costs, incurred by Lender
in connection with the Investor Interest Transfer.

 

  (3) Lender receives confirmation acceptable a certificate from Borrower
confirming to Lender that (X) the requirements of Section 6.13 continue to be
satisfied, and (Y) the term of existence of the holder of 25% or more of the
Investor Interests after the Investor Interest Transfer (exclusive of any
unexercised extension options or rights) does not expire prior to the Maturity
Date.

 

106. Section 7.05(a)(v) is revised to read in its entirety as follows:

 

  (v)

Lender in Lender’s Discretion has determined that the Mortgaged Property will be
managed by a Property Manager meeting the requirements of Section 6.09(d), and,
if applicable, ana Facility Operator whose organization, credit and experience
in the operation of similar senior housing facilities is adequate and
appropriate to the overall structure and documentation of the Loan. Any new or
replacement Facility Operator approved by Lender must either (A) assume the Loan
Documents executed by the prior Facility Operator, if applicable, or (B)

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-30



--------------------------------------------------------------------------------

  execute Lender’s then-standard documents governing operators of senior housing
facilities and transferee will execute any modifications to the Loan Documents
required by Lender to document Facility Operator’s role in the operation of the
Facility and appropriately secure the Loan.

 

107. Section 7.05(b)(i) is revised to read in its entirety as follows:

 

  (i) If Borrower delivers to Lender a current Site Assessment which (A) is
dated within 90 days prior to the date of the proposed Transfer, and
(B) evidences no presence of Hazardous Materials on the Mortgaged Property and
no other Prohibited Activities or Conditions with respect to the Mortgaged
Property (“Clean Site Assessment”), then Lender will release Borrower from all
of Borrower’s obligations under the Loan Documents except for any liability
under Section 6.12 or Section 10.02(b) with respect to any loss, liability,
damage, claim, cost or expense which directly or indirectly arises from or
relates to any Prohibited Activities or Conditions existing prior to the date of
the Transfer.

 

108. Section 9.01(e) is revised to read in its entirety as follows:

 

  (e) Borrower fails to apply Condemnation proceeds or awards received by
Borrower in accordance with the comply with the Condemnation provisions of
Section 6.11.

 

109. Section 9.01(h) is revised to read in its entirety as follows:

 

  (h) Borrower fails to perform any of its obligations under this Loan Agreement
(other than those specified in Sections 9.01(a) through (g)), as and when
required, which failure continues for a period of 30 days after Notice of such
failure by Lender to Borrower. However, if Borrower’s failure to perform its
obligations as described in this Section 9.01(h) is of the nature that it cannot
be cured within the 30 day cure period after such Notice from Lender but
reasonably could be cured within 90120 days, then, if Borrower commences such
cure within the 30 day cure period, and diligently pursues such cure thereafter,
Borrower will have an additional time as determined by Lender in Lender’s
Discretion, not to exceed an additional 6090 days, in which to cure such
default, provided that Borrower has diligently commenced to cure such default
during the initial 30 day cure period and diligently pursues the cure of such
default. However, no such Notice or cure periods will apply in the case of any
such failure which could, in Lender’s judgment Discretion, absent immediate
exercise by Lender of a right or remedy under this Loan Agreement, result in
harm to Lender, danger to tenants or third parties, or impairment of the Note,
the Security Instrument or this Loan Agreement or any other security given under
any other Loan Document.

 

110. Section 9.01(i) is revised to read in its entirety as follows:

 

  (i) Borrower fails to perform any of its obligations as and when required
under any Loan Document other than this Loan Agreement which failure continues
beyond the applicable cure period, if any, specified in that Loan Document. (and
if no notice and/or cure period is specified therein and such Loan Document does
not specify that such failure is an immediate Event of Default, such failure
shall not constitute an Event of Default unless and until such failure continues
beyond the notice and cure periods contemplated by Section 9.01(h) above).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-31



--------------------------------------------------------------------------------

111. Section 9.01(l) is revised to read in its entirety as follows:

 

  (l) Borrower or any SPE Equity Owner has made any representation or warranty
in Article V or any other Section of this Loan Agreement that is false or
misleading in any material respect when made.

 

112. Section 9.01(p)(ii) is revised to read in its entirety as follows:

 

  (ii) Either (A) the case is dismissed or discharged within 90 days after
filing, or (B) within 90 days following the date of such filing or commencement,
the affected Guarantor is replaced with one or more other Persons acceptable to
Lender, in Lender’s Discretion, each of whom executes and delivers to Lender a
replacement Guaranty in substantially the form of the Guaranty executed on the
Closing Date or otherwise in form and content acceptable to Lender, together
with such customary legal opinions as Lender deems necessary.

 

113. Section 9.01(q)(ii) is revised to read in its entirety as follows:

 

  (ii) The dissolution of any Guarantor who is an entity, unless each of the
following conditions is satisfied:

 

  (A) Within 30 days following the dissolution of the Guarantor, Borrower causes
one or more Persons acceptable to Lender, in Lender’s Discretion, to execute and
deliver to Lender a guaranty in a form acceptable to Lender and in substantially
the same form asof the Guaranty executed on the Closing Date or otherwise in
form and content acceptable to Lender, without any cost or expense to Lender.

 

  (B) Borrower pays the Transfer Processing Fee to Lender.

 

114. Section 9.01(t) is revised to read in its entirety as follows:

 

  (t) A default under any of the Material Contracts by Borrower or by any
Facility Operator, which continues beyond the expiration of any applicable cure
period which could, in Lender’s Discretion, result in impairment of the Note,
the Security Instrument or this Loan Agreement or any other security given under
any other Loan Document.

 

115. Section 9.02(a) is revised to read in its entirety as follows:

 

  (a) If Borrower fails to perform any of its obligations under this Loan
Agreement or any other Loan Document beyond any notice and cure period provided
herein or therein, or if any action or proceeding is commenced which purports to
affect the Mortgaged Property, Lender’s security or Lender’s rights under this
Loan Agreement, including eminent domain, insolvency, code enforcement, civil or
criminal forfeiture, enforcement of Hazardous Materials Laws, fraudulent
conveyance or reorganizations or proceedings involving a bankrupt or decedent,
then Lender, in Lender’s Discretion, may make such appearances, file such
documents, disburse such sums and take such actions as Lender reasonably deems
necessary to perform such obligations of Borrower and to protect Lender’s
interest, including: (i) payment of Attorneys’ Fees and Costs, (ii) payment of
fees and out-of-pocket expenses of accountants, inspectors and consultants,
(iii) entry upon the Mortgaged Property to make Repairs or secure the Mortgaged
Property, (iv) procurement of the Insurance required by Section 6.10,
(v) payment of amounts which Borrower has failed to pay under Section 6.08,
(vi) performance of Borrower’s obligations under Section 6.09, and
(vii) advances made by Lender to pay, satisfy or discharge any obligation of
Borrower for the payment of money that is secured by a Prior Lien.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-32



--------------------------------------------------------------------------------

116. Section 9.03(a) is revised to read in its entirety as follows:

 

  (a) Upon the occurrence and during the continuance of an Event of Default,
Lender may exercise any or all of its rights and remedies provided under the
Loan Documents and Borrower will pay all costs associated therewith, including
Attorneys’ Fees and Costs.

 

117. Section 9.03(c) is revised to read in its entirety as follows:

 

  (c) Upon the occurrence and during the continuance of an Event of Default,
Lender will have all remedies available to Lender under Revised Article 9 of the
Uniform Commercial Code of the Property Jurisdiction, the Loan Documents and
under applicable law.

 

118. Section 9.03(d) is revised to read in its entirety as follows:

 

  (d) Upon the occurrence and during the continuance of an Event of Default,
Lender may also retain (i) all money in the Reserve Funds, including interest,
and (ii) any Cap Payment, and in Lender’s sole and absolute discretion, may
apply such amounts, without restriction and without any specific order of
priority, to the payment of any and all Indebtedness.

 

119. A new paragraph is added to the end of Section 10.02(b) as follows:

Notwithstanding the foregoing, or anything to the contrary contained in
Section 5.05 and/or Section 6.12, Borrower shall not be obligated hereunder or
liable for indemnification with respect to the introduction and initial release
of Hazardous Materials on or from the Mortgaged Property from and after the date
(the “Transfer Date”) that the Lender (or any successor to Lender) acquires
title to and has assumed possession and control of the Mortgaged Property
through power of sale, foreclosure or deed in lieu of foreclosure; provided,
however, that Borrower will bear the burden of proof that the introduction and
initial release of such Hazardous Material (i) occurred subsequent to the
Transfer Date, (ii) did not occur as a result of any action, or failure to act,
on the part of Borrower or any Affiliate of Borrower, in, on, under or near the
Mortgaged Property, and (iii) did not occur as a result of any Prohibited
Activity of Condition which occurred prior to the Transfer Date.

 

120. Section 10.02(d)(ii) is revised to read in its entirety as follows:

 

  (ii) Borrower will not be liable under the Securitization Indemnification if
the claim is based on Borrower Information which has not been approved by
Borrower or which Lender has materially misstated, omitted or materially
misrepresented in the Disclosure Document.

 

121. Section 10.02(e) is revised to read in its entirety as follows:

 

  (e)

Selection and Direction of Counsel. Counsel selected by Borrower to defend
Indemnitees will be subject to the approval of those Indemnitees. In any
circumstances in which the indemnity under this Article X applies, Lender may
employ its own legal counsel and consultants to prosecute, defend or negotiate
any claim or legal or administrative proceeding and Lender, with the prior
written

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-33



--------------------------------------------------------------------------------

  consent of Borrower (which will not be unreasonably withheld, delayed or
conditioned) may settle or compromise any action or legal or administrative
proceeding. However, unless an Event of Default has occurred and is continuing,
or the interests of Borrower and Lender are in conflict, as determined by Lender
in Lender’s Discretion, Lender will permit Borrower to undertake the actions
referenced in this Article X so long as Lender approves such action, which
approval will not be unreasonably withheld or delayed. Borrower will reimburse
Lender upon demand for all out of pocket costs and expenses incurred by Lender,
including all costs of settlements entered into in good faith, consultants’ fees
and Attorneys’ Fees and Costs.

 

122. Section 10.02(h)(iii) is revised to read in its entirety as follows:

 

  (iii) Reimburse Indemnitees for any and all expenses, including Attorneys’
Fees and Costs, paid or incurred in connection with the enforcement by
Indemnitees of their rights under this Article X (but only with respect to any
matters against which Indemnitees are entitled to be indemnified under this
Article X), or in monitoring and participating in any legal or administrative
proceeding in connection with any matters against which Indemnitees are entitled
to be indemnified under this Article X.

 

123. Section 11.01 is revised to read in its entirety as follows:

 

  11.01 Waiver of Statute of Limitations, Offsets and Counterclaims. To the
extent permitted by applicable law, Borrower waives the right to assert any
statute of limitations as a bar to the enforcement of this Loan Agreement or the
Lien of the Security Instrument or to any action brought to enforce any Loan
Document. Borrower waives the right to assert a counterclaim, other than a
compulsory counterclaim, in any action or proceeding brought against it by
Lender or otherwise to offset any obligations to make the payments required by
the Loan Documents. No failure by Lender to perform any of its obligations under
the Loan Documents will be a valid defense to, or result in any offset against,
any payments that Borrower is obligated to make under any of the Loan Documents.

 

124. Section 11.02(b) is revised to read in its entirety as follows:

 

  (b) Borrower agrees that any controversy arising under or in relation to the
Note, the Security Instrument, this Loan Agreement or any other Loan Document
may be litigated in the Property Jurisdiction. The state and federal courts and
authorities with jurisdiction in the Property Jurisdiction will have
jurisdiction over all controversies that may arise under or in relation to the
Note, any security for the Indebtedness or any other Loan Document. Each of
Lender and Borrower irrevocably consents to service, jurisdiction and venue of
such courts for any such litigation and waives any other venue to which it might
be entitled by virtue of domicile, habitual residence or otherwise. However,
nothing in this Section 11.02 is intended to limit Lender’s or Borrower’s right
to bring any suit, action or proceeding relating to matters under this Loan
Agreement in any court of any other jurisdiction.

 

125. Section 11.03 is amended by adding the following subsection (d):

 

  (d)

Lender shall endeavor to give the individuals or entities listed below courtesy
copies of any Notice given to Borrower or any Guarantor by Lender, at the
addresses set forth below; provided, however, that failure to provide such
courtesy copies of Notices shall not affect the validity or sufficiency of any

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-34



--------------------------------------------------------------------------------

  Notice to Borrower or any Guarantor, shall not affect Lender’s rights and
remedies hereunder or under any other Loan Documents and shall not subject
Lender to any claims by or liability to Borrower, any guarantor or any other
individual or entity. It is acknowledged and agreed that no individual or entity
listed below is a third-party beneficiary to any of the Loan Documents.

c/o Fortress Investment Group

2901 North Dallas Parkway, Suite 380

Plano, TX 75093

Attn: Matthew Lucas

 

126. Section 11.13(b) [SEE Additional Provisions – Sale of Securitization of
Loan rider attached to this Loan Agreement]

 

127. Section 11.17(c) is revised to read in its entirety as follows:

 

  (c) Borrower agrees to cooperate with all reasonable requests of Lender to
accomplish the foregoing, including execution and prompt delivery to Lender of a
severance agreement and such other documents (each in customary form for similar
transactions with institutional lenders) as Lender requires in Lender’s
Discretion, and Lender will reimburse Borrower for all costs reasonably incurred
by Borrower in connection with actions taken by Borrower pursuant to Lender’s
request under the terms of this Section 11.17.

 

128. Article XII definitions are added or revised as follows:

“Attorneys’ Fees and Costs” means: (i) fees and out of pocket costs of Lender’s
and Loan Servicer’s outside attorneys, as applicable, including costs of
Lender’s and Loan Servicer’s in-house counsel, support staff costs, costs of
preparing for litigation, computerized research, telephone and facsimile
transmission expenses, mileage, deposition costs, postage, duplicating, process
service, videotaping and similar costs and expenses; (ii) costs and fees of
expert witnesses, including appraisers; (iii) investigatory fees; and (iv) costs
for any opinion required by Lender pursuant to the terms of the Loan Documents.

“Borrower Principal” means any of the following:

 

  (i) Any general partner of Borrower (if Borrower is a partnership).

 

  (ii) Any manager or managing member of Borrower (if Borrower is a limited
liability company).

 

  (iii) Any Person (limited partner, member or shareholder) with a collective
direct or indirect equity interest in Borrower equal to or greater than 25%
(excluding any Person holding shares in a publicly held company or entity).

 

  (iv) Any Guarantor of all or any portion of the Loan or of any obligations of
Borrower under the Loan Documents.

“Environmental Permit” means any permit, license, or other authorization
issuedrequired under any Hazardous Materials Law with respect to anyfor the
activities or businesses conducted on or in relation to the Mortgaged Property.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-35



--------------------------------------------------------------------------------

“Facility Operator” means any tenant (an “Operating Tenant”) under a lease with
Borrower (as landlord) of all or substantially all of the Facility, as well as
any manager or Facility Operator pursuant to a Contract with Borrower or with an
Operating Tenant. The Facility Operator as of the Closing Date is N/A.

“Hazardous Materials Law” and “Hazardous Materials Laws” means any and all
federal, state and local laws, ordinances, regulations and standards, rules,
policies and other governmental requirements, administrative rulings and court
judgments and decrees in effect now or in the future, including all amendments,
that relate to Hazardous Materials or the protection of human health (as related
to exposure to Hazardous Materials) or the environment and apply to Borrower or
to the Mortgaged Property. Hazardous Materials Laws include the Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. Section 9601,
et seq., the Resource Conservation and Recovery Act of 1976, 42 U.S.C.
Section 6901, et seq., the Toxic Substance Control Act, 15 U.S.C. Section 2601,
et seq., the Clean Water Act, 33 U.S.C. Section 1251, et seq., and the Hazardous
Materials Transportation Act, 49 U.S.C. Section 5101 et seq., and their state
analogs.

“License” means any license, permit, regulatory agreement, certificate,
approval, certificate of need or similar certificate, authorization,
accreditation, approved provider status in any approved provider payment
program, or approval issued by an applicable state department of health (or any
subdivision thereof) or state licensing agency, as applicable, in each instance
whether issued by a Governmental Authority or otherwise, used in connection
with, or necessary or desirable to use, occupy or operate required by applicable
law for the use or operation of the Facility for its Intended Use, including the
provision of all goods and services to be provided by Borrower or the Facility
Operator to the residents of the Facility.

“Material Contract” means Contracts, but specifically excluding National
Contracts:

 

  (i) For preparing or serving food (but do not include food supply Contracts),
regardless ofthe annual consideration or termof which, directly or indirectly,
is at least $50,000 per year.

 

  (ii) For medical services or healthcare provider agreements, regardless ofthe
annual consideration or termof which, directly or indirectly, is at least
$50,000 per year.

 

  (iii) The average annual consideration of which, directly or indirectly, is at
least $20,000100,000.

 

  (iv) Having a term of more than one year and the annual consideration of
which, directly or indirectly, is at least $50,000 per year, unless subject to
termination by Borrower or if Borrower is not a party to the Contract, the
Facility Operator, and their respective successors and assigns, upon not more
than 30 days’ notice, without cause and without payment of any termination fee,
penalty or extra charge.

 

  (v) Determined by Lender to be material to the operation of the Facility
necessary to obtain or maintain a License required for the use and operation of
the Facility for its Intended Use.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-36



--------------------------------------------------------------------------------

“Mortgaged Property” means all of Borrower’s present and future right, title and
interest in and to all of the following:

 

  (xix) AllTo the extent assignable, all rights to payments from Governmental
Payor Programs and rights to payment from private insurers, arising from the
operation of the Facility.

 

  (xx) AllTo the extent assignable, all Licenses.

“National Contract” means any Contract to which any Property Manager is a party
that provides for the provision of goods or services to the Facility and to
other facilities owned or leased by any Person that is not the Borrower or any
Facility Operator.

“Prohibited Activity or Condition” means each of the following:

 

  (i) The presence, use, generation, release, treatment, processing, storage
(including storage in above-ground and underground storage tanks), handling or
disposal of any Hazardous Materials on or under the Mortgaged Property.

 

  (ii) The transportation of any Hazardous Materials to, from or across the
Mortgaged Property.

 

  (iii) Any occurrence or condition on the Mortgaged Property, which occurrence
or condition is or may be in violation of Hazardous Materials Laws.

 

  (iv) Any violation of or noncompliance with the terms of any Environmental
Permit with respect to the Mortgaged Property.

 

  (v) Any violation or noncompliance with the terms of any O&M Program.

However, the term “Prohibited Activity or Condition” expressly excludes lawful
conditions permitted by an O&M Program or the safe and lawful use and storage of
quantities of: (i) medical products or devices or medical waste,
(ii) pre-packaged supplies, cleaning materials and petroleum products
customarily used in the operation and maintenance of comparable multifamily
properties, (iii) cleaning materials, personal grooming items and other items
sold in pre-packaged containers for consumer use and used by tenants and
occupants of residential dwelling units in the Mortgaged Property, and
(iv) petroleum products used in the operation and maintenance of the Facility
including, without limitation, the operation of motor vehicles from time to time
located on the Mortgaged Property’s parking areasand generators, so long as all
of the foregoing are used, stored, handled, transported and disposed of in
compliance with Hazardous Materials Laws.

“Property Manager” means SNR 27 Alexis Gardens Management, LLC, a Delaware
limited liability company, and Holiday AL Management Sub LLC, a Delaware limited
liability company, both individually and collectively, or another residential
property manager which is managing the Facility in accordance with
Section 6.09(d) or approved by Lender in writing.

“Site Assessment” means an environmental assessment report for the Mortgaged
Property prepared at Borrower’s expense by a qualified environmental consultant
engaged by Borrower, or by Lender on behalf of Borrower, and approved by Lender,
and in a manner reasonably satisfactory to Lender, based upon an investigation
relating to and making appropriate inquiries to evaluate the risks associated
with Mold and any existence of Hazardous Materials on or about the Mortgaged
Property, and the past or present discharge, disposal, release or escape of any
such substances, all consistent with the most current version of the ASTM 1527
standard (or any successor standard published by ASTM) and good customary and
commercial practice.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-37



--------------------------------------------------------------------------------

B. Transaction Specific Modifications

 

1. The following is added to Section 7.03(c) of the Loan Agreement:

 

  (iii) The merger or consolidation of a publicly held fund or public Real
Estate Investment Trust (“Public Fund/REIT”) with any Person, the sale or other
Transfer of all of the Public Fund/REIT’s assets to another Person or the
Transfer of interests in the Public Fund/REIT by operation of law to another
Person if both of the following conditions are met.

 

  (A) If the Public Fund/REIT is the Guarantor, the Borrower must remain
Controlled directly or indirectly by the Guarantor (or any successor to
Guarantor).

 

  (B) The Guarantor (or any successor entity) continues to meet the Minimum Net
Worth Requirements as set forth in the Guaranty and assumes in writing all of
the Guarantor’s obligations.

 

2. The following is added as an additional Event of Default under Section 9.01:

 

  (pp) The occurrence of an “Event of Default” under the Other Sponsor Loan
Documents.

 

3. The following new provision is added to Article XI:

 

  11.21 Adjustment of Cross-Default.

In the event of an Event of Default under Section 9.01(pp), Lender may elect, in
Lender’s sole option and discretion, not to enforce the cross-default provision
under Section 9.01(pp) with respect to one or more or all of the Other Sponsor
Loans, at any time, or from time to time. Any election by Lender not to enforce
the cross default provisions will not constitute a waiver of Lender’s right to
enforce those provisions in the future with respect to such default or any other
future default, and will not constitute a waiver of any of Lender’s other rights
under the Loan Documents.

 

4. The following new definitions are added to Article XII:

“Other Sponsor Indebtedness” means, in the aggregate, the “Indebtedness” as
defined in the Other Sponsor Loan Documents for each of the Other Sponsor Loans.

“Other Sponsor Loan Documents” means the documents evidencing, securing and
otherwise governing each of the Other Sponsor Loans. 

“Other Sponsor Loans” means the loans described on Exhibit P attached hereto,
other than the Loan.

“Other Sponsor Borrowers” means the “Borrowers” under the Other Sponsor Loans,
as further identified on Exhibit P.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-38



--------------------------------------------------------------------------------

“Primary Property Manager” means SNR 27 Alexis Gardens Management LLC, a
Delaware limited liability company, or an entity that is owned and controlled by
Guarantor and becomes a Property Manager pursuant to Section 6.09(d).

 

Multifamily Loan and Security Agreement – Seniors Housing    Page B-39



--------------------------------------------------------------------------------

EXHIBIT C

REPAIR SCHEDULE OF WORK

 

Description of Repair

                        

Item

  

Required Action

  

Cost

    

Escrow %

   

Escrow
Amount

    

Completion
Date

ADA Compliance

   Number of designated parking stalls (1) and signage for vans are not provided
   $ 340.00         0 %    $ 0.00       180 days

 

Multifamily Loan and Security Agreement – Seniors Housing    Page C-1



--------------------------------------------------------------------------------

EXHIBIT D

REPAIR DISBURSEMENT REQUEST

NOT APPLICABLE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page D-1



--------------------------------------------------------------------------------

EXHIBIT E

WORK COMMENCED AT MORTGAGED PROPERTY

NONE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page E-1



--------------------------------------------------------------------------------

EXHIBIT F

CAPITAL REPLACEMENTS

 

  •   Carpet/vinyl flooring

 

  •   Window treatments

 

  •   Roofs

 

  •   Furnaces/boilers

 

  •   Air conditioners

 

  •   Ovens/ranges

 

  •   Refrigerators

 

  •   Dishwashers

 

  •   Water heaters

 

  •   Garbage disposals

 

  •   Other items that Lender may approve subject to any conditions that Lender
may require, all in Lender’s sole and absolute discretion.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page F-1



--------------------------------------------------------------------------------

EXHIBIT G

DESCRIPTION OF GROUND LEASE

Not Applicable

 

Multifamily Loan and Security Agreement – Seniors Housing    Page G-1



--------------------------------------------------------------------------------

EXHIBIT H

ORGANIZATIONAL CHART OF BORROWER AS OF THE CLOSING DATE

 

 

LOGO [g91632ex10_1pg193.jpg]

 

Multifamily Loan and Security Agreement – Seniors Housing    Page H-1



--------------------------------------------------------------------------------

EXHIBIT I

DESIGNATED ENTITIES FOR TRANSFERS AND GUARANTOR(S)

Designated Entities for Transfers

Propco 27 LLC

SNR 27 Owner LLC

New Senior Investment Group Inc.

Guarantor(s)

New Senior Investment Group Inc.

 

Multifamily Loan and Security Agreement – Seniors Housing    Page I-1



--------------------------------------------------------------------------------

EXHIBIT J

DESCRIPTION OF RELEASE PARCEL

Not Applicable

 

Multifamily Loan and Security Agreement – Seniors Housing    Page J-1



--------------------------------------------------------------------------------

EXHIBIT K

LICENSES

 

LICENSE

  

HOLDER

None    N/A         

 

Multifamily Loan and Security Agreement – Seniors Housing    Page K-1



--------------------------------------------------------------------------------

EXHIBIT L

FURNITURE, FIXTURES, EQUIPMENT, AND MOTOR VEHICLES

 

FURNITURE, FIXTURES, EQUIPMENT, AND MOTOR VEHICLES

  

OWNER

  

LESSEE

All tangible personal property, machinery, apparatus, appliances, equipment and
supplies currently used in the operation, repair and maintenance of all or any
portion of the Land and/or Improvements (excluding, however, any tangible
personal property and fixtures which are owned by residents)    Borrower    N/A

2002 Chevy Starcraft Allstar

   Borrower    N/A

 

Multifamily Loan and Security Agreement – Seniors Housing    Page L-1



--------------------------------------------------------------------------------

EXHIBIT M

CONTRACTS

NOT APPLICABLE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page M-1



--------------------------------------------------------------------------------

EXHIBIT N

MATERIAL CONTRACTS

NOT APPLICABLE

 

Multifamily Loan and Security Agreement – Seniors Housing    Page N-1



--------------------------------------------------------------------------------

EXHIBIT O

BORROWER’S CERTIFICATE OF

PROPERTY IMPROVEMENT ALTERATIONS COMPLETION

THIS BORROWER’S CERTIFICATE OF PROPERTY IMPROVEMENT ALTERATIONS COMPLETION
(“Certificate”) is made as of                  , 20    , by
                    , a                      (“Borrower”) for the benefit of
                    , a                     , and it successors and assigns
(collectively, “Lender”).

In connection with Section 6.09(e)(v)(G) of the Loan Agreement, Borrower
certifies to Lender as follows:

[INSERT THE APPLICABLE SECTION (a) AND DELETE THE OTHER:]

[USE THE FOLLOWING IF ALL PROPERTY IMPROVEMENT ALTERATIONS THAT WERE COMMENCED
HAVE BEEN COMPLETED]

 

(a) All Property Improvement Alterations described in the Property Improvement
Notice that were commenced have been completed. The completed Property
Improvement Alterations and their completion dates are as follows:

 

Description of Property Improvement

Alteration Commenced

  

Completion Date

     

[OR]

[USE THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT AND NOT ALL THE PROPERTY IMPROVEMENT ALTERATIONS THAT WERE
COMMENCED HAD BEEN COMPLETED AT SUCH TIME]

 

(a) All Property Improvement Alterations described in the Property Improvement
Notice that resulted in individual residential dwelling units not being
available for leasing that were commenced have been or will be completed in a
timely manner. Such Property Improvement Alterations that were commenced and
their completion dates and/or, if applicable, anticipated completion dates, are
as follows:

 

Description of Property

Improvement Alteration

Commenced

 

Completion

Date

 

Anticipated

Completion

Date

  

Comments

             

 

Multifamily Loan and Security Agreement – Seniors Housing    Page O-1



--------------------------------------------------------------------------------

[FOR ALL LOANS:]

 

(b) The completed Property Improvement Alterations were completed in a good and
workmanlike manner and in compliance with all laws (including, without
limitation, any and all life safety laws, environmental laws, building codes,
zoning ordinances and laws for the handicapped and/or disabled)

 

(c) Should Borrower intend to contest any claim or claims for labor, materials
or other costs, Borrower agrees to give Lender notice within 30 days of the
existence of such claim or claims and certifies to Lender that payment of the
full amount which might in any event be payable in order to satisfy such claim
or claims will be made.

[INSERT THE FOLLOWING IF MINIMUM OCCUPANCY HAS DECREASED BELOW THE MINIMUM
OCCUPANCY REQUIREMENT]

 

(d) Any additional Property Improvement Alterations not yet commenced which
would cause residential dwelling units to be unavailable for leasing have been
suspended.

[BORROWER SIGNATURE]

 

Multifamily Loan and Security Agreement – Seniors Housing    Page O-2



--------------------------------------------------------------------------------

EXHIBIT P

OTHER SPONSOR LOANS

 

Name of Project

City and State

  

Borrower

   Loan
Amount      Freddie Mac
Loan No.  

Andover Place

(Little Rock, Arkansas)

   SNR 27 Andover Place Owner LLC    $ 13,995,000         504193279   

Arcadia Place

(Vista, California)

   SNR 27 Arcadia Place Owner LLC    $ 16,575,000         504193287   

Aspen View

(Billings, Montana)

   SNR 27 Aspen View Owner LLC    $ 14,110,000         504193252   

Augustine Landing

(Jacksonville, Florida)

   SNR 27 Augustine Landing Owner LLC    $ 19,076,000         504193260   

Cedar Ridge

(Burlington, North Carolina)

   SNR 27 Cedar Ridge Owner LLC    $ 15,637,000         708640494   

Echo Ridge

(Knoxville, Tennessee)

   SNR 27 Echo Ridge Owner LLC    $ 20,910,000         504193538   

Elm Park Estates

(Roanoke, Virginia)

   SNR 27 Elm Park Estates Owner LLC    $ 13,582,000         504193473   

Genesee Gardens

(Flint Township, Michigan)

   SNR 27 Genesee Gardens Owner LLC    $ 15,900,000         504193759   

Greenwood Terrace

(Olathe, Kansas)

   SNR 27 Greenwood Terrace Owner LLC    $ 19,643,000         708640303   

Holiday Hills Estates

Rapid City, South Dakota

   SNR 27 Holiday Hills Estates Owner LLC    $ 12,063,000         504193856   

Indigo Pines

(Hilton Head Island, South Carolina)

   SNR 27 Indigo Pines Owner LLC    $ 15,334,000         504193880   

Kalama Heights

(Kihei, Hawaii)

   SNR 27 Kalama Heights Owner LLC    $ 22,896,000         504194224   

Marion Woods

(Ocala, Florida)

   SNR 27 Marion Woods Owner LLC    $ 19,936,000         708640346   

Montara Meadows

(Las Vegas, Nevada)

   SNR 27 Montara Meadows Owner LLC    $ 11,670,000         504194283   

Niagara Village

(Erie, Pennsylvania)

   SNR 27 Niagara Village Owner LLC    $ 12,845,000         708640133   

Parkrose Chateau

(Portland, Oregon)

   SNR 27 Parkrose Chateau Owner LLC    $ 12,569,000         708640141   

Pinegate

(Macon, Georgia)

   SNR 27 Pinegate Owner LLC    $ 12,902,000         504193767   

Quail Run Estates

(Agawam, Massachusetts)

   SNR 27 Quail Run Estates Owner LLC    $ 18,799,000         708640206   

Quincy Place

(Denver, Colorado)

   SNR 27 Quincy Place Owner LLC    $ 16,435,000         708640257   

Stone Lodge

(Bend, Oregon)

   SNR 27 Stone Lodge Owner LLC    $ 19,675,000         708640451   

Redbud Hills

(Bloomington, Indiana)

   SNR 27 Redbud Hills Owner LLC    $ 16,500,000         708640273   

The Jefferson

(Middleton, Wisconsin)

   SNR 27 The Jefferson Owner LLC    $ 13,394,000         708640419   

 

Multifamily Loan and Security Agreement – Seniors Housing    Page P-1



--------------------------------------------------------------------------------

The Remington

(Hanford, California)

   SNR 27 The Remington Owner LLC    $ 13,628,000         708640699   

The Springs of Escondido

(Escondido, California)

   SNR 27 The Springs of Escondido Owner LLC    $ 15,375,000         708640427
  

The Springs of Napa

(Napa, California)

   SNR 27 The Springs of Napa Owner LLC    $ 15,408,000         708640435   

The Woods at Holly Tree

(Wilmington, North Carolina)

   SNR 27 The Woods at Holly Tree Owner LLC    $ 27,382,000         708640753   

University Pines

(Pensacola, Florida)

   SNR 27 University Pines Owner LLC    $ 21,057,000         708640583   

 

Multifamily Loan and Security Agreement – Seniors Housing    Page P-2